ACCEPTED
                                                                           04-15-00534-CV
                                                               FOURTH COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                                                                     12/18/2015 4:46:17 PM
                                                                            KEITH HOTTLE
                                                                                    CLERK

                  NO. 04-15-00534-CV
___________________________________________________
                                                  FILED IN
                                           4th COURT
     IN THE FOURTH COURT OF APPEALS AT SAN ANTONIO     OF APPEALS
                                            SAN ANTONIO, TEXAS
___________________________________________________
                                           12/18/15 4:46:17 PM
                                             KEITH E. HOTTLE
  PATRICIA JO KARDELL, MARTIN MURPHY SNOWDEN, MICKEY
                                                   Clerk
       DARRELL SNOWDEN AND MARY DELILLA SNOWDEN,
                                          Appellants,

                                 v.

                 SWIFT ENERGY OPERATING, LLC,
                                        Appellee.
___________________________________________________

         Appealed from the 218th Judicial District Court of
                     La Salle County, Texas
___________________________________________________

                 APPELLANTS’ BRIEF
___________________________________________________

                            Gilbert Vara, Jr.
                        State Bar No.: 20496250
                                    &
                            Richard J. Karam
                        State Bar No.: 11097500
                 THE LAW OFFICE OF GILBERT VARA, JR.
                                    &
                   LAW OFFICES OF RICHARD J. KARAM
                            The Ariel House
                           8118 Datapoint Dr.
                    San Antonio, Texas 78229-3228
         Telephone: (210) 614-6400; Telecopy: (210) 614-6401
           Emails: gilbert@varalaw.com & rjkaram@aol.com
                        Attorneys for Appellants,
             Patricia Jo Kardell, Martin Murphy Snowden,
          Mickey Darrell Snowden, and Mary Delilla Snowden
APPELLANTS REQUEST ORAL ARGUMENT
                 IDENTITY OF PARTIES & COUNSEL

Appellants:                 Patricia Jo Kardell, Martin Murphy
                            Snowden, Mickey Darrell Snowden, and
                            Mary Delilla Snowden

Trial and Appellate Counsel: Richard J. Karam
                             Law Offices of Richard J. Karam
                             The Ariel House
                             8118 Datapoint Drive
                             San Antonio, Texas 78229-3228
                             Telephone: (210) 614-6400
                             Telecopy: (210) 614-6401
                             Email:      rjkaram@aol.com

Lead Appellate Counsel:     Gilbert Vara, Jr.
                            The Law Office of Gilbert Vara, Jr.
                            The Ariel House
                            8118 Datapoint Drive
                            San Antonio, Texas 78229-3228
                            Telephone: (210) 614-6400
                            Telecopy: (210) 614-6401
                            Email:     gilbert@varalaw.com


Appellees:                  Elaine V. Acker, Jr., Stephen Adolph
                            Acker, Elaine Acker George, Shella
                            Acker (Reinke) Bonner, Edwin Scott
                            Acker

Trial Counsel:              Wilson Calhoun
                            Law Office of Wilson Calhoun
                            719 Shoreline Blvd., Suite 404
                            Corpus Christi, Texas 78401
                            Telephone: (361) 882-3300
                            Telecopy: (361) 888-5404
                            Email:     Wilson@wcalhoun.com

Lead Appellate Counsel:     Audrey Mullert Vicknair

                                    i
Law Office of Audrey Mullert Vicknair
802 N. Carancahua, Suite 1350
Corpus Christi, Texas 78401-0022
Telephone: (361) 888-8413
Telecopy: (361) 888-6207
Email:     avicknair@vicknairlaw.com




       ii
                                    TABLE OF CONTENTS

IDENTITY OF PARTIES & COUNSEL ........................................................... i

INDEX OF AUTHORITIES ........................................................................... .v

STATEMENT ON ORAL ARGUMENT ........................................................vii

STATEMENT OF THE CASE ..................................................................... .viii

ISSUE PRESENTED ........................................................................................ x

ISSUE NUMBER ONE
Whether the motion for summary judgment filed by the Mabel Snowden
Heirs, supported by competent summary judgment evidence, required the
trial court to properly construe the referenced conveyances in the
Correction Warranty Deed in order to validate the grantor’s intent.............. x

STATEMENT OF FACTS ................................................................................. 1

Nature Of The Appeal ..................................................................................... 1

Procedural History ........................................................................................ 2

Substantive Facts ............................................................................................5

Murphy Partition Deeds and Estate Plan .......................................................5

Conveyance/Re-Conveyance of Snowden Ranch Royalty Interests.............. 8

This Court of Appeals previously interpreted the 1948 Murphy Estate
Partition Deeds, including the 1948 Snowden NPMD, and the 1953
Declaration and Agreement .......................................................................... 13

The instant Royalty Interest Dispute is Limited to Mabel Snowden Heirs
and Johnie Acker Heirs ................................................................................. 15

STANDARDS OF REVIEW ........................................................................... 16
                                                      iii
SUMMARY OF THE ARGUMENT ............................................................... 17

ISSUE NUMBER ONE (RESTATED)
Whether the motion for summary judgment filed by the Mabel Snowden
Heirs, supported by competent summary judgment evidence, required the
trial court to properly construe the referenced conveyances in the
Correction Warranty Deed in order to validate the grantor’s intent............ 18

ARGUMENT AND AUTHORITIES .............................................................. 18

The Mabel Snowden Heirs Met Their Burden of Proof ............................... 18

1. Documents are Unambiguous .................................................................. 20

2. Winslow v. Acker: The declaration of rights in this prior appeal
constitutes Res Judicata and/or Collateral Estoppel to the issues in the
instant appeal ................................................................................................ 21

3. Attorneys' Fees - Declaratory Judgment ................................................. 28

CONCLUSION AND PRAYER ..................................................................... 28

CERTIFICATE OF SERVICE ....................................................................... 30

APPENDIX .................................................................................................... 31




                                                       iv
                              INDEX OF AUTHORITIES

                                              CASES

Altman v. Blake,
712 S.W.2d 117 (Tex.1986)………………………………………………………….. .........27

Amstadt v. U.S. Brass Corp.,
919 S.W.2d 644 (Tex.1996) .......................................................................... 21

Barr v. Resolution Trust Corp.,
837 S.W.2d 627 (Tex.1992) .......................................................................... 21

Bonniwell v. Beech Aircraft Corp.,
663 S.W.2d 816 (Tex.1984) .......................................................................... 21

Cathey v. Booth,
900 S.W.2d 339 (Tex.1995) .......................................................................... 16

City of Keller v. Wilson,
168 S.W.3d 802 (Tex.2005) ......................................................................... 17

Comm’rs Court of Titus County v. Agan,
940 S.W.2d 77 (Tex.1997) ....................................................................... 16, 17

Harris v. Windsor,
156 Tex. 324, 294 S.W.2d 798 (Tex.1956) .....................................………24, 25

Hausser v. Cuellar,
345 S.W.3d 462
(Tex.App.–San Antonio 2011, pet. denied)..................                   ……….…….....22, 23

Johnson v. Brewer & Pritchard, P.C.,
73 S.W.3d 193 (Tex.2002)....................................................................….......17

Julia Authelia Winslow v. Edwin V. Acker,
781 S.W.2d 322 (Tex. App–San Antonio 1989, writ denied) ......15, 19, 22, 27

                                                  v
Luckel v. White,
819 S.W.2d 459 (Tex.1991) ...................................................................….....20

Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding,
289 S.W.3d 844 (Tex.2009) ............................................................. ............ 17

Myrad Properties, Inc. v. La Salle Bank Nat. Ass’n,
300 S.W.3d 746 (Tex.2009) ................................................................. ....... 25

Neel v. Killam Oil Co., Ltd.,
88 S.W.3d 334 (Tex.App.—San Antonio 2002, pet. denied) ..................... ..23

Nelson’s Legal Investigating & Consulting v. Myrick,
No. 04-11-00158-CV, 2011 WL 6090082
(Tex.App.—San Antonio Dec. 7, 2011, no pet.) (mem. op.) ..................... .... 17

Provident Life & Accident Ins. Co. v. Knott,
128 S.W.3d 211 (Tex.2003) ........................................................................... 17

Stewart & Title Guar. Co. v. Aiello,
941 S.W.2d 68 (Tex.1997) ........................................................................... .20

                                        TEXAS STATUTES

TEX. CIV. PRAC. & REM. CODE ANN. § 37.004 (West 2007) ........................... 28
TEX. CIV. PRAC. & REM. CODE ANN. § 37.009 (West 2007) ........................... 28

                                           TEXAS RULES

TEX. R. APP. P. 4 (e) ....................................................................................... 30
TEX. R. APP. P. 9.5 (a) .................................................................................... 30
TEX. R. APP. P. 166a (c) .................................................................................. 17
TEX. R. APP. P. 39.1 (c) ...................................................................................vii
TEX. R. APP. P. 39.1 (d) ...................................................................................vii
TEX. R. APP. P. 39.1 (e) ...................................................................................vii



                                                      vi
                STATEMENT ON ORAL ARGUMENT

The court of appeals should grant oral argument for the following reasons:

  a.   Oral argument would give the court a more complete understanding
       of the facts presented in this appeal as the presentation would
       illustrate the purpose and scope of the numerous conveyances. See
       TEX. R. APP. P. 39.1 (c).
  b.   Oral argument would significantly aid the court of appeals in deciding
       this case as the presentation would allow direct answers to the use
       and limits of prior incorporated conveyances in a deed. TEX. R. APP. P.
       38.1 (e), 39.1 (d).




                                     vii
                     STATEMENT OF THE CASE

Nature of the Case: The dispute emanates from a series of deeds
                    commencing in 1948 when the parties’ common
                    ancestor, J.E. Murphy, put into effect an estate plan
                    where his descendants would share, to some extent,
                    royalties produced on each of their respective lands.

                      On December 1, 2009, Swift Energy Operating, LLC,
                      Lessee, and Patricia Jo Kardell, Martin Murphy
                      Snowden, Mickey Darrell, Snowden, and Mary
                      Delilla Snowden, as Lessor, (“the Mabel Snowden
                      Heirs”), executed a certain Oil, Gas & Mineral Lease,
                      (“Swift Lease”). The Swift Lease provided a 25%
                      royalty to the mineral estate owners.

                      The Mabel Snowden Heirs contend that Edwin V.
                      Acker, Jr., Stephen Adolph Acker, Elaine Acker,
                      George, Shella Acker Reinke, and Edwin Scott
                      Acker, (“the Johnie Acker Heirs”), are entitled to
                      only an undivided 1/5th of 1/8th royalty interest (or
                      1/5th x 12.5% royalty) under the Swift Lease, or,
                      stated differently, 2.5% out of the 25.0% royalty
                      interest.

                      The Johnie Acker Heirs, contend that they are
                      entitled to 1/5th of 1/4th royalty interest (or 1/5th x
                      25% royalty) under the Swift Lease, i.e., 5% out of
                      the 25% royalty interest.

                      Inexplicably, Swift Energy Operating, LLC, withheld
                      7-1/2% of the royalties under the Swift Lease, rather
                      than the 2.5% in dispute.

Trial Judge:          Honorable Donna S. Rayes, 218th Judicial District
                      Court, LaSalle County, Texas

Judgment:             On May 30, 2013, the Mabel Snowden Heirs filed
                      their Motion for Summary Judgment with attached
                                   viii
exhibits. (CR 17-276)

On May 31, 2013, the Johnie Acker Heirs filed their
motion for summary judgment with exhibits. (CR
277-331) On June 20, 2013, Swift Energy filed its
response to the respective motions for summary
judgment filed by the Snowdens and the Ackers.
(CR 447-593) On June 20, 2013, the Mabel
Snowden Heirs filed their response to the motion
for summary judgment filed by the Johnie Acker
Heirs which Swift Energy corrected in a June 25,
2013 filing. (CR 594 & 600) On July 2, 2013, the
Johnie Acker Heirs filed supplemental briefing
regarding their motions for summary judgment.
(CR 604) On July 3, 2013, the Mabel Snowden Heirs
filed their response to the supplemental briefing.
(CR 608)

On October 22, 2013, in a letter ruling filed on
October 25, Judge Stella Saxon granted the motion
for summary judgment filed by the Johnie Acker
Heirs. (CR 613) On April 3, 2014, the trial court
entered its Order granting the motion for summary
judgment filed by the Johnie Acker Heirs and
denying the motion for summary judgment filed by
the Mabel Snowden Heirs. (CR 640) On July 21,
2015, Judge Donna S. Rayes entered final judgment
for the Johnie Acker Heirs. (CR 654) On August 19,
2015, the Mabel Snowden Heirs filed their joint
notice of appeal. (CR 673)




             ix
              ISSUE PRESENTED FOR REVIEW

                     ISSUE NUMBER ONE

Whether the motion for summary judgment filed by the Mabel Snowden
Heirs, supported by competent summary judgment evidence, required
the trial court to properly construe the referenced conveyances in the
Correction Warranty Deed in order to validate the grantor’s intent.




                                 x
TO THE HONORABLE COURT OF APPEALS:

      Appellants, Patricia Jo Kardell, Martin Murphy Snowden, Mickey

Darrell Snowden, and Mary Delilla Snowden, (“the Mabel Snowden Heirs”),

submit their Appellants’ Brief and respectfully show:

                           STATEMENT OF FACTS1

Nature Of The Appeal

      This appeal concerns the construction of a certain “Correction

Warranty Deed” and the intent of the grantor when considered together

with the provisions of other specific documents referenced therein.

      The Mabel Snowden Heirs maintain that the trial court must consider

and incorporate all provisions of the documents expressly referenced in the

Correction Warranty Deed, as well as the circumstances surrounding the

execution of the Correction Warranty Deed, in order to correctly interpret it

and the grantor’s intent. In doing so, the proper construction to be given

the Correction Warranty Deed clearly would show that the grantor did not

intend to re-convey more property to the grantee than what was originally

received by the grantor.         Furthermore, the intent and purpose of the

Correction Warranty Deed is, and was, to describe the interest being re-


1
 The Index for the Clerk’s Record has incorrect filing dates and typographical errors.
References in Appellants’ Brief shall be to the file-stamped pleadings and not the Index.

                                           1
conveyed in terms of a “non-participating royalty interest” rather than a

“mineral interest” with reservations.

      The Johnie Acker Heirs maintain, to the contrary, that the Correction

Warranty Deed should be read without regard to the referenced prior 1965

deed that it corrected in order to grant them more than what was originally

given to Mabel Snowden.

      This Court of Appeals, in a previous related case involving the same

parties, interpreted these same mineral conveyances. Consequently, the

intent and character of the interests being conveyed is clear as to the

conveyances referenced in this appeal. Accordingly, this Court should

reverse the summary judgment granted in favor of the Johnie Acker Heirs

and render summary judgment in favor of the Mabel Snowden Heirs.

Procedural History

      On June 21, 2012, Swift Energy filed Plaintiff’s Original Petition in

Interpleader.2 (CR 001-010) On July 30, 2012, the Mabel Snowden Heirs

filed their original answer, original counterclaim, and cross-action in

interpleader. (CR 017-047) On July 30, 2012, Edwin V. Acker, Jr., Stephen

Adolph Acker, Elaine Acker George, Sheila Acker (Reinke) Bonner, and


2
 Various parties, who are not parties to this appeal, filed original answers. (CR 011, 012,
016, 055)

                                            2
Edwin Scott Acker, (“the Johnie Acker Heirs”), filed their original answer

and cross-claim. (CR 048-053)

     On May 30, 2013, the Mabel Snowden Heirs filed their Motion for

Summary Judgment with attached exhibits. (CR 056-276; App. 14) On May

31, 2013, the Mabel Snowden Heirs filed their first amended original

answer, first amended original counterclaim, and first amended cross-

action in interpleader. (CR 332-362) On May 31, 2013, the Johnie Acker

Heirs filed their motion for summary judgment with exhibits. (CR 277-331;

App. 16) On June 18, 2013, the Johnie Acker Heirs filed their original

answer to the Mabel Snowden Heirs first amended cross-claim (CR 363-

364) and their response to the motion for summary judgment filed by the

Mabel Snowden Heirs. (CR 365-46; App. 15)

     On June 20, 2013, Swift Energy filed its response to the respective

motions for summary judgment filed by the Mabel Snowden Heirs and the

Johnie Acker Heirs. (CR 447-593 App. 17) On June 20, 2013, the Mabel

Snowden Heirs filed their response to the motion for summary judgment

filed by the Johnie Acker Heirs. (CR 594-599; App. 18) On June 25, 2013,

Swift Energy filed its correction. (CR 600-603; App. 19)

     On July 2, 2013, the Johnie Acker Heirs filed supplemental briefing

regarding their motions for summary judgment. (CR 604-607; App. 20) On

                                     3
July 3, 2013, the Mabel Snowden Heirs filed their response to the

supplement. (CR 608-612; App. 21)

     On October 22, 2013, in a letter ruling filed on October 25, Judge

Stella Saxon granted the motion for summary judgment filed by the Johnie

Acker Heirs. (CR 613; App. 22) On March 18, 2014, counsel for the Johnie

Acker Heirs filed an affidavit of authentication of business records

concerning attorneys’ fees. (CR 614-628 & 629-637; App.23) On April 3,

2014, the trial court entered its Order granting summary judgment for the

Johnie Acker Heirs and denying the motion for summary judgment filed by

the Mabel Snowden Heirs. (CR 640-649; App. 2)

     On May 1, 2015, the Johnie Acker Heirs filed a notice of non-suit of

their claims against the following defendants: Lola Mae Akers, Dean

Edward Burkett, Francis Madison Woodall, Johnny Lee Woodall, Bonnie

Lee Skidmore, Pamela Boss, Deeann Burkett Wilson, Caron Marie Corum,

Brian Hunger, Lourene Yvonne Woodall Vance, Sharon L. Williams, and

Daniel Wilson. (CR 650-651) On May 4, 2015, the trial court granted the

non-suit. (CR 639)

     On July 21, 2015, Judge Donna S. Rayes entered final judgment. (CR

654-672; App. 1) On August 19, 2015, the Mabel Snowden Heirs filed their

joint notice of appeal. (CR 673-698) On August 25, 2015, the Clerk’s Record

                                     4
was requested by the Mabel Snowden Heirs and it was filed on August 26.

(CR 699-705; 706)

Substantive Facts

Murphy Partition Deeds and Estate Plan

     J. E. Murphy, now deceased, had five (5) children: (i) Mabel M.

Snowden, (ii) Johnie Lorene Acker, (iii) Edna Mae Jones, (iv) Julia Authelia

Akers, (v) Emmett Granvel Murphy. The Mabel Snowden Heirs are the

children of Mabel M. Snowden. The Johnie Acker Heirs are the heirs of

Johni Lorene Acker.

     J. E. Murphy owned four (4) separate ranches prior to his death.

Upon his death, his 5 children owned undivided interests in each of the

ranches, including the entire mineral estate. In accordance with the estate

planning wishes of J. E. Murphy, all 5 children executed 4 deeds on October

21, 1948 partitioning the surface estates of the 4 ranches to his 4 children

excluding Mabel M. Snowden. In lieu of conveying a ranch to Mabel M.

Snowden, she received cash of equal value since Mabel M. Snowden had

previously acquired a ranch in 1945 in Dimmit and La Salle Counties. (CR

71-88; App. 3) (CR 089-094; App. 4)

     Each of the four separate surface deeds to the four children, (“1948

Murphy Estate Partition Deeds”), provides as follows:

                                      5
     “ … the parties (the 5 children) shall continue to own and hold in
     common all of the oil, gas, and other minerals in the same undivided
     proportion …. it being further provided, however, anything in the
     foregoing to the contrary notwithstanding, that the grantee of the
     surface estate … shall have the exclusive right to execute … mineral
     lease(s) … and receive, as (his/her) separate property, such bonuses,
     oil payments, and rentals as may be paid under said .. mineral leases
     …     except that (he/she) shall reserve in each …. mineral lease … a
     base one-eighth (1/8) royalty interest for the benefit of
     (herself/himself) and the other four children .. in the same proportion
     they now own same.” (CR 71-88; App. 3)

Six days thereafter, on October 27, 1948, Mabel M. Snowden executed a

Non-Participating Mineral Deed, (“1948 Snowden NPMD”), in connection

with her existing ranch in Dimmitt and LaSalle Counties, (the “Snowden

Ranch”). In furtherance of the estate planning design of J. E. Murphy, the

1948 Snowden NPMD conveyed an undivided four-fifths (4/5) interest in

and to 1/8th of the royalty from all oil, gas and minerals in and under the

Snowden Ranch to the 4 siblings of Mabel M. Snowden. The 1948 Snowden

NPMD specifically contained a reservation identical in substance as the

1948 Murphy Estate Partition Deeds, to-wit:

      “It is further agreed that Grantees [the other four siblings] shall have
no interest in any bonus money or oil payment above the one-eighth
(1/8th) royalty received by the Grantors in any future lease or leases given
on said land and that it shall not be necessary for the Grantees to join in
any such lease or leases so made; that Grantees shall receive under such
lease or leases four-fifths (the same being one-fifth (1/5th) to each Grantee)
part of all the oil, gas and other minerals taken and saved under any such
lease or leases and he or she shall receive the same out of the royalty
provided for in such lease or leases, but Grantees shall have no part in the

                                      6
annual rentals paid to keep such lease or leases in force until drilling is
begun.” (CR 095-100; App. 5) (emphasis added)

Mabel M. Snowden thereby conveyed only a fixed 1/5th of 1/8th royalty to

each of her four siblings, including Johnie Lorene Acker, in the Mabel

Snowden NPMD. (CR 095-100; App. 5)

      In 1953, the five siblings wanted confirmation from each other as to

the estate planning intent of their father and, in particular, their respective

rights as surface owners to the mineral estate on their lands. (CR 101-106;

App. 6) Accordingly, on December 9, 1953, Johnie Lorene Acker and Mabel

Mullen Snowden, as well as the other siblings, executed a recordable

declaration and agreement, (“Declaration & Agreement”), confirming to

each other as follows:

      “[We] hereby declare, that in making the division of the property in
      the Estate of J. E. Murphy, deceased, it was the intention of said
      parties to grant to the party receiving the surface, the right to
      receive all rentals from oil, gas and mineral leases then on said land
      so granted and to receive all bonuses and rentals on leases that
      might thereafter be made by the party to whom the surface was
      conveyed by Special Warranty Deed, provided, however, that the
      Lessor in said oil, gas and mineral lease, so executed by him or her,
      should reserve, in each oil, gas and mineral leases so executed, a
      basic one-eighth (1/8) royalty interest ..... for the benefit of the
      Lessor and the other children of J. E. Murphy, deceased, and those
      claiming under said children or child .......
      (CR 101-106; App. 6) (emphasis added).




                                      7
Conveyance/Re-Conveyance of Snowden Ranch Royalty Interests

     On or about December 31, 1953, Mabel M. Snowden sought to borrow

money against the Snowden Ranch. (CR 107-110; App. 7) As a condition of

the loan, the bank required that Mabel M. Snowden own at least three-

fifths (3/5ths) of the mineral interest in the Snowden Ranch. (CR 107-110;

App. 7) At that time, she only owned 1/5th of 1/8th royalty interest together

with all rights to the minerals and production over and above the 4/5ths of

1/8th royalty conveyed to her siblings. Consequently, at Mabel M.

Snowden’s request, Johnie Lorene Acker and Virginia Gertrude Akers

Murphy, (being the surviving wife of Emmett Granvel Murphy and sole

devisee under his Last Will and Testament), conveyed to Mabel M.

Snowden their respective one-fifth (1/5) of said 1/8 royalty interests in the

Snowden Ranch by Royalty Deed dated December 31, 1953, so that Mabel

M. Snowden then owned a total of three-fifths (3/5) of said base (or basic)

royalty interest in the Snowden Ranch together with all rights to the

minerals and production therefrom over and above the remaining 2/5ths of

1/8th royalty in favor of her other siblings, (“1953 Royalty Deed”). (CR 107-

110; App. 7)

     When Mabel M. Snowden paid the note to the bank, she re-conveyed

the same royalty interest back to Johnie Lorene Acker on March 25, 1965 by

                                     8
instrument, (“1965 Mineral Deed”), that provided:

[Mabel M. Snowden] granted and conveyed to Johnie Lorene Acker an ....

      “undivided one-fifth (1/5th) interest as her separate, sole and
      individual property in and to all of the oil, gas and other minerals in
      and to the land hereinafter described, the mineral interest hereby
      conveyed being all of the interest conveyed by Johnie Lorene Acker
      to Mabel M. Snowden by deed dated December 31, 1953, and
      recorded in Volume X-4, Page 355, Deed Records of La Salle County,
      Texas.” (CR 111-114; App. 8)

The royalty interest of Virginia Gertrude Akers Murphy was, by agreement,

retained by Mabel M. Snowden as part of the Mabel M. Snowden estate.

(CR 111-114; App. 8)

      In or about 1980, a title search was conducted on the Snowden Ranch

by a prospective oil and gas lessee. (CR 115-120; App. 9) In that process, it

became desirable to express the re-conveyance to the Johnie Acker Heirs in

terms of a non-participating royalty interest, (“NPRI”), rather than a

mineral interest with reservations. (CR 115-120; App. 9) Consequently,

Mabel M. Snowden and Johnie Lorene Acker agreed to correct and clarify

the 1965 Mineral Deed to express the conveyance in terms of an NPRI. (CR

115-120; App. 9)

      Therefore, on or about June 24, 1980, (but effective as of March 25,

1965), a Correction Warranty Deed was prepared and executed that stated,

in pertinent part:

                                      9
      “in place of and as a Deed of Correction” to the March 25, 1965 deed
      “wherein by error or mistake, Grantors conveyed to Grantee an
      undivided one-fifth (1/5th) mineral interest in and to all of the oil, gas
      and other minerals, when in truth and fact Grantor should have
      conveyed an undivided non-participating 1/5th of the whole and
      entire royalty interest, ….” (CR 115-120; App. 9)

      On December 1, 2009, the Mabel Snowden Heirs executed an oil and

gas lease with Swift Energy, (the “Swift Lease”), which provided a 25%

royalty to the mineral estate owners. (CR 121-159; App. 10) When Swift

circulated a division order to the mineral owners, the Johnie Acker Heirs

asserted that they were enitled to 1/5th of ¼ (25%) of the royalties under

the Swift Lease rather than 1/5th of 1/8th as set forth in the 1948 Snowden

NPMD.     The claim caused Swift to suspend royalty payments and the

institution of the present interpleader lawsuit.

      In the lawsuit, the Johnie Acker Heirs, contend that the 1965 Mineral

Deed, as corrected in 1980, entitles them to 1/5 share of the 25% royalties

under the Swift Lease, not just the 1/5 of 1/8th (12.5% of the royalties) as

provided in the original 1948 Mabel Snowden NPMD. (CR 111-114; App. 8)

(CR 115-120; App. 9)

      The Mabel Snowden Heirs, on the other hand, maintain that the 1948

Mabel Snowden NPMD and the succeeding conveyances, all of which were

incorporated into the 1980 Correction Deed, express the clear intent to


                                      10
convey only an undivided 1/5th of 1/8th royalty interest (1/5th x 12.5%

royalty) to each of the siblings and their heirs, including the Johnie Acker

Heirs, while reserving to the surface owner, the Mabel Snowden Heirs, all

royalty and incidents of the mineral estate above that amount. (CR 115-120;

App. 9)

        The Mabel Snowden Heirs’ interpretation has clear support under the

1948 Murphy Estate Partition Deeds, the 1948 Snowden NPMD, and

subsequent conveyance documents:

        First, the 1980 Correction Warranty Deed, the 1965 Mineral Deed,

and the 1953 Royalty Deed each refer back to the interests conveyed by the

1948 Snowden NPMD. (CR 115-120; App. 9) (CR 111-114; App. 8) (CR 107-

110; App. 7) (CR 095-100; App. 5) The 1948 Snowden NPMD restricts the

conveyance to the four siblings to only a portion of the mineral interest,

that being an undivided one-fifth (1/5th) of one-eighth (1/8th) royalty,

reserving all other aspects of the mineral estate to the Mabel Snowden

Heirs. (CR 095-100; App. 5)

        Second, the 1980 Correction Warranty Deed clearly states in relevant

part:

        “This Deed is made in place of and as a Deed of Correction of [the
        1965 Mineral Deed] wherein by error or mistake, Grantors conveyed
        to Grantee an undivided 1/5th mineral interest in and to all of the oil,

                                        11
     gas and other minerals, when in truth and fact Grantors should have
     conveyed an undivided non-participating 1/5th of the whole and
     entire royalty interest, and this instrument …, in all other respects
     confirming said former Deed .....” (CR 115-120; App. 9) (emphasis
     added)

     Consequently, when reading the 1965 Mineral Deed together with the

the 1980 Correction Warranty Deed results in the following construction:

     Mabel M. Snowden conveys to Johnie Lorene Acker:

     “an undivided non-participating one-fifth (1/5) of the whole and
     entire royalty interest as her separate, sole and individual property in
     and to all of the oil, gas and other minerals in and to the land
     hereinafter described, the mineral interest hereby conveyed being
     all of the interest conveyed by Johnie Lorene Acker to
     Mabel M. Snowden by deed dated December 31, 1953, and
     recorded in Volume X-4, Page 355, Deed Records of La Salle
     County, Texas.” (CR 111-114; App. 8) (emphasis added)

     Third, it is irrefutable that the December 31, 1953 Deed from Johnie

Lorene Acker to Mabel M. Snowden, conveyed “all of the interest previously

conveyed by Mabel M. Snowden to Johnie Lorene Acker … by Deed dated

October 27, 1948 .... (i.e. the 1948 Snowden NPMD)” (CR 107-110; App. 7)

     Fourth, the 1948 Snowden NPMD makes it absolutely clear that

Johnie Lorene Acker and the other siblings received no interest in any “oil

payment above the one-eighth (1/8th) royalty received by the Grantors in

any future lease or leases.” (CR 095-100; App. 5) None of the other heirs

contested this fact and indeed the subject Final Judgment entered in this


                                     12
case resolves any issues concerning same.

     Fifth, the Declaration and Agreement executed by the parties on

December 9, 1953 makes it absolutely clear that the siblings and their heirs

are to receive only an undivided 1/5th of “a basic one-eighth (1/8) royalty

interest” from the other siblings’ mineral estate. (CR 101-106; App. 6)

     Accordingly, the “whole and entire royalty interest” language

contained in the 1980 deed must be construed with reference to the 1965

Mineral Deed and constitutes a reference to the entire base (or basic) 1/8th

royalty, as consistently set forth in the family’s series of deeds and

declarations in 1948, 1953 and 1965 describing the royalty held in common

by the five Murphy siblings and their heirs and assigns. (CR 095-100; App.

5) (CR 101-106; App. 6) (CR 107-110; App. 7) (CR 111-114; App. 8) (CR 115-

120; App. 9)

This Court of Appeals previously interpreted the 1948 Murphy
Estate Partition Deeds, including the 1948 Snowden NPMD, and
the 1953 Declaration and Agreement

     In 1988, a lawsuit was filed to determine the intent and terms of the

shared family royalty interest between the Johnie Acker Heirs, Julia

Authelia Akers (known at that time as Julia Authelia Winslow), and Mabel

M. Snowden and some of her heirs. (CR 247-252; App. 12) In that dispute,

the Johnie Acker Heirs had entered into several oil and gas leases on the

                                     13
Acker ranch whereby overriding royalties were conveyed to Edwin Acker,

Jr. (CR 247-252; App. 12)

      The plaintiffs in the 1988 lawsuit (being Julia Authelia Winslow,

Mabel M. Snowden and others) felt that they were entitled to share in the

overriding royalties in addition to their respective undivided 1/5th of 1/8th

royalty interests in the Acker ranch. (CR 247-252; App. 12) The Johnie

Acker Heirs contended that the terms “base one-eighth (1/8) royalty

interest” [in the four 1948 Murphy Estate Partition Deeds] and “above the

one-eighth (1/8) royalty” [in the 1948 Snowden NPMD], and “basic one-

eighth (1/8) royalty interest” in the 1953 Declaration and Agreement,

limited the Winslow and Snowden interests to only 1/5 each of a 1/8

royalty. (CR 247-252; App. 12) They were correct.

      The trial court reviewed the language in the four 1948 Murphy Estate

Partition Deeds, including the 1948 Snowden NPMD to her four siblings

and the 1953 Declaration and Agreement, and interpreted all of the

reservations and restrictions contained therein (construing their different

language together) as limiting the four other Murphy siblings’ non-

executive interests to only four-fifths (4/5ths) of a one-eighth (1/8th)

royalty – that is, an undivided 1/5th of 1/8th royalty interest to each of the

five children of J. E. Murphy. (CR 253-272; App. 13)

                                      14
     The judgment of the court was appealed. (CR 247-252; App. 12)

     This honorable court of appeals upheld the trial court’s judgment.

Julia Authelia Winslow v. Edwin V. Acker, 781 S.W.2d 322 (Tex. App–-San

Antonio 1989, writ denied). (CR 247-252; App. 12)

The instant Royalty Interest Dispute is Limited to Mabel
Snowden Heirs and Johnie Acker Heirs

     The other Defendants named in this case, to-wit, the Edna Mae Jones

Heirs and the Julia Authelia Winslow Heirs, do not contest the division of

royalties under the Swift Lease as interpreted by the Mabel Snowden Heirs

and, in fact, many executed and delivered Division Orders to Swift Energy

reflecting the division as set forth by the Mabel Snowden Heirs, (“Division

Orders”). (CR 160-246; App. 11)

     Notwithstanding the fact that there was no dispute among the Mabel

Snowden Heirs, the Edna Mae Jones Heirs, and/or the Julia Authelia

Winslow Heirs, Swift Energy wrongfully withheld and suspended Seven

and One-Half (7 ½%) percent of the royalties from the Swift Lease, when it

should have only withheld and suspended Two and One-Half (2 ½%)

Percent, i.e., the difference between what the the Mabel Snowden Heirs

contend that the Johnie Acker Heirs are entitled to receive - an undivided

1/5th of 1/8th royalty interest (1/5th x 12.5%), and what the Johnie Acker

                                    15
Heirs contend that they are entitled to receive - an undivided 1/5th of 1/4th

royalty interest (1/5th x 25%) under the Swift Lease. This dispute amounts

to 2-½% royalty interest, not 7-½%. However, after Summary Judgment

was granted to the Johnie Acker Heirs, Swift Energy unilaterally released

5% of the suspended royalties to the Mabel Snowden Heirs and final

Judgment in this case disposes of all issues with Swift Energy. Hence, this

appeal is limited to the dispute between the Johnie Acker Heirs and the

Mabel Snowden Heirs over the suspended 2-1/2% royalties and future

royalties under the Swift Lease, and the construction of the subject deed

conveyances.

                       STANDARDS OF REVIEW

     When both sides move for summary judgment and the trial court

grants one motion and denies the other, as at bar, summary judgment

evidence presented by both sides is reviewed and this honorable court of

appeals determines all questions presented. Comm’rs Court of Titus

County v. Agan, 940 S.W.2d 77, 81 (Tex.1997). Furthermore, as in the

instant case where the Mabel Snowden Heirs have pleaded the affirmative

defense of Res Judicata and Collateral Estoppel, a movant who conclusively

establishes all of the elements of an affirmative defense is entitled to

summary judgment. Cathey v. Booth, 900 S.W.2d 339, 341 (Tex.1995).

                                     16
Summary judgment is reviewed de novo. Provident Life & Accident Ins. Co.

v. Knott, 128 S.W.3d 211, 215 (Tex.2003). Evidence presented in the motion

and response are analyzed in the light most favorable to the party against

whom the summary judgment was rendered, crediting evidence favorable

to that party if reasonable jurors could, and disregarding contrary evidence

unless reasonable jurors could not. See City of Keller v. Wilson, 168 S.W.3d
802, 827 (Tex.2005); Johnson v. Brewer & Pritchard, P.C., 73 S.W.3d 193,

208 (Tex.2002). The party moving for traditional summary judgment bears

the burden of showing no genuine issue of material fact exists and it is

entitled to judgment as a matter of law. See also Mann Frankfort Stein &

Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex.2009) (citing

Comm’rs Court of Titus County, 940 S.W.2d at 81); see also Provident Life

& Accident Ins. Co., 128 S.W.3d at 216; see also Nelson’s Legal

Investigating & Consulting v. Myrick, No. 04-11-00158-CV, 2011 WL
6090082, at *2 (Tex.App.—San Antonio Dec. 7, 2011, no pet.) (mem. op.);

TEX.R.CIV.P. 166a(c).


                  SUMMARY OF THE ARGUMENT

     In the instant case, the Mabel Snowden Heirs have demonstrated that

they are entitled to a declaration setting forth their rights under the


                                     17
competent summary judgment evidence in support of their motion for

summary judgment and, in particular, are entitled to a declaration that the

Johnie Acker Heirs are only entitled to an undivided non-participating

1/5th of 1/8th royalty in and under the Swift Lease. The trial court had

ample summary judgment proof to grant summary judgment in favor of the

Mabel Snowden Heirs.


                        ISSUE NUMBER ONE
                            (RESTATED)

      Whether the motion for summary judgment filed by the Mabel
Snowden Heirs, supported by competent summary judgment evidence,
required the trial court to properly construe the referenced conveyances in
the Correction Warranty Deed in order to validate the grantor’s intent.

                  ARGUMENT AND AUTHORITIES

The Mabel Snowden Heirs Met Their Burden Of Proof

     In support of their motion for summary judgment, the Mabel

Snowden Heirs attached the following competent summary judgment

proof:


Exhibit 1: 1948 Murphy Estate Partition Deeds (Certified Copies):

     (i) Johnie L. Acker, Partition Deed, Vol. 43, Pg 218, McMullen
                       County Deed Records, Filed: Oct. 27, 1948;
     (ii) Edna M. Jones, Partition Deed, Vol. 43, Pg 221, McMullen
                       County Deed Records, Filed: Oct. 27, 1948;
     (iii) Emmett G. Murphy, Partition Deed, Vol. 44, Pg 30, McMullen

                                    18
                       County Deed Records, Filed: Oct. 27, 1948;
     (iv) Julia A. Ackers, Warranty Deed, Vol. K-4, Pg 313, La Salle
                       County Deed Records, Filed: Oct. 27, 1948.

Exhibit 2: Green Martin, General Warranty Deed, Vol. D-4, Pg. 53-55, La
Salle County Deed Records, Filed: Oct. 1, 1945 (Certified Copy).

Exhibit 3: 1948 Snowden NPMD
Non-Participating Mineral Deed, Vol K-4, Pg. 311, La Salle County Deed
Records, Filed: Oct. 27, 1948 (Certified Copy).

Exhibit 4: 1953 Declaration & Agreement
Declaration & Agreement, Vol X-4, Pg. 350, La Salle County Deed Records,
Filed: Dec. 18, 1953 (Certified Copy).

Exhibit 5: 1953 Royalty Deed
Royalty Deed, Vol X-4, Pg. 355, La Salle County Deed Records, Filed: Dec.
31, 1953 (Certified Copy).

Exhibit 6: 1965 Mineral Deed
Mineral Deed; Vol 135, Pg. 135, La Salle County Deed Records, Filed: April
14, 1965 (Certified Copy).

Exhibit 7: 1980 Correction Deed
Correction Warranty Deed, Vol 225, Pg. 246, La Salle County Deed
Records, Filed: July 8, 1980 (Certified Copy).

Exhibit 8: Swift Energy Lease
Oil and Gas Lease dated December 1, 2009; Swift Energy Production

Exhibit 9: Division Orders; Swift Energy Production

Exhibit 10: Julia Authelia Winslow v. Edwin V. Acker, 781 S.W.2d 322
(Tex. App–San Antonio 1989, writ denied).

Exhibit 11: Cause No. 1013-C, Julia Winslow et al v. Edwin V. Acker et al, in
the 343rd Judicial District Court, McMullen County, Texas (Certified Copies
of the following orders and pleadings):


                                     19
     Final Judgment
     Defendants’ Motion for Summary Judgment
     Plaintiffs’ Response to Defendants’ Brief in Support of Defendants’
     Motion for Summary Judgment
     Defendants’ First Amended Original Answer and Counterclaim
     Plaintiffs’ First Amended Original Petition

Exhibit 12: Affidavit of Richard J. Karam
            Affidavit of Michael L. McReynolds

     1.    Documents are Unambiguous

     A contract or deed that can be given a definite or certain legal

meaning is not ambiguous. See Stewart & Title Guar. Co. v. Aiello, 941
S.W.2d 68, 74 (Tex.1997). The construction of an unambiguous deed is a

question of law for the court. Luckel v. White, 819 S.W.2d 459, 461

(Tex.1991). The primary duty of a court when construing deeds that are

unambiguous is to ascertain the intent of the parties from all of the

language as contained in the four corners of the relevant the deeds. Id.

Neither party contends that the deeds in this case are ambiguous.

     The Mabel Snowden Heirs contend that when the Court construes the

documents attached to their Motion, the intent of the parties is clear and

certain that only an undivided 1/5th of 1/8th royalty interest was conveyed

to the Johnie Acker Heirs. Indeed, the other Murphy siblings who are

named defendants in the lawsuit recognize this truth by not contesting the

issues and by the execution and delivery of Division Orders consistent

                                    20
therewith.

     2.    Winslow vs. Acker: The declaration of rights in this
prior appeal constitutes Res Judicata and/or Collateral Estoppel
to the issues in the instant appeal.

      Res Judicata precludes re-litigation of claims that have been finally

adjudicated or that arise out of the same subject matter and could have

been litigated in the prior action. Barr v. Resolution Trust Corp., 837
S.W.2d 627, 628 (Tex.1992). Res Judicata requires proof of the following

elements: (1) a prior final judgment on the merits by a court of competent

jurisdiction; (2) identity of parties or those in privity with them; and (3) a

second action based on the same claims as were raised or could have been

raised in the first action. Amstadt v. U.S. Brass Corp., 919 S.W.2d 644, 652

(Tex.1996).

      Collateral Estoppel precludes re-litigation of any ultimate issue of fact

actually litigated and essential to the judgment in a prior suit. Bonniwell v.

Beech Aircraft Corp., 663 S.W.2d 816, 818 (Tex.1984). The doctrine applies

when the party against whom Collateral Estoppel is asserted had a full and

fair opportunity to litigate the issue in the prior suit. Id.

      In Winslow v. Acker, this honorable court of appeals reviewed the

language in the 1948 Murphy Estate Partition Deeds, the 1948 Snowden


                                        21
NPMD, and the 1953 Declaration and Agreement. Julia Authelia Winslow,
781 S.W.2d at 322-26. (CR 247-252; App. 12) In so doing, the court of

appeals interpreted all of the reservations and restrictions contained

therein (construing their differing language together) as limiting the four

other Murphy siblings’ non-executive interests, including the Johnie Acker

Heirs, to only four-fifths (4/5ths) of a one-eighth (1/8th) royalty – that is,

an undivided 1/5th of 1/8th royalty interest to each of the children of J. E.

Murphy. Julia Authelia Winslow, 781 S.W.2d at 327. (CR 247-252; App.

12) Therefore, the trial court’s declaration regarding the deeds in Winslow

v. Acker constitutes Res Judicata and/or Collateral Estoppel to the

limitations of the mineral grant from Mabel M. Snowden to her four

siblings and their heirs, i.e., each would receive 1/5th of 1/8th of the royalties

and no more. See Julia Authelia Winslow, 781 S.W.2d at 327-328. (CR

247-252; App. 12)

      In their supplemental briefing in support of their motion for

summary judgment, the Johnie Acker Heirs misinterpret the law when they

cite the decision in Hausser for the proposition that the trial court is

prohibited from examining prior conveyances when construing a deed. (CR

604-607; App. 20); Hausser v. Cuellar, 345 S.W.3d 462, 470-71 (Tex.

App.–San Antonio 2011, pet. denied).

                                       22
     In Hausser, the deed under scrutiny did not reference a prior

conveyance. The conveying language in Hausser provided as follows:

     Grantors] have GRANTED, SOLD, CONVEYED, ASSIGNED AND
     DELIVERED, and by these presents do GRANT, SELL, ASSIGN,
     CONVEY AND DELIVER unto the said Grantees, Share and share
     alike, an undivided (1/2) interest in and to all of the oil royalty, gas
     royalty, royalty in casinghead gas and gasoline, and royalty in other
     minerals in and under, and that may be produced and mined from the
     following described land situated in the County of Zapata and State of
     Texas, to wit: ..... Id. at 467.

The majority of the court of appeals in Hausser emphasized that when a

deed is unambiguous on its face, it would be improper to look back at prior

conveyances for interpretation disapproving of the decision of Neel. Id. at

470 (citing Neel v. Killam Oil Co., Ltd., 88 S.W.3d 334, 340-41 (Tex.App.—

San Antonio 2002, pet. denied)). However as explained by Justices Marion

and Hilbig in their dissent in Hausser, the majority misreads Neel because

the examination of the prior deed in Neel was merely to confirm the

conclusion, not to create it. Hausser, 345 S.W.3d at 472 (dissent).

     The Mabel Snowden Heirs agree with both principles of law that an

unambiguous deed should be read to harmonize and give effect to all its

provisions by ascertaining the intent from the four corners of the document

and that in certain cases, such as the appeal at bar, where a deed references

the intent – not creates it – it is appropriate to look to prior referenced


                                     23
conveyances.

     At bar, the 1965 Mineral Deed from Mabel M. Snowden to Johnie

Lorene Acker states:

     Mabel M. Snowden Grants and convey to Johnie Lorene Acker an ....

     “undivided one-fifth (1/5th) interest as her separate, sole and
     individual property in and to all of the oil, gas and other minerals in
     and to the land hereinafter described, the mineral interest
     hereby conveyed being all of the interest conveyed by
     Johnie Lorene Acker to Mabel M. Snowden by deed dated
     December 31, 1953, and recorded in Volume X-4, Page 355,
     Deed Records of La Salle County, Texas.”
     (CR 111-114; App. 8) (emphasis added)

The 1965 Mineral Deed, unlike the Hausser deed, specifically referenced a

prior deed for a description of the mineral interest being conveyed. Hence,

the prior deed must be referred to in order to ascertain the intent of the

parties as to the interest being conveyed. See Harris v. Windsor, 156 Tex.
324, 325-327, 294 S.W.2d 798, 799-800 (Tex.1956).

     In Harris, the issue was whether the “reservations” contained in the

prior deed were carried forward. The granting clause of the deed stated:

     'And being the same land described in Warranty deed from
     the The Federal Land Bank of Houston to W. C. Windsor,
     recorded in Vol. X-2, Page 119, Deed Records of Marion
     County, Texas, reference to which is made for all purposes.' Id.

     The Texas Supreme Court in Harris relied on the “made for all

purposes” to incorporate the reservations from the prior conveyance in

                                     24
following language:

     It is obvious that the reference in the Federal Land Bank deed to the
     Liverman-Tems deed, 'for all legal purposes,' was not for the purpose
     of description, but for the purpose of disclosing that the deed was
     subject to all restrictions and reservations in that deed. As before
     stated, that deed reserved one-half in the minerals to Liverman.
     Id. at 156 Tex. at 327, 294 S.W.2d at 800.

     In the appeal at bar, the reference “made for all purposes” is

unnecessary because the reference in the Snowden deed to the prior deed

was specific to “the mineral interest hereby conveyed.” In other words, the

reference to the prior deed was for the specific purpose of describing the

interest being conveyed.

     Reliance by the Johnie Acker Heirs on the decision in Myrad

Properties, Inc. and the subsequent additions to the Texas Property Code,

Section 5.030 which made the case “dead letter law,” is also inapposite as

the Mabel Snowden Heirs are not contending that the Correction Warranty

Deed adds an additional mineral interest, but to the contrary, that the

Correction Warranty Deed merely restated the prior grant in terms of a

royalty interest rather than a mineral interest with reservations. Myrad

Properties, Inc. v. La Salle Bank Nat. Ass’n, 300 S.W.3d 746, 749-750

(Tex.2009). (CR 604-607; App. 20) In this regard, the Correction Warranty

Deed speaks for itself on the intent and purpose of the correction:


                                     25
     “This Deed is made in place of and as a Deed of Correction of [the
     1965 Mineral Deed] wherein by error or mistake, Grantors
     conveyed to Grantee an undivided 1/5th mineral interest in
     and to all of the oil, gas and other minerals, when in truth
     and fact Grantors should have conveyed an undivided non-
     participating 1/5th of the whole and entire royalty interest,
     and this instrument …, in all other respects confirming said
     former Deed ..... “ (CR 115-120; App. 9) (emphasis added)

     In fact the 1965 Mineral Deed did state that it conveyed an undivided

1/5th mineral interest in all the oil, gas and other minerals; however, that

broad conveyance was qualified by the succeeding language “being all of the

interest conveyed by Johnie Loren Acker to Mabel M. Snowden by deed

dated December 31, 1953, and recorded in Volume X-4, Page 355, Deed

Records of La Salle County, Texas.”       The 1953 Royalty deed likewise

references the interest as “being all of the interest conveyed by Mabel M.

Snowden to Johnie Lorene Acker …. by Deed dated October 27, 1948 …… “

Hence, in each of the successive conveyances one must refer back to the

1948 Mabel Snowden NPMD to determine exactly what was and what is

being conveyed, which unquestionably restricts the conveyance to 1/5 of

1/8th royalty. The Correction Warranty Deed states that “in truth and fact

Grantors should have conveyed an undivided nor-participating 1/5th of the

whole and entire royalty … confirming in all other respects the former

Deed. It is clear that the Correction Warranty Deed merely expresses the


                                     26
conveyance as a non-participating mineral interest (NPMI) rather than a

mineral interest which reserves for grantor all other aspects of the mineral

estate. (CR 115-120; App. 9)

      The five essential elements of a severed mineral estate, are (1) the

right to develop [the right of ingress and egress]; (2) the right to lease [the

executive right]; (3) the right to receive bonus payments; (4) the right to

receive delay rentals and (5) the right to receive royalty payments). See

Altman v. Blake, 712 S.W.2d 117, 118 (Tex.1986); Julia Authelia Winslow,
781 S.W.2d at 326. In fact, the interest conveyed remains the same, albeit

expressed in different terminology.

      The contention by the Johnie Acker Heirs is that the Correction

Warranty Deed removed the reference to the prior 1965 Mineral Deed. This

position is frivolous. Nowhere in the Correction Warranty Deed does it do

so. (CR 115-120; App. 9) If that was the intent of the correction, the removal

could have been easily included in the Correction Warranty Deed.

      When the 1965 Mineral Deed and the 1980 Correction Warranty Deed

are reconciled, it would read as follows:

      Mabel M. Snowden ..... do(es) grant, bargain, sell and convey to the
      said Johnie Lorene Acker, an undivided non-participating one-fifth
      (1/5th) of the whole and entire royalty interest ....... in and to all of the
      oil, gas and other minerals described below, being all of the
      interest conveyed by Johnie Lorene Acker to Mabel M.

                                        27
     Snowden by deed dated December 31, 1953, and recorded in
     Volume X-4, Page 355, Deed Records of La Salle County,
     Texas.”
     (CR 107-110; App. 7) (CR 115-120; App. 9) (emphasis added)


3.   Attorneys Fees -

     Declaratory Judgment

     Pursuant to Chapter 37 of the Texas Civil Practice and Remedies

Code, the Mabel Snowden Heirs seek a declaratory judgment from this

court of appeals that would have the effect of settling the entitlements

regarding the suspended royalties and settling future disputes under the

documents granting such royalty rights. TEX. CIV. PRAC. & REM. CODE ANN.

§37.004 (WEST 2007). Pursuant to Texas Civil Practice and Remedies Code

§37.009, the Mabel Snowden Heirs are entitled to costs of court and

reasonable and necessary attorney’s fees as set forth and stipulated by the

parties in the Final Judgment of the trial court (fees to be awarded to

Appellants in the event this court of appeals reverses and renders judgment

in favor of the Mabel Snowden Heirs. TEX. CIV. PRAC. & REM. CODE ANN.

§37.009 (WEST 2007). (CR 273-276).


                    CONCLUSION AND PRAYER

     The Mabel Snowden Heirs pray that this honorable court of appeals


                                     28
reverse the trial court’s final judgment and as a result the underlying

summary judgment order and grant judgment on appeal for the relief

sought by the Mabel Snowden Heirs and any further relief to which they are

justly entitled.

                                  Respectfully Submitted,

                                  THE LAW OFFICE OF GILBERT VARA, JR.
                                  &
                                  LAW OFFICES OF RICHARD J. KARAM
                                  The Ariel House
                                  8118 Datapoint Drive
                                  San Antonio, Texas 78229-3228
                                  Telephone: (210) 614-6400
                                  Telecopy: (210) 614-6401
                                  Emails:    gilbert@varalaw.com,
                                             rjkaram@aol.com

                                  By: /S/______________________
                                        GILBERT VARA, JR.
                                        State Bar No.: 20496250
                                        RICHARD J. KARAM
                                        State Bar No.: 11097500
                                        Attorneys for Patricia Jo Kardell,
                                        Martin Murphy Snowden,
                                        Mickey Darrell Snowden, and
                                        Mary Delilla Snowden




                                    29
                      CERTIFICATE OF SERVICE

      I certify that on December 18, 2015, pursuant to TEX. R. APP. P. 4 (e),
9.5(a), a true copy of Appellants’ Brief was delivered to the following
counsel of record by e-service:



LAW OFFICE OF WILSON CALHOUN
Attn.: Wilson Calhoun
719 S. Shoreline Blvd., Suite 404
Corpus Christi, Texas 78401
Telephone: (361) 882-3300
Telecopy: (361) 888-5404
Email: Wilson@wcalhoun.com
&
LAW OFFICE OF AUDREY MULLERT VICKNAIR
Attn.: Audrey Mullert Vicknair
802 N. Carancahua, Suite 1350
Corpus Christi, Texas 78401-0022
Telephone: (361) 888-8413
Telecopy: (361) 887-6207
Email: avicknair@vicknairlaw.com
Attorneys for
Edwin V. Acker, Jr., et al

                                          By: /S/_______________
                                                GILBERT VARA, JR.




                                     30
                   NO. 04-15-00534-CV
_____________________________________________________

      IN THE FOURTH COURT OF APPEALS AT SAN ANTONIO
_____________________________________________________

    PATRICIA JO KARDELL, MARTIN MURPHY SNOWDEN, MICKEY
       DARRELL SNOWDEN AND MARY DELILLA SNOWDEN,
                                           Appellants,
                             v.

                      SWIFT ENERGY OPERATING, LLC,
                                        Appellee.
_____________________________________________________

                APPELLANTS’ APPENDIX
_____________________________________________________

                               LIST OF DOCUMENTS

App. 1    Judgment ..................................................................... (CR 654-672)

App. 2    Order Granting Acker Motion for Summary Judgment and
          Denying Snowden Motion for Summary Judgment .. (CR 640-649)

App. 3    1948 Murphy Estate Partition Deeds…………………….. (CR 071-088)

App. 4    Green Martin, General Warranty Deeds ………………..(CR 089-094)

App. 5    1948 Snowden NPMD…………………………………………. (CR 095-100)

App. 6    1953 Declaration & Agreement……………………………… (CR 101-106)

App. 7    1953 Royalty Deed....................................................... . (CR 107-110)

App. 8    1965 Mineral Deed………………………………………………... (CR 111-114)

App. 9    1980 Correction Deed…………………………………………... (CR 115-120)

App. 10   Swift Energy Lease………………………………………………. .(CR 121-159)


                                              31
Ohio App. 11   Division Orders…………………………………………………… (CR 160-246)

App. 12   Julia Authelia Winslow v. Edwin V. Acker……………..(CR 247-252)

App. 13   Cause No. 1013-C,
          Julia Winslow, et al. v. Edwin V. Acker………………….(CR 253-272)

App. 14   Motion for Summary Judgment –
          filed by Mabel Snowden Heirs……………………………….(CR 056-276)

App. 15   Response to Snowden Motion for Summary Judgment –
          filed by Johnie Acker Heirs……………… ....................... (CR 365-446)

App. 16   Motion for Summary Judgment –
          filed by Johnie Acker Heirs…………………………………. ..(CR 277-331)

App. 17   Response to Snowden and Acker
          Motions for Summary Judgment –
          filed by Swift Energy…………………………………………… . (CR 447-593)

App. 18   Response to Acker Motion for Summary Judgment –
          filed by Mabel Snowden Heirs……………………………….(CR 594-599)

App. 19   Corrected Response to Snowden and Acker
          Motions for Summary Judgment –
          filed by Swift Energy…………………………………………… (CR 600-603)

App. 20   Supplemental Briefing –
          filed by Johnie Acker Heirs………………………………….. (CR 604-607)

App. 21   Response to Acker Supplemental Briefing –
          filed by Mabel Snowden Heirs……………………………… (CR 608-612)

App. 22   Letter Ruling Granting Acker Defendants’ Motion for Summary
          Judgment ............................................................................. (CR 613)




                                               32
                              CAUSE NO. 12-06-001222-CVL


SWIFT ENERGY OPERATING, LLC                                      IN TH E D IS TR IC T C OU RT

v s .



PATRICIA JO KARDELL, MARTIN
MURPHY SNOWDEN, MICKEY
DARRELL SNOWDEN, MARY
DELILLA SNOWDEN, EDWIN V.
ACKER, JR., STEPHEN ADOLPH
ACKER, ELAINE ACKER GEORGE,
LOLA MAE AKERS, PAMELA BOSS,
DEAN EDWARD BURKETT, DEEANN                                      218th JUDICIAL DISTRICT
BURKETT WILSON, CARON
                                                                        Fii-C-D rC^.
MARIE CORUM, BRIAN HUNTER,
JENNY MAY WOODALL LAWRENCE,
MALYDALYN JONES MITCHELL.
BONNIE LEE SKIDMORE, LOURENE
YVONNE WOODALL VANCE,
SHARON L. WILLIAMS, DANIEL
                                                                        7?;>f\RGARlTA A. cl
WILSON, FRANCIS MADISON
                                                                         LA   w U v t . fl ,   .t/.nC3
WOODALL, JOHNNY LEE WOODALL,                                            DY                     DifPUTY
SHELLA ACKER REINKE, AND
EDWIN SCOTT ACKER                                                LA SALLE COUNTY, TEXAS

                                       INALIUDGMENT


        On this day came on to be considered the parties' motion for entry of final judgment

in this matter. This Court finds it has jurisdiction over the subject matter and the parties to

this proceeding.

        Swift Energy Operating, LLC, P!aintiff-in-Interpleader (hereafter "Swift"), brought

this interpleader action against Defendants, Patricia jo Kardell, Martin Murphy Snowden,

Mickey Darreli Snowden, Mary Delilla Snowden, Edwin V. Acker, Jr., Stephen Adolph Acker,

Elaine Acker George, Lola Mae Akers, Pamela Boss, Dean Edward Burkett, Deeann Burkett

Wilson, Caron Marie Corum, Brian Hunter, Jenny May Woodall Lawrence, Malydalyn Jones
                                               1




                                    VOL. 1^6 1 PAGE ' 1 0 0
Mitchell, Bonnie Lee Skicimore, Lourene Yvonne Woodall Vance, Sharon L. Williams, Daniel

Wilson, Francis Madison Woodall, Johnny Lee Woodall, Sheila Acker Reinke, and Edwin

Scott Acker, being potential rival claimants to seven and one half percent (7.5%) of the oil

and gas royalties arising from that certain Oil and Gas Lease dated December 1, 2009, from

Martin Murphy Snowden ec ai as Lessor, to Swift ("disputed royalties"), as evidenced by

Memorandum of Oil & Gas Lease recorded in Volume 490, Page 98, of the Official Records

of La Salle County, Texas. Covering the Subject Property as defined below (the "Swift

Lease").

       Defendants, Edwin V, Acker, Jr., Stephen Adolph Acker, Elaine Acker George, Sheila

Acker (Reinke) Bonner, and Edwin Scott Acker (collectively "Acker Defendants"), upon

being duly served with citation, filed an Answer and Cross-Claim against all other

Defendants, claiming they are entitled to a royalty under the Swift Lease equal to one-fifth

(l/5th) of the one-fourth (l/4th) of the oil, gas, and other minerals produced and saved or

sold from the Subject Property or lands pooled therewith. Thereafter, the Acker

Defendants non-suited their claims as against Defendants, Lola Mae Akers, Dean Edward

Burkett, Francis Madison Woodall, Johnny Lee Woodall, Bonnie Lee Skidmore, Pamela Boss,

Deeann Burkett Wilson, Caron Marie Corum, Brian Hunter, Lourene Yvonne Woodall Vance,

Sharon L Williams, and Daniel Wilson,

       Defendants, Martin Murphy Snowden, Mickey Darrell Snowden, Patricia J. Snowden

Kardell, and Mary Delila Snowden (collectively "Snowden Defendants"), upon being duly

served with citation, filed Answers and Cross-Claims against the Acker Defendants' under


                                             2




                              VOL. 10 fm 101
the Uniform Declaratory Judgments Act, Chapter 37, Civil Practice and Remedies Code to

determine the respective rights of said Defendants to the disputed royalties.

       The Snowden Defendants also filed a Counterclaim against Swift for breach of

contract for suspending and constructively tendering into the registry of the court five

percent (5%] out of the seven and one-half percent [7.5%) disputed royalties, asserting
that only two and one-half percent (2.5%) of said royalties were actually in dispute.

       Defendants, jenny May Woodall Lawrence, Malydaln )ones Mitchell, Sharon L.

Williams, Lola Mae Akers, Caron Marie Corum, Brian James Hunter, and Pamela Boss, acting

pro se, filed Answers disavowing any interest in the disputed royalties and requesting a
release and discharge from the interpleader.

       Defendants, Dean Edward Burkett, Francis Madison Woodall, Johnny Lee Woodall,
Bonnie Lee Skidmore, Deeann Burkett Wilson, Lourene Yvonne Woodall Vance, and Daniel

Wilson, although each having been duly served with citation and a copy of Plaintiffs

Original Petition in Interpleader did not appear and answer. The citations were served

according to the law and returned to the clerk where they have remained on file for the

time required by law.

      On June 25, 2013, the court heard oral arguments on the following competing

motions: [a] the motion for summary judgment of Defendants, Edwin V. Acker, jr., Stephen

Adolph Acker, Elaine Acker George, Sheila Acker [Reinke] Bonner, and Edwin Scott Acker

and (b) the motion for summary judgment of Defendants Patricia Jo Kardell, Martin

Murphy Snowden, Mickey Darrell Snowden, and Mary Delilla Snowden.


                                               3




                                               656   .

                             VOL. 1 0 1 PADt102
       On April 3, 2014, this court granted the motion for partial summary judgment of the

Acker Defendants and denied the motion for partial summary judgment of the Snowden

Defendants against Defendants, Edwin V. Acker, Jr., Stephen Adolph Acker, Elaine Acker

George, Shelia Acker (Reinke] Bonner, and Edwin Scott Acker. The partial summary

judgement did not dispose of competing claims for attorney's fees under the Uniform

Declaratory judgment Act, Chapter 37, Civil Practice and Remedies Code (the "Code"), or

resolve other claims and causes of action, including the Interpleader action of Swift and the

claims of the Snowden Defendants against the Interpleader. The said remaining claims are

hereafter disposed of herein.

       Therefore, this final judgment disposes of all claims and causes of action in this

matter. The Court hereby renders this final judgment as follows:

       IT IS THEREFORE, ORDEDED. ADJUDGED AND DECREED that Defendants, Jenny

May Woodall Lawrence, Malydaln Jones Mitchell, Sharon L. Williams, Lola Mae Akers, Caron

Marie Corum, Brian james Hunter, and Pamela Boss, having filed Answers disavowing any

interest in the disputed royalties and requesting a release and discharge from the

interpleader are hereby divested of any and all interest in the disputed royalties and are

hereby released and discharged from this Interpleader action.

       IT IS FURTHER, ORDERED, ADJUDGED AND DECREED that Defendants, Dean

Edward Burkett, Francis Madison Woodall, Johnny Lee Woodall, Bonnie Lee Skidmore,

Deeann Burkett Wilson, Lourene Yvonne Woodall Vance, and Daniel Wilson, having

admitted the material allegations asserted herein by failing to answer and/or to otherwise

dispute the allegations concerning the ownership of the disputed royalties made the
                                             4




                                   VOL 1#1PAGE lOf:
subject of this suit, and having wholly made default as to asserting any rival claims to the

said disputed royalty in this interpleader action, default judgments are hereby GRANTED

to Swift against Defendants, Dean Edward Burkett, Francis Madison Woodall, Johnny Lee

Woodall, Bonnie Lee Skidmore, Deeann Burkett Wilson, Lourene Yvonne Woodall Vance,

and Daniel Wilson, and that said Defendants are hereby divested of any rights and claims to

the disputed royalty interest and interpled funds and are further divested of and denied

any right to contest the interpleader action brought by Swift.

       IT IS FURTHER, ORDERED, ADJUDGED AND DECREED that a take nothing

judgment is hereby entered on the Snowden Defendants counterclaims against Swift; that

the interpleader action was properly brought and Swift is hereby discharged in full from

this interpleader action; and Swift is awarded TWO THOUSAND FIVE HUNDERD DOLLARS

[$2,500.00) in attorney fees from the Acker Defendants, to be paid jointly and severally by

and amongst them.

       IT IS HEREBY DECLARED that the five percent (5%) royalty derived out of the

seven and one-half percent (7,5%) disputed royalty was and is the property of the

Snowden Defendants and that the heirs, successors and assigns of Edna Mae Jones and Julia

Authelia Winslow are not entitled to any portion thereof, having rights, respectively, to

only l/5th of l/8th (or 12.5%) of the royalties derived from the Subject Property as

hereinafter more fully described, that is, 1/5'^ of 1/8^^ non-participating royalty interest to

the Edna Mae jones Heirs, successors and assigns, and 1/5^^ of 1/8^^ non-participating

royalty interest to the Julia Authelia Winslow Heirs, successors and assigns, each such

interest derived by through and under the Non-Participating Mineral Deed dated October
                                              5




                                  VOL. 1 (U PAGE ■ • 1 i) 4
27, 1948 and filed of record in Book K-4, Page 311 of the Deed Records of LaSalle County,

Te x a s .


             IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that the said five percent

(5%) royalty derived out of the seven and one-half percent (7.5%) disputed royalty has

heretofore been paid to the Snowden Defendants by Swift and the court hereby confirms

the payments of all such royalties paid to date by Swift; and releases Swift from any liability

relating to said payments. The Snowden Defendants shall be entitled to any future five

percent (5%) royalty payments derived out of the said seven and one-half percent (7.5%)

disputed royalty from the Subject Property.

             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the motion for


summary judgment of Defendants, Edwin V. Acker, jr., Stephen Adolph Acker, Elaine Acker

George, Shelia Acker (Reinke) Bonner, and Edwin Scott Acker is hereby GRANTED as

hereinafter described and restated.


             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a Declaratory

Judgment is rendered under Chapter 37 of the Code, that pursuant to the Correction

Warranty Deed from Mabel Snowden and her husband joe Snowden to johnie Lorene

Acker, dated June 24, 1980, and recorded at Volume 225, Page 248 of the Deed Records of

La Salle County, Texas on July 8, 1980, a copy of which is attached to this judgment as

Exhibit A, the heirs, successors, and assigns of johnie Lorene Acker own an undivided non-

participating one-fifth of the whole and entire royalty interest in and to all of the oil, gas,

and other minerals in the following property:

             FIRST TRACT: 640 acres of land, more or less, in La Salle County, Texas known as
                                                 6




                                      VOL. 1 41 PAGE 1 0 T)
Sur. 137 patented to Emanuel Ridgeway, assignee of the T. T. Ry. Co., by virtue Land Scrip

No. 244, Pat. No. 240, Vol. No. 35;

       SECOND TRACT: 640 acres of land, more or less, in La Salle County, Texas, known as

Sur. No. 143, patented to I. W. Bean, assee. of ]. H. Gibson by virtue of Scrip. No. 401, Pat.

NO. 423, Vol.30;


       THIRD TRACT: 638.5 acres of land in La Salle County, Texas, and being all of Sur.

147, Cert. 68, patented to E. Ridgeway, assee. of). V. Massey by Pat. No. 422, Vol. 30, which

calls for 640 acres, but which contains by actual measurement only 638.5 acres;

       FOURTH TRACT: 193.1 acres out of Ori. Sur. No. 148, in the name of A. Salinas,

       situated in La Salle County, Texas, Cert. No. 68, Pat. No. 131, Vol. No. 4, Abst. No, 344,

       described by metes and bounds as follows:

               BEGINNING at the SW corner of Sec. No. 147, J. V. Massey and the N. W.

               Corner of Sec. No. 148, A. Salinas for the N. W. corner of this Sur;;

               THENCE E. with Sec. line 1921 vrs. to a stk. at the intersection with the E. line


               of E. W. Alderman subdivision for the N. E. cor. of this Survey;

               THENCE S. with said subdivision line 657.4 vrs. to a stk. set in fence line for


               the S. E. corner of this Sur.;

               THENCE W. with fence line and past post at 663 vrs. past cor. of said fence,

               1921 vrs. to a stk. in W, line of said Sec. No. 148, for the S. W. cor. of this sur.;

               THENCE N. with said line 567,4 vrs. to the place of beginning;

       FIFTH TRACT: 640 acres of land in La Salle and Dimmit Counties, Texas, being all of

       School Section No. 138, issued to the T. T. R. R. Co., by virtue of Cert. No. 244, School
                                                 7




                                      VOL If i PAGE lUo
       File No. 40248, being Abst. No. 1468, Pat. No. 154, Vol. No. 52;

The above-described five tracts of land contain 2,751.6 acres, more or less, are the same

lands conveyed by Green Martin, et ux. to Mrs, Mabel M. Snowden by deed dated September

28, 1945, recorded in Vol. D-4, Pages 53- 55, Deed Records of La Salle County, Texas, and

also recorded in Vol. 88, Pages 86-88, Deed Records of Dimmit County, Texas, to which

Deed and records reference is here made for a full and complete description of said land.

These five tracts of land are herein referred to as "the Subject Property."

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a Declaratory

Judgment is hereby rendered under Chapter 37 of the Code, that Defendanls, Edwin V. Acker,

Jr., Stephen Adolph Acker, Elaine Acker George, Sheila Acker (Reinke] Bonner, and Edwin

Scott Acker, and their heirs, successors, and assigns are entitled to a royalty under the Swift

Lease equal to one-fifth (l/5th) of the one-fourth (l/4th} of the oil, gas, and other minerals

produced and saved or sold from the Subject Property or lands pooled therewith and that

therefore the Acker Defendants shall be entitled to two and one-half percent (2.5%] royalty

payments derived out of the said seven and one-half percent (7.5%) disputed royalty from

the Subject Property in addition to the two and one-half percent (2.5%) undisputed royalty

payments they have been receiving from Swift for a total five percent (5.0%) royalty

payment under the Swift Lease.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all future royalty

payments under the Swift Lease that become owing after the date of this judgment to

which the Acker Defendants are entitled under the foregoing provisions of this judgment,

shall be hereafter paid directly to the Acker Defendants, one-half (1/2) to Edwin V. Acker,
                                               8




                                  VOL. 1 (U PAGE i 0 7
Jr., one-fourth (1/4) to Stephen Adolph Acker, and one-fourth (1/4) to Elaine Acker George,

after this judgment becomes final. However, if a timely appeal is filed and this judgment is

superseded pursuant to the Texas Rules of Appellate Procedure, then the said two and one-

half percent (2.5%) disputed future royalty shall be paid by Swift into the registry of this

court.



         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a Declaratory

Judgment is hereby rendered under Chapter 37 of the Code, that Defendants, Edwin V.

Acker, Jr., Stephen Adolph Acker, and Elaine Acker George, are entitled to the funds that

have been constructively interpled into the registry of the court and held in suspense by
                                                             3     77
Swift, which as of the date of judgment is the sum of $ ^ ^ 7 The Interpled
                                                                             ^
Funds shall be paid by Swift as follows: (i) one-half (1/2) to Edwin V. Acker, Jr., one-fourth

(1/4) to Stephen Adolph Acker, and one-fourth (1/4) to Elaine Acker George if this

judgment is not superseded on appeal in which case the payment shall be made within

sixty days of the date of this judgment, or (ii) into the registry of the court if an appeal is

filed and this judgment is superseded pursuant to the Texas Rules of Appellate Procedure

and the Texas Civil Practice and Remedies Code, in which case the payment shall be made

within sixty days of the date this judgment is superseded. Upon Swift's payment of the

Interpled Funds as so ordered in this paragraph. Swift is fully and Fmally discharged as to

all such payments.

         IT IS FURTHER ORDERED, AD)UDGED AND DECREED that the motion for

summary judgment of Defendants, Patricia jo Kardell, Martin Murphy Snowden, Mickey

Darrell Snowden, and Mary Delilla Snowden is hereby, in all things DENIED as it applies to
                                              9




                                   VOL. 1 lial PAGE 1 0 8
Defendants Edwin V. Acker, Jr., Stephen Adolph Acker, Elaine Acker George, Shelia Acker

(Reinke) Bonner, and Edwin Scott Acker.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that judgment is rendered

that the Acker Defendants recover from the Snowden Defendants, trial court attorney's fees

in the amount of $15,000.00 under Section 37.009 of the Code.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in the event of an

appeal of the judgment in favor of the Acker Defendants against the Snowden Defendants

under Chapter 37 of the Code, judgment is rendered that the Acker Defendants recover

from the Snowden Defendants, [i) attorney's fees for representation through appeal to the

court of appeals in the sum of $15,000.00, pi} an additional sum of $5,000.00 for

representation at the petition for review stage in the Supreme Court of Texas, if any, (iii) an

additional $10,000.00 for representation at the merits briefing stage in the Supreme Court

of Texas, if any, and (iv) an additional $5,000.00 for representation through oral argument

and completion of proceedings in the Supreme Court of Texas, if any. Post-judgment

interest will accrue at the rate of 5% on all of these sums in accordance with the Texas


Finance Code and legal authority. Each award of appellate attorney's fees, and the interest

thereon, is conditioned on the Acker Defendants prevailing in the last such appeal taken.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that if (and only if) the

judgment in favor of the Acker Defendants against the Snowden Defendants is reversed by

an appellate court and judgment is rendered by the appellate court in favor of the Snowden

Defendants on their Motion for Summary judgment against the Acker Defendants under

Chapter 37 of the Code, then the Snowden Defendants shall recover from the Acker
                                              10




                                       VOL eel OIPAGEOIUI)
Defendants, (i) trial attorney's fees in the amount of $15,000 under Section 37.009 of the

Code, (ii) attorney's fees for representation through appeal to the court of appeals in the

sum of $15,000.00, if any, (iii) an additional sum of $5,000.00 for representation at the

petition for review stage in the Supreme Court of Texas, if any, (iv) an additional

$10,000.00 for representation at the merits briefing stage in the Supreme Court of Texas, if

any, and (v) an additional $5,000.00 for representation through oral argument and

completion of proceedings in the Supreme Court of Texas, if any. Each award of attorney's

fees, and the interest thereon, is conditioned on the Snowden Defendants prevailing in the

last such appeal taken. Post-judgment interest will accrue on any such attorney's fees

awarded at the rate of 5%, beginning on the date the appellate court judgment reversing

and rendering in favor of the Snowden Defendants becomes effective in accordance with

the Texas Finance Code and legal authority.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all remaining claims

between the Acker Defendants and the Snowden Defendants not otherwise disposed of

herein are DENIED.


       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all remaining claims of

Defendants against Swift not otherwise disposed of herein are DENIED and upon Swift's

payment of the Interpled Funds as hereinbefore Ordered, Swift is fully and finally

discharged and this Interpleader action is DISMISSED.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all remaining claims of

Swift against the Defendants not otherwise disposed of herein are DENIED.


                                              11




                                 vol. 1 H PAGE 1 i (J
       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that court costs shall be

paid by the party incurring same.

      This Judgment is final, disposes of all claims and all parties and is appealable.

       The Court further awards Swift and the Acker Defendants any and all writs

necessary to enforce this judgment.

       SIGNED this ^ day of ,2015.

                                                         ^tJDGE PRESIDING
APPROVED AS TO FORM;


LAW OFFICE OF WILSON CALHOUN
719 S. Shoreline Blvd., Suite 404
Corpus Christi, Texas 78401
(361) 882-3300; [361] 888-5404 fax



       Wilson Calhoun
       State Bar No. 03645500
       Attorney for Edwin V. Acker, Jr., et al.

LAW OFFICE OF RICHARD J. KARAM
The Ariel House
8118 Datapoint Drive
San Antonio, Texas 78229
(210) 614-6400; (210) 614-6401 fax



       l^hard J. Karam
       S t a t e B a r N o . 11 0 9 7 5 0 0

       Attorney for Patricia jo Kardell, et al.




                                                    12




                                              VOL
LAW OFFICE OF FREDERICK R. ZLOTUCHA
222 Main Plaza East
San Antonio, Texas 78205
(210) 2^-9877; (210) 227-8316 fax


     Frederick R. Zlot^
     State Bar No. 2228^J5t)0
     Attorney for Swift Energy Operating, LLC




                                          13




                                 VOL, 1 0 1 PAGE 1 R
                                          666
JENNY MAY WOODALL LAWRENCE
P r o S e D fi f e n d a n t

                                m




Signatun;

MALYDALN JONES MITCHELL
ProSeDdfendant




                                            ygc4j


PA M E L A B O S S
Pro Se Dfifendant




(Address)




Signature

SHARON L WILLIAMS
Pro Se Defendant




[Address]



Signature
                                    14




                               VOL fOlPAGE til
JENNY MAY WOODALL LAWRENCE
Pro Se Defendant




[Address)




Signaturi!

MALYDALM JONES MITCHELL
Pro Se DRprrn'prt Fa*           Jul ?0 ?015 15:57



    07/20/2015   16:49         6172940295                FEDEX OFFICE HULEN   PA G E   02/02




                 IBNNY HAY WOODALL UWRKNCB
                 Pro Se Dt.'fendant




                 (Address)




                 .Sigrtatun*

                 MAIYDAIN rONES MITCHBLL
                 Tro Se Defendant




                 (Addreis)




                 Signstun:

                 PA M E L A B O S S
                 Pro Sc Drrendant




                 (Address)




                 Slgnacurt;


                 SH^ONUWlLUaiMS
                 (gfWsSgt^n:iK,.>
                 (Addresf)             lO   s   <   010      J



                 Si^aturc
                                                     M




                                                VOL. 1^0 1 PAGE J i f)
  BRIAN JAMES HUNTER
  Pro Se D BRIAN JAMES HUNTER
 Pro Se Defendant




 (Address]




 Signature!


LOLA MAE AKERS
Pro Se Defendant




(Address)




Signature



CARON MARIE CORUM
Pro Se Dsfendant


464-N W Pebble Beaclr Drive
fcatfehills, TX 78063' ~
      Cohm
Si^ture




                           15




                      VOL, 1 0 1 PAGE 'ill
                                     CAUSE NO. 12-06-001222-CVL


SWIFT ENERGY OPERATING, LLC §                             IN THE DISTRICT COURT
                                                 §
vs,                                              §
                                                  §
PATRICIA JO KARDELL, MARTIN                      §
MURi'HY SNOWDEN, MICKEY                          §
DARRELL SNOWDEN, MARY                            §
0 E L I L L A S N O W D E N , E D W I N V.       §
ACKER, JR., STEPHEN ADOLPH                       §
ACKER, ELAINE ACKER GEORGE,                      §
LOLA MAE AKERS, PAMELA BOSS,                     §        2i8tlLJUDICIAL DISTRICT
DEAN EDWARD BURKETT, DEEANN                      §
BURKETT WILSON, CARON                            §
MARIE CORUM, BRIAN HUNTER,                       §
JENNY MAY WOODALL LAWRENCE,                      §
M A LY D A LY N J O N E S M I T C H E L L ,      §
BONNIE LEE SKIDMORE, LOURENE §
Y V O N N E W O O D A L L VA N C E , §
SHARON L. WILLIAMS, DANIEL                       §
WILSON, FRANCIS MADISON                          §
WOODALL, JOHNNY LEE WOODALL,                     §
SHELLA ACKER REINKE, AND                         §
EDWIN                  SCOTT         ACKER       §




DEFENDANT                                APPEARED                 FAILED TO APPEAR


Dean Edward Burkelt
                                                             ]/
Deeann Burketl Wilson
                                                                  1
Bonnie Lee Skidmore
                                                             l/
L o u r e n e Y v o n n e Va n c e
                                                             /
Daniel Wilson                                                l y
Francis Madison Woodall
                                                            f ,
Johnny Lee Woodall




                                         VOL i PAGE ''1 i 8
                                 CAUSE NO. 12-06-001222-CVL

SWIFTENERGY OPERATING, LLC                                   IN THE DISTRICT COURT

v s .                                                        218th JUDICIAL DISTRICT

PATRICIA JO KARDELL. MARTIN
MURPHY SNOWDEN, MICKEY
DARRELL SNOWDEN, MARY
DELILLA SNOWDEN, EDWIN V.
ACKER, JR., STEPHEN ADOLPH
ACKER, ELAINE ACKER GEORGE,
LOLA MAE AKERS, PAMELA BOSS,
DEAN EDWARD BURKETT, DEEANN
BURKETT WILSON, CARON
MARIE CORUM, BRIAN HUNTER,
J E N N Y M AY W O O D A L L L A W R E N C E
MALYDALYN JONES MITCHELL,
BONNIE LEE SKIDMORE, LOURENE
YVONNE WOODALL VANCE,
SHARON L. WILLIAMS, DANIEL
WILSON, FRANCIS MADISON
WOODALL, JOHNNY LEE WOODALL,
SHELLA ACKER REINKE, AND
EDWIN SCOTT ACKER                                            LA SALLE COUNTY, TEXAS

          ORDER REGARDING MOTIONS FOR SUMMARY JUDGEMENT


        On June 25» 2013, the court heard oral arguments on the following motions: (a) the motion

for summary judgment of Defendants, Edwin V. Acker, Jr., Stephen Adolph Acker, Elaine Acker

George, Sheila Acker (Reinke) Bonner, and Edwin Scoti Acker and (b) the motion for summary

judgment of Defendants Patricia Jo Kardell, Martin Murphy Snowden, Mickey Darrell Snowden,

and Mary Delilla Snowden. The parties and their counsel appeared before the court for the hearing

on the motion, After considering the pleadings, motions, summary judgment evidence, and

arguments of counsel, the court grants the Acker Motion for Summary Judgment as herein

described and denies the Snowden Motion for Summary Judgment as it applies to Defendants,




                                               Page 1 of 6


                                  VOL.         ^Edwin V. Acker, Jr., Stephen Adolph Acker, Elaine Acker George, Shelia Acker (Reinke) Bonner,

and Edwin Scott Acker.


       IT IS THEREFORE ORDERED that the motion for summary judgment of Defendants,

Edwin V. Acker, Jr., Stephen Adolph Acker, Elaine Acker George, Shelia Acker (Reinke) Bonner,

and Edwin Scott Acker is hereby GRANTED as herein described.

       IT IS FURTHER ORDERED AND DECLARED that a Declaratory Judgment is hereby

rendered under Chapter 37 of the Civil Practice and Remedies Code ("the Code"), that pursuant to

the Correction Warranty Deed from Mabel Snowden and her husband Joe Snowden to Johnie

Lorene Acker, dated June 24, 1980, and recorded at Volume 225, Page 248 of the Deed Records

of La Salle County, Texas on July 8, 1980, a copy of which is attached to this judgment as

Exhibit A, the heirs, successors, and assigns of Johnie Lorene Acker own an undivided non-

participating one-fifth of the whole and entire royalty interest in and to al) of the oil, gas, and other

minerals in the following property:

       FIRST TRACT: 640 acres of land, moi'e or less, in La Salle County, Texas known as Sur.

        137 patented to Emanuel Ridgeway, assignee of the T. T. Ry. Co., by virtue Land Scrip

       No. 244, Pat. No. 240, Vol. No. 35;

       SECOND TRACT: 640 acres of land, more or less, known as Sur. No. 143, Patented to I.

       W. Bean, assee. of J. H. Gibson by virtue of Scrip. No. 401, Pat. No. 423, Vol. 30;

       THIRD TRACT: 638.5 acres of land in La Salle County, Texas, and being all of Sur. 147,

       Cert. 68, patented to E. Ridgeway, assee. of J. V. Massey by Pat, No. 422, Vol. 30, which

       calls for 640 acres, but which contains by actual measurement only 638.5 acres;




                                                                    VOL. 1 0 1 PAGE :{:j .•;}
                                               Page 2 of 6

                                    VOL .':64'iP/\GE
       FOURTH TRACT: 193.1 acres outofOri, Sur.No. 148, in the name of A. Salinas, situated

       in La Salle County, Texas, Cert. No. 68, Pat. No. 131, Vol. No. 4, Abst. No. 344, described

       by metes and bounds as follows:

               BEGINNING at the SW comer of Sec. No. 147, J. V. Massey and the N. W. Comer

               of Sec. No. 148, A. Salinas for the N. W. comer of this sun.;

               THENCE E. with Sec, line 1921 vrs. to a stk. at the intersection with the E. line of

               E. W. Alderman subdivision for the N. E. cor. of this Survey;

               THENCE S. with said subdivision line 657.4 vrs. to a stk. set in fence line for the

               S. E. comer of this Sur.;

               THENCE W. with fence line and past post at 663 vrs. past cor. of said fence, 1921

               vrs. to a stk. in W. line of said Sec. No. 148» for the S. W. cor. of this sur.;

               THENCE N. with said line 567.4 vrs. to the place of beginning;

       FIFTH TRACT: 640 acres of land in La Salle and Dimmit Counties, Texas, being all of

       School Section No. 138, issued to the T. T. R. R. Co., by virtue of Cert. No. 244, School

       File No. 40248, being Abst. No. 1468, Pat, No. 154^ Vol. No. 52;

The above-described five tracts of land contain 2,750 acres, more or less, and are the same land

conveyed by Green Martin, et ux. to Mrs. Mabel M. Snowden by deed dated September 28, 1945,

recorded in Vol. D-4, Pages 53- 55, Deed Records of La Salle County, Texas, and also recorded

in Vol. 88, Pages 86-88, Dee^d Records of Dimmit County, Texas, to which Deed and recoixis

reference is here made for a full and complete description of said land. These five tracts of land

are hereinafter referred to as "the Subject Property.*'

       IT IS FURTHER ORDERED AND DECLARED that a Declaratory Judgment is hereby

rendered under Chapter 37 of the Code, that Defendants, Edwin V. Acker, Jr., Stephen Adolph



                                                                      VOL 101 PAGE :jyr>
                                 VOL 9 llfAGE 121
Acker, Elaine Acker George, Sheila Acker (Reinke) Bonner, and Edwin Scoti Acker, and their

heirs, successors, and assigns are entitled to a royalty under the Swift i^ase described below equal

to one-fifth (I/Sth) of the one-fourth (l/4th) of the oil, gas, and other minerals produced and saved

or sold from the Subject Property or lands pooled therewith;

             IT IS FURTHER ORDERED AND DECLARED that a Declaratory Judgment is hereby

rendered under Chapter 37 of the Code, that Defendants, Edwin V. Acker, Jr., Stephen Adolph

Acker, Elaine Acker George, Shelia Acker (Reinke) Bonner, and Edwin Scott Acker are entitled,

out of the funds that have been constructively interplead into the registry of the court, and/or held

in suspense by Plaintiff-In-Interpleader Swift Energy Operating, LLC, to that portion of said funds

calculated so that they will have received under the Swift Lease, when taken together with otlier

disbursements of royalty under the Swift Lease, a total royalty calculated as one-fifth (1/5'^) of the

one-fourth (1/4**^) royalty owed thereunder by Swift Energy Operating, LLC.

             IT IS FURTHER ORDERED that the motion for summary judgment of Defendants,

Patricia Jo Kardell, Martin Murphy Snowden, Mickey Darrcll Snowdcn, and Mary Delilla

Snowden is hereby, in all things, DENIED as it applies to Defendants, Edwin V. Acker, Jr.,

Stephen Adolph Acker, Elaine Acker George, Sheiia Acker (Reinke) Bormer, and Edwin Scott

A c k e r.


             The "Swift Lease" referenced above is that certain Oil and Gas Lease, dated December 1,

2009, from Martin Murphy Snowden et al, as Lessor, to Swift Energy Operating, LLC, as

evidenced by Memorandum of Oil 8l Gas Lease recorded in Volume 490, Page 98 of the Official

Records of La Salle County, Texas, covering the Subject Property.




                                                                 VOL, 101 PAGE ;{;H)
                                                Page 4 of 6


                                       VOL. 94 p/iGE 1 2 ^
          This is a partial summary judgment and disposes of no ciaims not specifically referred to

herein.


SIGNED this3 day of ' ,2014.


                                                      (^UDGE^RESIDING




                                                                    TOR RtCORD




                                                             'f^t3ARITA A. FSOL//
                                                           /^UNTY
                                                           LAi>AaE&COUNTY
                                                                    DlST'* CT
                                                                            , TtCi/zptf
                                                                                iXA^
                                                                              DnpitJy




                                                                          VOL 101 PAGE :{y7
                                             Page 5 of 6

                                    VOL. [Ul PAfiE t 2 n
                                                                                                     U   (   /   U   J.   X




APPROVED;


LAW OFFICE OF WILSON CALHOUN
7!9 S. Shorcimc Blvd., Suiic 404
Corpus Otrisii. Texas 78401
(36! »iW2-33tX); ^:t61)R8g-5404 fux
Kmail: Wils(in(6^vvt:alhoun.a»m




            WUsoo Calhoun ^
            Siiiio Rar No,
            Aluvncy for Kdwin V. Ackcr. Jr.. Hi Al

A P P R O V E D A S T O F O R M O N LY:


LAW OFFICE OF RICHARD J, KARAM
The Ariel Knuse

81(8 Datapoinl Drive
San Anionic, Texas 78229
 2 1 0 / 6 1 4 - 6 4 0 0 : 2 1 0 / 6 1 4 - 6 4 0 1 Ta x




            Richard J. Kuntm
            S l a t e B a r N o . 11 0 9 7 5 0 0

            Attorney for Patricia Jo KardcIL E( Al

 LAW OFFICE OF FREDERICK R. ZLOTUCHA
 111 Main Plazii F-tsi
 San Anionio. Tcxsls 78205
 aiO)227-9K77; (2tn)227-ft3!6 lav




             Aliomc) for Swift Energy Operating. LLC




                                                          Pa^c 6 of 6
                                                                            ^0!" 1 0 ] PACE li b 8

                                                            645         *
     Exhibit A
To Order Regarding Motions for Summary Judgment




                                 VOL lOjpAGE

                      646
0   3/2   ?   /'.^   O.i   4   XHU   r    MA     JOJ.   ovv




                                                                                                  3 n : v 7
                                                                                   CORRECTION WARRANTY DEED



                                     THE    S TAT E     OP    TEXAS
                                                                                                  KNOW       ALL      MEN     BY    THESE    PRESEOTS:
                                     COUNTIES OF             LA      SALLE
                                     AND DIMMIT



                                               That we, MABEL M, SNOWDEN, joined pro forma by har husband,

                                     J O E G , S N O W D E N , o f L a S a l l e C o u n t y , Te x a s ^ i n c o n c i d e r a t i o n o f t h e s u m

                                     of TEN DOLLARS ($10.00) and other good and valuable consideration to

                                     us in hand paid by JOHNIB LCRENE ACKER, of McMullen County, Texas, the

                                     receipt .of which is hereby acknowledged, have GRANTED, BARGAINED, SOLD
                                     AND CONVEYED, and by these presents do GRANT, BARGAIN, SELL AND CONVEY

                                     to    the    saj          ) H N I B L O F fi N E A C K E R , a n u n d i v i d e d n o fl - p a r t i c i p a t j p q o n e -

                                     fifth /U                of       entire            r9valtv                 interest             aa      her     separatee

                                     sole and individual property in and to all of the oil, gas and other

                                     m i n e r a l s d e s c r i b e d b e l o w, s u b j e c t t o t h e r e s e r v a t i o n h e r e i n a f t e r m a d e .

                                     S a i d l a n d i s s i t u a t e d i n L a S a l i c a n d D i i a m i t C o u n t i e s , Te x a s a n d

                                     described          as        follows:

                                                        FIRST TRACTI 640 acres of land, more or less,
                                                        in La Balle Cotinty, Texas known as Sur, 137
                                                        patented to Einanuel Ridgeway, assignee of the
                                                        T, T. R y, C o . , b y v i r t u e L a n d S c r i p N o . 2 4 4 ,
                                                        Pat.         No.    240,     Vol.        No,      35^

                                                        S E C O N D T R A C T; 5 4 0 a c r e s o f l a n d , m o r e o r l e s s ,
                                                        known as Sur. No. 143, Patented to I. W. Bean,
                                                        assee. of J. H. Gibson by virtue of Scrip. No.
                                                        4 0 1 , P a t . N o . 4 2 3 , Vo l . 3 0 j

                                                        THIRD         TRACT?           638.5        acres        of    land    in    La     Salle
                                                        C o u n t y , Te x a s , a n d b e i n g a l l o f S u r . 1 4 7 , C e r t .
                                                        S B , p a t e n t e d t o E . R i d g e w a y, a s s e e . o f J . V.
                                                        Massey             by   Pat.       No.     422,      Vol.      30,    which        calls
                                                        for 640 acres, but which contains by actual
                                                        measurement                only     636.5          acres;

                                                        roURTH TR^Ti 193.1 acres out of Ori. Sur. No.
                                                        14 6, in tlie name of A, Salinas, situated in
                                                        La     Salle        C o u n t y,    Te x a s ,      Cert.      No.     68,    Pat.     No.
                                                        1 3 1 , Vo l . M o . 4 , A b s t , N o , 3 4 4 , d e s c r i b e d b y
                                                        metes         and       bounds       as          follows:


                                                        BEGINNING at the SW corner of Sec. No. 147,
                                                        J . V. M a s s e y a n d t h e N . W . c o r n e r o f S e c . H o .
                                                        146,         A.    Salinas         for     the      N.    W.    corner        of    this
                                                    '        sur.;



                                                        THENCE E. with Sec. line 19 21 vrs. to a stk. at
                                                        the intersection with the E. line of E. w.
                                                        Alderman subdivision for the N. E. cor. of this
                                                        Survey;




                                                                                       VOL ZZ5 mZAG                                        VOL 1 01 PAGE''"'400
                                                                                                 6 4 7
03/27/2Q14   THU   /55J   tf     AJL     301        ooo



                                                                                               ■ i




                                                THgNCE S, with said subdivision line 657.4
                                                vrs, to a stk- set in fence line for the 5.                                                        E.
                                                corner of this Sur,?

                                                THENCE W, with fence line and past post at 663
                                                vrs.        past       cor.        of    said       fence,       1921         vrs,       to    a        stk.
                                                i n W, l i n e o f s a i d S e c , N o . 1 4 8 , f o r t h e S . W.
                                                cor.        of     this       Gur.;

                                                THBNCE             N.    with           said    line      567.4        vr&.    to       the
                                                place of beginning;

                                                FIfTB           TRACT>         640        acres        of   land       in     La    Salle          and
                                                D i m m i t C o u n t i e s , Te x a s , b e i n g a l l o f S c h o o l S e c t i o n
                                                N o . 1 3 8 , i s s u e d t o t h e T. T. R . R . C o , , b y v i r t u e
                                                of Cert. No. 244, School File No. 40246, being Abst.
                                                No.        1468,        Pat.       Mo,         1S4,    Vol.      No.    52;

                                                together with the rights of ingress and egress at
                                                all tines for the purpose of taking said
                                                minerals;              the     said        fi v e     tracts      of     land        above          des
                                                cribed containing 2,750 acres, more or less, and
                                                being the same land conveyed by Green Martin, et ux,
                                                to Mrs. Mabel H. Snowden by deed dated September 28,
                                                    1 9 4 5 , r e c o r d e d i n Vo l . D - 4 , P a g e s 5 3 - 5 5 , D e e d R e c o r d s
                                                    o f L a S a l l e C o u n t y , Te x a s , a n d a l s o r e c o r d e d i n V o l .
                                                    68, Pages 86-88, Deed Records of Dinmit County, Texas,
                                                    to    which     Deed           and     records          reference          is       here       made        for
                                                    a full and complete description of said land.


                                       TO    H AV E        AND    TO     HOI                                     Jbi     000     :)>*»'*     ni.^9u>
03/27/2014   THU    7:bi      rAX




                           c o n fi r m i n g s a i d f o r m e r D e e d , a n d i t s h a l l b e e f f e c t i v e a s o f a n d
                                                                                          r



                           retroactive to March 25, 196S.

                                  WITNESS               our          hands      this          the         day      of     ,        1980.




                                                                                       roe     C.        Showden



                                  ACCEPTEDh
                                          tsi ^*^ayof                                                      19B0.




                                                                                       Edwxn V&ieni'ine Acker


                           THE   S TAT E    OF     TEXAS


                           COUNTY      OP   LA     SAU^E



                                    BEFORE HE, the undereigned authority/ on this day personally
                           appeared JOE G. SHOWDEN and tlABEL M. SNOWOBN, known to me to be the
                           persona vhoae names are subacribed to the foregoing instrument, and
                           ae}cnowiedged to me that they executed the sane for the piirposes and
                           consideration therein expressed*

                                 ; * G X V E N U N D E R m y h a n d a n d s e a l o f o f fi c e o n t h i s t h e                     day of
                                                         1 9 8 0 .




                                                                                       Notarjj^^ublic, State of                         x a s




                           THE   S TAT E    OF     TEXAS


                           COUNTY OP MCMULLEN



                                    B E F O R E M B , t h e u n d e r s i g n e d a u t h o r i t y, o n t h i s d a y p e r s o n a l l y
                           a p p e a r e d J O H M I S L O R E N E A C K E R a n d h u s b a n d , E D W I N VA L E N T I N E A C K E R , k n o w n
                           to me to be the persons whose names are subscribed to the foregoing
                           instruiaent, and acknowledged to me that they executed the s£une for the
                           purpOHes and consideration therein expressed. ^
                                    GIVEN UNDER my hand and seal of office an this the f^^-day of
                                                         1 9 8 0 .




                                                                                       Notary'Public, State of Texas

                                      I
                                                                               : V O L . 1 0 1 PA G E . . 4 U 2
                                                                                                             My Comn^fclen

                                                                      VOL 2^5 HSL248
              PILED   r gu JL^
                            i L ^ :^Yi
                                   /9SO
              RECORD E
                     E DD :                          /9J1>                                M.        LA    SALLE     C O U N T Y.    T T Ya o
                                                              i-TVi:     \i   \   497C


T   £   3 T. . T E    Of
                                                                    ''        /if.l.     *1.   ^.2      P:«       :
              •••I-



                Ihat we, I'jrVui .'.ue Joti<3S, jnl.-jed f^ro foi'mu b.,. i-jv uiob .Aubal .uullen

Snowdon, joined pre formb b; cor nuabt^nd, J, G. onowrlaiij .'ullfa rtutrmllu tikara, Julnod ::,ro forniti
by .lor husband, '.V. i', «k©r3, iifid limmstt Orunvel ..lurphy, four of t ie p.r»lldren of J. i^urpi y,

deooaaad, for and In ?.ons Idort t Ion nX' t.)ir ;aont;j do "tuu. a!;'^
u n t o J o h r i l a f j o f o n o t . e c s i l ; , j t . i u r c . . l . T. d o f J , i , , D e r i o a n o d , o f V i i i i r t o n ^ ^ u n t y, I Va j :
as iior aocarbta lndlvld«jij?. property, l .y roll-iwin^ deci;rlbod leal jsluLe, tojet'iev wita ull im-j
provemotita taaroon, aituuted In i»;c..!uVan "bounty, 'Pa"'>»3, subjonfc t"5 t 'a«i i?iinert>l I'astirviit Ion und
.vot9r reserv;.t Ion herolnafter ment l-^aod^  bo Ln<3 t!iQ 3bcne lunti ua t ie third in h deed i'rom J« ulurp.iy and .vlfa, Muy Mur

 phy, to Jchrj V,', 'Vonitck, dated Janui>ry 20, 1909, und TLlod for re :ord on f*obrukiry ly, iUGQ, and
 r e c o r d e d I n Vr ^ l u m e I C * p b j o 1 7 i * o f t l O D a a d l v o c o i \ i 3 . - i f v o a o t : ' , I ' o y h s , t o w U c h d e 3 d i i n d

 racord roforoncQ is nere mbdo for u ^'ull tsDtnplol.^i daacriptIon of s.'»tno«

 S^:^'iljT) Two iimdred i-orty ( i r. d r o - . o r d o d I n V ) l u m a P. ' i . c 1 7 l o f
 tio Ddod i'ecorda of ;.:c..iu''1 on •.^)unty, To>:.«o, to v/ , ca do )d {iiid i-nssr' rofjronno is iotq fniido; wn'
 It la ulao t^ie st>we 840 f crea out. oi' ocl.o >3 Ion i«o. 1-i: do • Tlbod In u purtltli^n de-)d bot-

 w a e n J , M u r i t t y a n d 7 ^ . 3 , : l u c k d a t o d O c t o b e r 2 c , I ' J O T, ' l i e d f o r r ^ j c o r v l J a n u a r y 1 5 , 1 3 L 6 , . ' j n t

 r e c o r d e d L n ^ / o l u n j o P a j e 5 0 4 o r t . i o D o j d K e c o r d s o f . M r J u l l o n c o u n t y, To x a a , t o - v i i c h d t j i d a n d

 rooorl roferdnce la riaro mado for >1 lull arid inniplata doa ;*ir.tiou of r,aj;ia«

i T;19 two above described tru' t.a of land are alao dyy^ribed Ln a a.fbrlff'a do-jd from V, T. .tollani

 to .T, tL, ixurr ly, -iau-jd rXune 2, 1914, fll«3d Juno .'if-, 1014, an^^ ro'joi'dod in V liutift R m ^ea 553'
15r:i4 of too Deod fvojords --f ;.;c..;iil Ion ;ounty, To.\i n, ond reforenco is lor-a ^.lao made t:» tnis dead
 for '» d-.ino''l[ t Jnn ol' tnla iLnd,

           T'^ •u'i''2 iV..T^ ?/ ' '"',0 l,.ig .lurfuco oat.'.t'.G 01 l ie nbove do.'v;rlbed nroml.sna, tJr;otfi'.)r •.vit.'i all
(ini ainrjular t 10 ri^hta, iiQiodltarnunts, and uji; urtorianiius t-.er'iU'-.to in any wlao 'yj 1 on,;jin;^, unto
 ti^.o saM Jonnia L.^reno ^iksr, ua i-ar aorar^te Individual prop^i't./, nor lol-a and nasljns forovoj

jund vna do loroby bind ourselves, our nolra, e/.d^utora, adaiLnlatrators, aucoeasora# and assigns,
to warrant und forovar do^'ond ftl] and 3ln;.;ulur I, m 3urfi>c,e oatuto of t ie aald pronlaoa unto t'no
fiald Jo'inio Lorene /v^ker, -irtv lolrn, and suocea.^t'ira, against cjver,, roi*S(ui .viomsoover

lawfully claltnlnjj or to claim t »o samo or any nart t'leroof, b;,, t'lrou^^n, or under ua but not
j.'>t>ierwl3e«

           Provided, however. It I9 exii-esijly understood arui u^roed by oacn and all :-,i Ino fiartles
a y i ' - c ' t o t t ; u t n o p a r t o f t n c o i l , ^ a a , o r o t r. o r j i . l i i a r b l a i n , o n , o r u n d e r t n e a b o v e d o n i r l b a d l a n r

Lira hereby convayod ;r are int^andod or af t'o.itrir'' by tils instrument ..ss and •i^voQs at ^11. titnaa for t la purposes of inlnLn^;,
jdrlllln^, and exploring said lando fnary i at ii'-.n 13, or "t jer rlj.it3 of aaid fai'ties under
oxlflttn;; nil, ji'S, and ni"ej'nlnai'al leases
    Ktimrrtoni^a or the ^^rillar of :oz rfammoncis' vol], i'or wuter usad off of :3o:tiori 4l:0 ubova dcia-

    c r l b e d a h o l l c i i y i b l f ( l / 2 ) t o 3 d n i : » J o n c f l , a s l y r a e p a i ' u t © j ! i o r 0 r t . y, i » : i i i j H O - l a l f ( 1 / c )
    to iToimld Loreno Mcker, aa nor soper 1e nrv^porty, un'^ t^lso t-rr. ot ier vv^-iLui' tuut la aol'j off of

    wells nutnbur ona and numV>er two on a-iHlT ;o \/'L to jidnu i/.be Joii'^a, ua iwr asjjiruto .
I                                                                                                                                                                                               !•
I p r o p e r t y, a n fi t i i e o t ' , a r 1 / 2 t o J i i n r. i e I - i - ^ r d fi e : n k t i r, b s . l a r o o p o r i i t o p r c fi o r t ^ , a n d t . 1 3 a l u l l |

! c o n t l n u s a n l o n f f Jb n o l l . i o r l i d n u . . l u e J o n a s o r J o ' ^ n l o L o r a n o i \ C k o r l i v a u n l 8 . s < ? t - i o a t . I d J o u n l e                 I,


• Fiorona noker docldea to sell sbid land na miLch suld woila are lo'uatod t»ncl .a»s b t ujor i»nd ana ;

    has ynterwd Into h (jontrn'^t to 3611 sij;no, In wnlch ovynt t.io a^iid F.dna Kho Jonea ahull appoint |

I an upprulser end tlto at^ld .Tohnio T.->rona f,cker s nil liPfoirit on fappnaiaer, and tho two apprhiaei'li}
! aprolntad snail In tarn bproint u tliird hp; r'. l,T l t : : < ^ : ' a f r o r a , t i n d ' . V: i a n i a p i a I d t o

    tha auld ^dna Maa Jon^a ni-nj sholl *.iuit-?.l.b Im ull ;i!)r r-ljat, tiMo, and Intaroit In Kitid to gij id j
    wytar                                rights                     ^loreln                          raaarvod                                to                   -M^r.                          .

                      It Is U3re:3d and understood t.i&t on tha danth -f b.ith ,-^dna :,be .Tonas and .lonnli^ Lorene

    Acker tno watar rl3.'it herain ranervad s'l&ll tormJ.n&ta, t.ut until t.;.o ddbth oi' b:>th of t(iam t:i6

    benoflta heraln aet forth shall t"j ^'.Indin, tt;elr ;»olrs, oxocutors, fadmlniatrutors, wnd as-

    a i^na •

                      It la further undyrat >od and M3raod, bn:,t ilnj, to tho :ontr /r;, nr^trwlthntandlnjj, thwt

    Johnie Lorano acker is to nuva tcie usu of /^ator out of ga Id vjolla and tho rli^nt to sol] vv.tar

    crom said wolla, but w "3n .iha so'Ts tno aald ^vutar aae siiall pH_ to Sdna i(5ao Jonea, i.-a nor

    a e p a r t i t a p r o p a r t y, o n o - o h l f ( 1 / 2 ) o f w. ^ y t a v o r ^ o t a f o r a a m s .
                      E x e c u t e d t n l a t h e < i l a t d a y o f D o t o b o r, i r # 4 o .

                                                                                                                    Tjdna »»tae Jonoa


                                                                                                                    Jlrnirile        Jonas


                                                                                                                    Mabal           Mullen        Snowd^in


                                                                                                                    J«     G.       Snowdon


                                                                                                                    .Tullii         authalla        nkers


                                                                                                                    , V.   i    ,   .ikara


                                                                                                                    Ztiiina 11 Oriin ve 1 Mur'piij


    T\-3 STm'I-E 'V' T!vVil3

    - J O n . J ' I ' Y O r ^ j h VA L


                      ' ^ o f o i ' t ) t : w, t h e u n d o r a l i j n o d a u t h o r i t y, a N o t a r y P ; ) b l l - i I n t i t i d f o r O u v a l ' . ' o u n t ^ , , ' l a x a a ,

    on thla day peraonal.ly appeared Jim;:.la Jones and iidna ..laa Jnnoa, hlg wife, botn knovm to tne ji

    to be the paraoris jvnoae namea are auhS'Tlbod to t..o for-y^oin^ in*'tr iniant, 'and aclmo*'lodged to 1

    me ti'tut t/iey OiM^n executed t/je s me for t-io pirroaes wnt? ronaiderbtlon t jerjln e'.preased, and |

    tne at Id Edna IJkq Jonaa, wife of t-to fsald Jln-iiio Jorjo:;, having been j>.i'iulnod by uie privily and |

    apart from 'nr hua^'ond, and 'lavinfj tho aaino fjlly o^rlninad to rier , 3»io, tne said Kdnt. ^]ijo

    Jonea, acknowledged surh inotrunont to be her act Hnd riond, and aue declar-ed tnat aliO nad will

     incrlv 1 Tnort thfl pftnn fnr the r^in'rinflna jjnd onnn 1-Ini**! t ^ nn fmrain h rr»« s s^d. and t.h>it 5l'iA did
      to me to be ti'.e paraona v^hosa nhtiies nro su acrpjad to tne iorasoln^i Inatrument, and Bcknowleiigad

      to mo t;i»t t'ioy e:='^h oxtt'Hit.od t la a^ituo fjr t>io purposes oonairJeratlon t,jbreln ©;nowfJon, v/lTa of tnQ suld J» G» Snowden, aLvln:^ booin o^umlned by U10 prlvil
     And &part fror. lior imabLnd, und hfci .lrij; tuo 3«-.nio I'ully 7/den, ii^'.knowlof^;;:9d such Inati'ument to be aor b't ^and dai^d, und aiia doclurad that she bwd will
      In^l;/ 3l^".Qd tao auffie for lUe purpoaea and 0 nna Idoi-ut ion thoi'ein oxrreaaad, urid triut s-^e did not
     v/iah       to    rotT'hct             It.

                  Olvon undur my ^btid und seal of oTfica n-ils J.:io 27 dti., of Octol>ar, n. b. 1948.

      (^>E..r,)                                    [/tra.                 /\.            M,                  Kriu^^a
                                                                                       C o u n t y C l e r k i n u n d I ' o r L u S n l l o " J o u n t y, l e x u a .

     T K E ^ j T. T ^ , ' h T T: VA 3


      "OlMiT ' -'V LmSkLLE

                  Heloi'e mo, t;»o underai-nod £"it.n'^rlty, xfJCjc^lsxBacxSfetbckfcx in und for Lti.'Jalle 'yount^, Texija, on
     this dby pbraonal^y i^ppoured V. l>\ nkors. und Ju) iu matnol iu ^kora, uis .vlfo, both known to me
     to be t.ia r^raons v/.:ose ntimes bre au''3;5ribod to t ,e> . oro^oin,^ L:;3trumant, und acknowledged to
     mo t iDt tne^i euch exacutod tiio 3i.mci for t'.o purposea t,nd eons I'-^or^j tion t iorutn exproaaed, und
     tne 3ui(i .lullh »-.utli«litt /»kgra, v/lfe -if the suid .V, r, '-iera, iiijvinj^ boon axamined by ma r>rlvLly
 |{jnd up&rt from nor -luab nd, tnd liuvln^ t-',o a--.7io /'ul'^y axplbinod to wr, shia, tne auld Juliti r.ut'i
     telia Akara, ecUTiowlodtied such inatrurent to be hor ttct und deyd, and 3\)& d al. of oi-i'Lca t ,1s I dt.y nf j.-lobrtr, 1940.


                                                                                                        Mrs, ii. 'J, Kntirj^u
                                                                                           JC o U n tj 'C l e i * k 5 '" a n d fo r LySo l l a 'l o u n ty, Te . i . T j . o A L L E


                 D a f n r e m a , L n r ^ a r s l - n e d u u t n o r l t y, I n a n d f o r I . i i S > m a : o u n t y, Te x t - a , o n
     tliia na-. paraofially appaL.rec? Timrftott fjr.nvel knovvn to a,9 to be tiio poraon .v.toae naitie is ai
     aoribod to t:io forej;-3inj, inatrutnont, and boknnwlad^Qd to tne t .ut n© o'!Oi.t.;#d tne a to for the

     purpoaes and ^,onsii^ratlon t iaroin e>'pr:iaagd.

                 Given undar my iJ»nd i.nd soul of offi.vy t,,i3 the 27 day of Octobjr, ... D. 1946.

                                                                                                        Mra, U. Kna^^^a
                                                                                             C o U n t y C l e k ' l c - 5 i n a n d I ' n r ' u S H l l e ^ ^ u r i t y, 7 ' e * < Q s ,
     "■• ' T L V D V O F O h ' ) ; "■ r » y r . . 1 . 1 0 4 - b A T 4 " 1 ' J L P. M .

     / v ^ D D V T. . Y c , ' 5 : n RT ) v o ' T ' . r s 2 ' f o - ' ' ; V, a . D . 1 0 4 b 5 : 3 C P. M .
                                                  f t : fl ; i 4 ^ _ D ^ P ! I T y .   p-i/:       1.        VITN:^,                 JOUinY                Scurt.
                                                                                                        i i J M U I . L I H . I v J U K i , Ti > . o 3 .
CERTlFICATt
THE STATE OF TEXAS X
COUNTY OP McMULLEN X
      i, Dorairene Garza, COUNTY CLERK IN AND FOR SAID
COUNTY AND STATE DO HEREBY CERTIFY THAT THE
FOREGOING IS A TRUE AND CORRECT COPY OF THE
INSTRUMENT^EREWITH SELOUJ AS i^PEARS OF RECORD
IN VOL. < •:S . PAGE X ■ PFfeU RECORDS
                                                                       t


                                                 HO.   49V7



T; : ' i 3 T. - . T 3 O P T l i / . j S
                                          'CJOV „:J, :;.zn 'V Tuiiss
ILTr-I'MTV nv wn:.tTTT.r 7N
 Miiukj m^a ouiiua, uijo uu.tjf uo nji' J.lLHi Ui .,'♦ »i, , lAJ C-J i-»OU, ..t iVUVfai irUUlil..'/, .!Q/.k>3, US

 her separ-hte in^llviduDl prnporty, t^ie fnl""••>?.• In:;; noscrltod ret.l tojather with i»ll improv
 m    e   n   ta ther-tion, sltiiutad In MO'wullen '"bounty, Taxua, aubjoct to tho niinorul resai'vat Ir^n •Wi'eLntirt
 m    a   ntlon, said property bain^ inore pHrtLculiiPly .          ^4q


                       Polno abxe surveys Wo.121 i.nrl lo. 122 deacribud in & purtinn rle-id bolwa^in J.
 Murphy t»rid L, C,, "Ibck, dated October, 26, lv)07, filod Jc^nutiry 1306, i.nd r^ciorried in Voluma
 M, po^e 504 of tho Do-Jd Honorda of McAluilan Jount;,, Tox^a, to wiuch dead jind record rafarenca
 la Liero mudo for b ful.l and complete daacriptlon of the land nerotn convojcid,
                       TO Jii'/H] i»IiD T;.' .li^'LD trie aurfbce astute ol' t-.-id ab'-vve described praniiaes, togotnor with
 all and singular too ri^^hta, ner-^ditanients, bnd upr urtonanoes t lar-iunto in uny .visa beloniiiri^, tj
 unto tho sold ':Sdna Mtio Jones, hs har aonurtita indiviriubl rronerty, 'lor iiaira ond iissl-na foreviis
 ant? wa do hor^iby bind '^uraelvea, our vjirs, oxooutora, arimltiistr^f^ra, succsssors, find aasl^na, i
 to warrant and foravar defend all and alnjiiltir the aurfbco aatbta tho Hi^id rromlaea unto tlie|l
 aald Edna Mcia Jonos, hor Vjoira, assigns, and auccosaors, ti^^ainst avery parson whomaoevor lawful!

 olaimln^i or to claim the seme or huy part t lara •»f, bv, tarou^h, ?r uirloj ua, out not ot.iorwUa,
                       Provided, lo.vevar, it is expressly undorritood and H-reed by ouch t.nd all of taa parties
 hereto tliat no part of tho nil, gas, or otiiar niinfer-u 1 a In, on, iir under tne ubove described luncj
are noreby conveyed or t;re intonilad '^r af;octad by t-.is instrument cxcopt as heroaftar proviflod
and tho parties har-^to, tholr rospoctive halra and U3.'jij,n3, s/iall continue to o^n ond no]d in
 common ull ol the ^>51, i^aa, and ^ther inlnjriils in, on, and under all ol ti'ta above do«'rlbed lanr
 in the same undivided nrooirtion V.v^t said purtios no.v >m e n t , a n d a c k n o w l e d g e d t o m e t h a t t h e y e a c h e x e c u t e d t h e 3 B m e To r t h e p u r p o fl e a e n d c o n s i d e r a

tion therein expressed, and the said Johnle Lcrene Acker, wife of the said E.V. Acker, having i
been examined by me privily and apart from her husband, and having the name fully explained

t o h e r, s h e , t h e s a i d J o h n l e L o r e n e A c k e r, a c k n o w i e d f 5 e d s u c h i n s t r u m e n t t o b e h e r a c t a n d d e e d

a n d s h e d e c l a r e d t h a t s h e h a d w i l l i n t ^ l y s l fi n e d t h e s a m e f o r t h e p u r p o s e s a n d c o n s i d e r a t i o n

therein expressed, and that she did not wi.^h to retract it.

     GIVEN UNDER MY HAHD AKD SEAL CF OPPICR this the 23rd day of October, A.D. 1948.

( S E A L ) O e o » W. Wa i ^ d , N o t a r y P u b l i c I n a n d f o r D u v a l c o u n t y, Te x a s ,

T l I K S TAT E 0 ? T E X A S )

C O U N T Y ( h < ' L a S o l l o 0 B E l ' X D R E M E , t h e u n d e r s i g n e d a u t h o r i t y, i n a n d f o r

La Sollo County, Texas, on this day personally appeared J,G. Snowden and Mbbel Mullen Snowden

his wife, both known to me to be the persons whose naroea are subscribed to the forep^olng in-

striiment, and acknowledged to me that they each executed the samo for the purposes and consid-

erahlon therein expressed, and the said Mabel Mullen Snowden, wife of the said J.G, Snowden,

havtnf^ been examined by me privily and apart from her husband, and having the same fully

e x p l a i n e d t o h e r, s h e , t h e s a i d M a b e l M u l l e n S n o w d e n , a c k n o w l e d g e d s u c h i n s t r u m e n t t o h e h e r
act and deed, end she declared that she had willingly alined the same for the purposes and

consideration therein expressed, and that she did not wish to retract it.

     GIVra imOKH MY HAND AND SEC OF Op;-1CE this the 27 day of October, A.D. 1948.

(SEAL) ?»lrs. A.U. Knagga, Countj Cl«rk In and for La Salle County, Texas*
THE                        S TAT E                         OF                       TEXAS                            0                        .                 t

C O U N T V O F L A S A L L E J 3 E l ' T > R E M E , t h e u n d e r s l R n e d a u t h o r i t y, I n a n d f o r

L a S a l l e c o u n t y, Te x a s , o n t h i s d a y p e r s o n a l l y a p p e a r e d W. F. A k e r a a n d J u l i e A u t h e l l a A k e r s ,

his wife, both known to me to be the persons whose names are aubacrlbed to the foregoing

Instrument, and acknowledf^ed to me that they each executed the same for the purwses and
c o n s i d e r a t i o n t h e r e i n e x p r e s s e d , a n d t h e s a i d J u l i a A u t h e l i a A k e r a , w i f e o f t h e s a i d W. F, A k e r j

havlnp- been examined by me privily and apart from her hussband, and hovin/i; the same fully

o x p l fl l n o d t o h e r, s h e , t h e s a i d J u l i a A u t h e l i a A k e r s , a c k n o w l e d j ^ e d s u o h i n s t r u m e n t t o b e h e r
act and deed, and she declared that she hart wi\lin.7ly sianed the same for the purposes and

consideration therein expressed, and that she did not wish to retract It.

     G I V E N I J N D R H M Y n ^ A N D A N D S K / L f l p O F. - ' I C E t h i s t h e £ 7 d a y o f O c t o b e r A . D . 1 9 4 8 ,

(SEAL) Mrs A.U. KnagRs, CountTy CJierk:; In and for La Salle County, Texas.
THE                             S TAT E                             OP                            TEXAS                                   i                     !

C O U N T Y O P D u v a l j B E F O R E M E , t h e u n d e r s i g n e d a u t h o r i t y, a N o t a r y P u b l i c i n a n d f o r D u v a l

County, Texas, on this day personally appeared Emmett Granvel Murphy, known to me to be the

person whose name is subscribed to the fore^^oing instrument, and acknowledged to me that he

executed the same for the purposes and consideration therein expressed,

     GlVi^ UNDER I.TY HAND AND SEAL CF OFFICE this the 23rd day of ^ctober, A.D. 1948.

( s e a l ) G e o . V / . W a r d , N o t a r y P u b l i c i n a n d f o r D u v a l C o u n t y, Te x a s .

PILED FOR RECORD THIS 27th DAY OP OCTOBER, A.D. 1948, AT 4:00 O^CLOCK P.M.

AND DULY HECORi^D THIS ESth DAY OP OCTOREH A.D. 1948, AT 9:00 O'CLOCK A.M.
CERTIFICATE
THE STATE OF TEXAS X
COUNTY OF McMULLEN X
     I, Dorairene Garia, COUNTY CLERK IN AND FOR SAID
COUNTY AND STATE DO HEREBY CERTIFY THAT THE
FOREGOING IS A TRUE AND CORRECT COPY OF THE
(NSTRUMEWT^EREWITH SETJjilJASAPPEARS OF RECORD
IN VOL. PAGE _Z2JL, RECORDS
                That we, Edna Mae Jones, Joined pro fonna by her husband, Jimmle Jones, Johnie
Lorene Acker, joined pro forma by her huabend, E.V, Acker, Mabel Mullen Snowden, Joined pro
forma by her husband, J.G. Snowden, and Julia Authella Akers, joined pro forma by her husband

W. P. A k e r s , f o u r o f t h e c h i l d r e n o f J . E . M u r p h y, d e c e a s e d , f o r a n d I n c o n s i d e r a t i o n o f t h e

sum of Ten Dollars ($10,00), and other good and valuable consideration, to us cash In
hand paid by Emmett Granvel Murphy, receipt o:' which is hereby acknowledged, have GRANTED,
SOLD and CONVENED, and by these presents do GRANT, SELL and CONVEY, unto Dnmett Granvel

Murphy, the only olj&ir child of J.E. Murphy, deceased, of Duval County, Texas, as his
separate individual property, the followinR described real estate, together with all improve
m e n t s t h e r e o n , s i t u a t e d I n D a v a l a n d M c M u l l e n C o u n t i e s , Te x a s , s u b j e c t t o t h e m i n e r a l r e

servation hereinafter ment loned, said property bein/^more particularly described as follows,
t o - w l t :


                FIRST TRACT? Section 120, Certificate 1683, ori/rinel Grantee, B,S, •*£ F. purchased
from the State of Texas by A.L. Dilworth, fully deacribed in Ledger 68, page 304, Pile
83539 of the General Land Office of Texas, said property containing 640 acres, more or
l e s s , a n d b e i n g s i t u a t e d i n D u v a l C o u n t y, Te x a s .

                SECOND TRACT: The East one-half of Section IIS, Certificate 1679, Original Grantee,
B.S.i; P«, purchased from the State of Texas by A,L. Dilworth, fully described in Ledger
61, page 41, file 75731, of the General Land Office of Texas, containing 320 ceres of land,
more or less, and being situated in Duval and :M,cMullen Counties, Toxas,
                THIRD TRACT; The West one-half of Section 112, Certificate 1679, Original Grantee,
B.S.o f t h e s o l d p r e m j a e s u n t o t h e s a i d E r i t m e t t G r a n v e l M u r p h y, h i s h e i r s , a s s i g n s a n d s u c c e s s o r s ,

againat every person whomsoever lawfully claiming or to claim the same or any part thereof, by

through or under ua, but not otherwise.

       P r o v i d e d , h o w e v e r, i t i s e x p r e s s l y u n d e r s t o o d a n d a j / r e e d b y e a c h a n d a l l o f t h e p a r t i e s

hereto that no part of the oil, gaa, or other minerels, in, on or under the above described

lands are hereby conveyed or are intended o: affected by this instrument except as herein

after provided, and the parties hereto, their respective heirs and assigns, shall continue

to own and held in common ell of the oil, gas and other minerals, in, on and under all of

the ftbove described lands in the same undivided proportion that said parties now own and

hold s^id oil, gas end other minerals together with the right of ingress and egress at all

times for the purpose of mining, drilling, and exploring said lands for oil, gas and other

minerals, and removing the same therefrom, and none of the royalties, reversionary Interests,
or other rights of said parties under existing oil, gas, and mineral leases shall be affected

I n a n y m a n n e r b y t h i s i n s t r u m e n t ; i t b e i n p ; f u r t h e r p r o v i d e d , h o w e v e r, a n y t h i n g i n t h e f o r e ® '

going to the contrary notwithstanding, that the grantee of the surface estate herein,
Bnmett Granvel Murphy, shell have the exclusive right to execute, without the Joinder of any
o f t h e g r a n t o r s h e r e i n , r. n y o i l , g a s o r m i n e r a l l e a s e t h a t h e d e s i r e s o n a n y s u c h t e r m s a s

h e m a y d e s i r e , a n d r e c e i v e , a s h i s s e p a r a t e p r o p e r t y, s u c h b o n u s e s , o i l p a y m e n t s , a n d r e n t a l s

03 may be paid under said oil, gas and mineral leases so executed by him, except that he

shall reserve 4n each dill, gas and mineral lease so executed by him, a base one-eighth (1/0)

royalty Interest for the benefit of himself and the other four children of J.E. Murphy, de
ceased, grantors herein, in the snmo proportion they now own same.

      The rights and privileges herein granted to the grantee herein shall not only be for his

benefit, but shall be for the benefit of h1.a heirs, executors, administrators, and assigns,
and shall be a covenant running with the surface of the land above described.

      executed this the 2l3t day of October, 1948.
                                                           Edna     Mae     Jones
                                                           Jlmmlo Jones
                                                           Johnie Lorene Acker
                                                           E . V. A c k e r
                                                           Mabel Mullen Snowden
                                                           J.G.      Snowden
                                                           Julia   Authelia          Akers
                                                           W . P. A k e r s

   THE STAT£ OP TEXAS }

   COUNTY CP Duval j BEFORE Mh, the undersigned authority, a Notary Public in and for
   Duval County, Texas, on this day personally appeared Jimmie Jones and Edna Mae Jones, his
   wife, both known to me to be the persons whose names are subscribed to the foregoing instru
   ment, and acknowledged to me that thoy each executea the same for the purposes and considera
   tlon therein expressed,and the said Ednu Mao Jones, wife of the said Jlinmle Jones, having
   been examined by me privily and apart from her husband, and having the seme fully explained
   to her, ahti, the said Mae Jones, acknowledged such instr^iment to be her act and deed,
   and she declared that she had willingly signed the same for the purposes and considei-atlon
   therein expressed, and that she did not wish tc retrect It.

              GiVfJi under my hand and seal of office this the 23rd day of October. A.D. 1948.
  therein expressed, and the said •^ohnie Lorene Acker, wife of the said E,V. Acker, having been
  e x a m i n e d b y m e p r i v i l y a n d a p a r t f r o m h e r h u s b a n d , a n d h a v i n g t h e s a m e f u l l y e x p l fl i n e d t o h e r, a h e

  s h e , t h e s a i d J o h n i e L o r e n o A c k e r, a c k n o w l e d p ' e d s u c h i n s t i ' u m e n t t o b e h e r a c t a n d d e e d , a n d

  ahe declared that she had willingly signed the same for the purposes and consideration therein

  expressed, arid that she did not wish to retract it,

        GIVEN UNDER fW HAND AND SEAL 0? Opi?ICE this the 23rd day of October, A.D. 1940,

  (SEAL) Geo, W. Ward, Notary Public in and for Duval County, Texas.
  T H E S TAT S < ^ F T E X A S {

  COUNTY OF LA SALLE 5 HETORZ ME, the undersigned authority, :)Bxiibcpbai7gxjfio;iN"4T- in and for

  L a S a l l e C o u n t y, Te x a s , o n t h i s d a y p e r s o n a l l y a p p e a r e d J . G . S n o v y d . e n a n d M u l l e n S n o w d e n

  his wife, both known to me to be the persons v/hose names are subscribed to the foregoing

  instrument, and acknowledged to me that they each executed the same for the purposes and
  consideration therein expressed, and the said Mabel Mullen Snowden, wife of the said J,G.

  Snowden, having been examined by me privily and apart from her husband, pnd having the same

  f u l l y e x p l a i n e d t o h o r, s h e , t h e s a i d M a b e l . M u l l e n S n o w d e n , a c k n o w l e d g e d s u c h i n s t r u m e n t

  to be her act and deed, and ahe declared that she had willin.^ly signed the same for ♦

  the purposes and consideration therein expressed, and that she did not wish to retract it,

        GIVEN UNDER NTY HAND AND SEAL OF Op-''ICE this the 27 day of October, A.D, 1948.

  (SEAL) Kra A.U. KnagRs, County Cl«i^' - In and for L& Salle County, TexaM,
' • T H E S TAT E O p T E X A S \


  COUNTY OP LA SALLE } HETOHE ME, the undersigned authority, 3exj^XEfceryx:iEptiiAc in and for

  L a S a l l e C o u n t y, Te x a s , o n t h i s d a y p e r s o n a l l y a p p e a r e d W. P. A k e r s a n d J u l i a A u t h e l i a A k e r s ,

  his wife, both known to me to be the persons whose names are subscribed to the foregoing

  instrument, and acknowledged to me that they each executed the same for the purposes and
. consideration therein expressed, and the aaid Julia Authelia Akera, v;.1 fe of the said Vb'.F. Akers,

  having been examined by me privily and apart from her husband, and having the s eme fully

^ explained to her, she, the said Julia Authelia Akers, acknowledged such instrument to be her
  act and deed, and she declared that she had v/lllJngly signed the same for the purposes and

  consideration therein expressed, end that she did not wish to retract It,

        GIWll UNDER MY HAND AND SEAL OP OPPICK this the 27 day of October, A.D, 1948.

  (SEAL) Mrs A.U. Knagfrs, v                            D e p u t y.         KcMullen                 C o u n t y,          Te x a s


                                                                                PiLr^    NO.    4981                                    y
CERTIFICATE
THE STATE OF TEXAS X
COUNTY OF McMULLEN X
      I, Oorairene Garza, COUNTY CIERK IN AND FOR SAIO
COUNTY AND STATE 00 HEREBY CERTIFY THAT THE
FOREGOING IS A TRUE AND CORRECT COPY OF THE
INSTRUMO^TiHEREWITH SET^^AS APPEARS OF RECORD
I N V O L , PA G E _ a 2 _ , R E C O R D S
OF McMULLEN COUNTY. »IEXAS. r\. a ^
Si IA I !l or I
COUK'^ u: L'.SAU-.

fv*AR\J' u») I,». >0. dUi-,, vOcmy/DisTncf '^torV
LaSalie OL'vm ^ Tsxas. Cto he-w'
certify I'-.al ihU' a a lAje arv
ccTect cop/ thb same appeai-s on
record in off.ce W/lness mj'
na-id and i>eal of Office
                                                                                   Fatt-   ••    :b I A. I L: or 1
C O U K T. e : L " , S A U W .


WAKj', ji.,. ca^., XKfnn'/DwDKt Olert.
LaSalle Ccvni , Tsxai, Do hftwv
certif)' I'^ai (his ^ a true ary
correa copy ai same appeal's sn
record in rny olf.ce, '/Vitness
hand and beal of Office \
     •nd she declared th^t she hmd willingly signed the ssiae for the purposes and oontldera-

 ther«ln expressed, and that she did not wish to retract it»


[•#ivan under oy hand and seal of office^ tbla the SSrd day of October^ 1948.
                                                                                              Oeo. W. Ward
                                                                                              ( 3 E 0 . W. WA R D
     S*al.         Kotary           Public           in      and           for          Duval      C       W.    Va r d
                                                                                              GEO.            WARD
       S«al.                                                 N o t a r y P u b l i c i n a n d f o r D u v a l C o u n t y, Te x a s .


S TAT E O P T E X A S :

ITY OP LA SALLE:
                                                                                                     %




BEFORE ME, tha undersigned authority, on Uiis day personally appeared G* Snowden, and
kl Mullen Snowden, his wife, both known to me to be the persons whose names are subscribed

     foregoing instrument, auid acknowledged to me that they each executed the s^ae for tha
^oses and consideration therein expressed, and the said Mabel Uullen Snowden, wife of tba
                                                                             t


 9, 0. Sbowden, having been examined by ne privily and apart from her husband, and having
• a m e f u l l y e x p l a i n e d t o h e r, s h e , t h e s a i d U a b e l K u l l e n S n o w d e n , a c k n o w l e d g e d s u c h i n s t i r u -

 to ba her act and deed, and she declared that she kad willingly signed the same for tha

^osea and consideration therein expressed, and that she did not wish to retract it.

O l v e n u n d e r m y h a n d a n d s e a l o f o f fi c e , t h i s t h e 2 7 d a y o f O c t o b e r, 1 9 4 8 .

                                                                                              Mrs. A. U. Knagga,
                                                                                              KR3» A«in}, KSAOOS
          Seal.         Hotary             Public            in        and              for     La            Salle      C o u n t y,         Te x a s *

S TAT E O F T E X A S :


TY    OP    D U VA L    :

BEFORE KE, the undersigned authority, on this day personally appeared ^%matt Oranval Murphji
n to me to be the person whose name Is subscribed to the foregoing instrument, and acknow-

;ed to me that he executed the same for tha pui^oses and consideration tharaia axpraeaad*

G i v e n u n d e r m y h a n d a n d s e a l o f o f f l t a , t h i s t h e 2 i r d d a y o f O c t o b e r, 1 9 4 d «

                                                                                              Oeo,       W.    Ward
                                                                                              d| October 27, 1948 at 2;00 o'clock P> U.

irded: October 28, 1948 at 3:30 o'clock P


                                                                           ttMMM   MM
                                                               W w W W W
5 I A, J ll O: I
CCUl-M ■» c!' L


W A P, ^ ' , U f . , . c U r . . . o L - f w / D t s m u ; i e r v
LaSaiie Oc^-»"ri ^Taxai Doj'^'sbv
certifj' I'-al ih'.3* - a true a^y
correct copy as .he same appt^cus jt
record m ni)- off.ce Wrtness
n a o d a n d ^ e a l o f O f fi c f e ' i i

Tr.f;:Aii- I pfl.ffI, 1
                                                                                                                                                                 r
Qreen      Martin,       at   ox

                                                                       /'N
Tto: General Warrnnty Deed

Mrs.    Mabel      M.   Snowden

S TA l i : C F T E X A S :

COUim      01-   LA     SALLE:                            KIIOV/ ALL m BY THESE PRESENTS

B l o t w e , Q r o o n M a r t i n a n d w i f e , J u l i a l l i l l y W a r t l n , o f F r i o C o u n t y , To x a a , I n c o n s i d e r a t i o n o f

the aurn of Ten and no/lOO Dollars (4^0.00) paid by the grantee hereinafter named, the reoelpt
of which is hereby acknowledged, and for the further consideration that aald grantee, Mrs. Mabe]

M, Snowden and husband, J. G. Snowden, have executed their promiasory note of even date herowltJ
for the aum of liiirti'-rive 'Ihouaand and no/100 DOLLARS ($.36,000»00), payable to the order of

Green Kartln whose post office addreaa la Pearaall, Texas, bearing interest at the rate of 4 pel
c e n t p e r a n n u m f r o m d a t e u n t i l m a t u r i t y, p a s t d u e p r i n c i p a l a n d i n t e r e s t t o b e a r 1 0 ? ^ I n t e r e s t

per annum fron maturity until palO, principal and interest being payable in annual inatallaienta
of Tir/o 'Diouaand and no/lOO Dollars ($2,000.00), or more, each, plus Interest,, payable on or
b e f o r e t h e l a t d a y o f O c t o b e r, 1 9 4 6 a n d c o n t i n u i n g u n t i l t h e w h ^ e o f s a i d w i t h i n t e r e s t ,

has been duly paid. It is agreed and understood that if the Orantee pays more t^lan ^2,000,00,
on the principal during any one year aaid note stiall not be conaldered in default until the

amount paid on said note is leas than $2,000.00 per year plus interest, and grantee ia given
ri^t to pay all or any part of said note at any time, aaid note containing the usual pi^vision
for 10^ attorney's fees, and being secured by a VENDOR'S LIEN herein and hereby expreaaly re
tained in favor of the holder tliereof on the property hereinafter described, and also by a DEED

Of TIWST thereon of even date herewith to John W. Willson Trustee, have GliAI^l'ED, SOLD AND CONVW

ED, and by these presents do GRAJ^T, SELL AND CONVEY unto Mrs. Mabel M. Snowden, of UoUullen

County, Texas, aa her sole and separate Individual property, sold property herein conveyed b^iia^
located and sliuat^d in Dimmit and La Salle Counties, Texas, and containing 2751.6 acres of lam
more or less, and being more particularly described as followsj to^wit:

FIRST T?IACT: 640 acres of lond, more or less, In La Salle County, Texasj known as Sur, No. 137^

patented to Emanuel Rldgeway, assignee, of the T. T, Ily. Col, by virtue of land scrip No. 2.44,
P a t ^ I l o . 2 4 0 , Vo l . K o . 3 5 , d e s c r i b e d b y o i e t e s a n d b o u n d s a s f o l l o w s :

BEOIMIKG at a stake in prairie the S E Cor of Sur. No. i;55, by virtue L, S, .243, Tyler Tap R,
                                                                                                                                                    '   -.   J   L.

B , C o . , f o r S . E . C o r, o f t h i s S u r ;

I K l i M C B w i t h s a i d S u r. W e s t 1 9 0 0 v r s . t o i t s S . W. C o r. f o r H I W. C o r. o f t ± i i a S u r j

ffiLNCB SOUIH 1900 vra. to S E Cor Sur Ho, 136 by virtue of land Scrip Ho. 243, Tyler Tap
  I A. IL; or I LAAJ-
C O U K V, u : L \ S A u i . «

         . . H , , , c u ^ . . Vo o m v / D t t t n c t C i M
L a S a l l e Ts x a s , D o h e n w v
oe^if)' I'tal iW.i ^ a inje afK
ccrrect copy as same appears at
record in rr.y off.ce Witness
•^and            ^           —

     Ci

                                             i 3
jltilSUJKHiMa St ix post tne s. rt. cor. oi sur. L. b. 'lyxer rap ii. n. Co,, ror "♦ w. uor, oi
j this Sur;

    T H E N C E w i t h s o i fl        Sur. liust 1900 vra to its S. E- Cor. for N, E. oor. of this Surj

    lliEKCE South 1900 vrs. set stake for 5. E. Corj

    TffFr'CE West 1900 vrs a stake at S E Cor of Sur, Mo, 138» for S< V/, cor of thla Sur;

    T H E fl C E I T o r t h 1 0 0 0 v r s t o t h e p l a c e o f b e f r i n n i n g ,

    T F U H D l l i A C T: 6 S 8 , 5 a o r o a o f l a n d , i n L u i i a l i e C o u n t y, ' I ' o x a s , a n d b e l n c a l l o f S u r. N o . 1 4 7 , C e r t ,

    5 fl , P f e t ' d . t o E . R i d g e w a y, a s s o e , o f J . V. M a s s e y, b y P u t , N o . 4 2 2 , V o l . 3 0 , w M o h c a l l s f o r

    S 4 0 a c r e s , ' u t w h i c h c r. n t a l n a b y a c t u a l m e a a u r e m e n t o n l y 6 3 & . 5 a c r o a d a a c r l b e d b y r a e t e a a n d

    bounds        as        lul'iowQ}

    S E G i r i ; : : ' " : n p o i n t t h e i » E C o r o f i » u r . l . o . 1 5 b , S c r i p : i o , 2 4 4 , T - T, R , R , C o . , t h e S . C o r .

    oi' Sur. IJoi 143, Scrip 'iOl, J H Gibson lor i«, u. Cor. of this Surj

    B C E N C E S o u t h 1 0 0 0 v r a . a s t a k e i n i : Tu i r i e f o r S W C o r. j

    T F F i ' C E E a a t 1 9 0 0 v r s , u s t f ^ k e t h e S , ' A ' . C o r, o f S u r » K o . 1 4 5 , S c r i p l ! o . 4 0 2 , J , H . O i b a o n , f o r

    S.      £.     Cor,           oi    Sur;

    'IVEf'CE 1900 vrs. a stake the li, '.V, Cor. of said Sur. l.o. J]. E. Cor, of thia Surveys
    T T- T ^ ' C E T t ' e c t 1 9 0 0 v r s t o t h e b e g i n n i n g .

    P"r.TTt: 19o.l acres of l&ni out of Orig, Sur, No, 148, 1-n the name of k. Salinas, situated I
    In La Solle County, Tejica, Cert. >'n. ?rt. /'o. 131, Vol. "o. ^'vbjt. I-'o. 1344, the portion oA
    a a l d L u r. h - r e b y c o n v e y e d , b e l n t d e s c r i b e d b y n o t u a o n U b o u n d s a s f o l l o v / a :

    j.EGr!'IIlKC at the S V/ Cor of Sec l.o. 147, . V. Liaaaey and the N iV Cor of Sec. iio, 148, A. Solinaa
    for    the         .i    or   of    this    Sur}

    'n!*i::CE E, v/J tn Sec. line l'J21 vra. to a stk at the interaoction v.l th the E. line of E. \r. Alderma i
    aub-divl                      aion          for          tiie            11     E        Cor           of         this    Surj            ^
    HfEMCE S. .vi th said gub-dlviaion line 667.4 vrs. to a atk set in fonce line for the S E Cor of
    tr J 3 Sur;

    Ti r S i C E W - w i t h f e n c e l i n e a n d p a s t j j o s t a t 6 6 3 v r s . p a s t C o r. o f s a i d f e n c e , 1 9 2 1 v r a . t o a a t k

    i n l i n e o f s a i d S e c . I ! o . 1 4 G , f o r t h e S , W. c o r, o f t h i s S u r j

    ' I v i i r. C E fl , v 4 t h e a i ' . ) l i n e 6 6 7 . 4 v r s . t o t h e p l a c e o f b e g i n n i n g ,

                 T^C I'l £40 acres of land in la Salle and Dimmit Counties, 'i^xas, being all of School Sactioa
    tCo. 13?5, irsued to the T. T. R. H. Co., by virtue of Cert. No. 244, School Pile No. 40248, being
                 i'o. 1468, Pat. IJo. 154, Vol. t!D. 52^ described by metea and hounds as followa:

    BEGINrr'O at Q stake In prairie, at the SE Cor of Sur l!o, 136, made for T, S. 243, Tyler Tap H.
    fl, Oo., for the II L Cor of this Survey;
    ' i y E ; ; C E v i i t h s a i d S u r v e y ' Ve s t 1 9 0 0 v r g t o i t s 3 W C o r o f t h i s S u r ;

    TiP'^ICE S. 1900 vrs set o atake for S W Cor;

                 E. 1900 vra. sc t a stake for S E Cor;

    'IHEICE H, 1900 vra to the place of "beginning.

    And beinr, the land described as Sections lloa, 137, 143, 147, 138 and part of 148 conveyed to Oro< i
    Martin and 7/ 7 HcKlnley by il E Hunter, Adm. by deed dated the 17th day of January, 1917, and ahoi* i
    o f r e c o r d i n Vo l , T- 1 , p a g e 2 0 0 , D e e d R e c o r d s o f L a S a l l e C o u n t y, Te x a s ,

            Grontora guarantee and warrant that tlie lan.i herein conveyed contains at least 2750 acres.




k
i>iAi tl O."
CCUK'T'j ur L'.SAI_uj


                                 ^rw/DwnaCtorti
LaSal.'e , Texab, Ooherabv'
certify toal ihli ;» a irtie ary
ccrrect copy di thb Same appean ai
record in m>' o^.ce '/Vitness jm
hanrt   ^nrl   np;^!   nf   r V fi r *   %   \
i ; r i ; p c r t y > I v - . r h e i r s a n d a a s i g i s To r e v e r. A n d v / e d o h e r e b y b i n d o u r s e l v e s , o u r h e i r a , e x e c u t o r s
and Qdiiiir.l3trators> to V/ARSfi-NT AHD FDIEVER DEPEND the title to said property unto the aeiid graji

above nt^med/ her heirs and a3ai£?i3, against every ptraon whomaoever lowfully claiming or to cla

tlifc aame> or any part thereof.

      \    E X E C U T E D t h i a 2 8 t h d a y o f S e p t e m b e r, A , D . 1 9 4 5 .

                                                                                        (ireen      Martin
                                                                                        GREEN       MAR'mi


                                                                                        Julia      Tulley       tlartin
Docuni..nLury Stamps: ^60.50                                                            J U L I A l U L LY : A A R 1 I N


S TA ' l E C P T l i X A S ;

COTOTf          CF     FRIO:     BEFORE           the   undersifTied          a u t h o r i t y,   on    this   day        personally     appeared         Green

f r fl a r t j n t m d w i f e , J u l i a T a l l y M a r t i n , k n o w n t o n e t o b e t h e p e r s o n a w h o a e n o m e a a r e a u b o o r l b o d

to the I'oregoing instrument, and acknowledged Co me that they executed the aaiae for the purpoae

a n d c o n a i d e r i - . t i o n t h e r e i n e x p r e s s e d . A n d t h e s a i d J u l i a Tu l l y M a r t i n i m v l n g b e e n e x a m i n e d b y m

p r i v i l y a n d a p a r t f r o m h e r h u s b a n d , n n d V i a v i n g t h e s a m e f u l l y e x p l a i n e d t o h e r, s h e , t h e s a i d

J u l i a Tu i l y M a r t i n a c k n o w l e d g e d s u c h i n s t r u m e n t t o b e h e r a c t a n d d e e d , a n d d e c l a r e d t h a t s h e h

willingly 3i£i;ied tlie aame fcr the purposes and consideration therein expressed, and that she

 id       not   wish       to   retract     it.

            G i v e n u n d e r m y h r. n d a n d a e a l o f o i l l c e , t h i a i i S t h d a y o f o e p t e m b e r, A . D . 1 9 4 5 .

                                                                                                    pn     tz    C.    Sorrell
                                                                              N o t a r y P u b l i c i n a n d f o r F r i o C o u n t y, Te x a s *
  (seal).                                 P K 11 2                             C.                           SCfUiEXl

Filed October 1, 1945 at 3:05 o'clock A. K«

i l e c o r d e d O c t o b e r 1 , 1 9 4 b a t 11 : 5 5 o ' c l o c k A . M .
:51 f. i L or I (Lvsf
CCUKI » UJ" L'.SAL4_»

                  >O. COI-., vOL-my/DwnaOtertL
LaSalie       \3\a9,        Do
certif/ toal ih.ii o a irue ary
correct copy ds same app)eaj« 9
record /n my off.ce, 'A/itness m\
n a n d a n d S e a l o f O f fi c e 1 \
                        ^             K
   H.              •t        vir


  lon-Pful^tlHitliiLg Hia«r*l D*«d
 t.tM*       •t         al   .

liarASi'Q^'WAS:
    or I^;8ALLB:                         EBOff ALL HEN BY THESE PRSaSHTSt


[flAT WljCir lUbol U. ano«d«Q and fauiband, J. 0. atiowden of aald County and 3t«t«, herein eall*^
           r ' '
         l&.atioo of the «um of Ten Dollari (|10,00) and other good and valuable oon-
 ^atlon ui oaah In |Mnd paid by Edna Kae JoneA of Daval County^ Tezai« Jotanle Lorene
    •ton ftawty*; Texas, Julia Autbella Akere of La Salle County, Texas, and Snoett Qranval
    of ^oUullen County^ Texaa, hereinafter .oaLled Orauteaa, the raceipt of vhloh It iiai^by
  iledg^, UAVS QRAKTSD, BABOiDiKD, SOLD and CONVEYKD and by theaa praeantt do ORAMT,
  t o d O Q V W Y u n t o O r a n t e e e , a n i i n d l T l d e d f o u r > fl f t h a ( 4 / 5 t h a ) I n t e r n e t t t M PA X W '
  IduaX property to that each will hold an undividad ona-^if.th (l/6th) Interact la and to

    oil, g«a and other nlneralt aoqylr^id tay Mabel K* Aioxdea fra Oreaa Uaz^tln tod iid.f»

   TuUy; Martin by DMd AaAed ^ptwbajr S8,. l%Ab, recorded Ootobar 1» 1A45 In ?ol. D»4,
    It 5A-65 of the Deed ^oorda of La Aalle County, Taxaa, In andundar tht'i'follovlng deao]»:

^ta of land lituatad In La Salle. Coun.t^ andDlJaniltt> County,- l^xae, to^vttt
 yiRST TBAijgt 640 acrei of land, more or laaa,- in- La Salle County, Taxat, known at Aor* Mo.«
  patented to Stianuel Rldgeway, asaipiee, of the T« T.. Ry, Co. r by Tirtue of Itnd torlp
  Pat« lio^ 240, Vol. Ho. deaorlpbd by metet and. bound* a« foll4>«t<

|t]^IJINIira at » atake in prairie fihrn M» £• oor« of ^r. Mo. 1S6 by vli^ua^ I»« d. 345, fylep
[jR* R. Co.^ for K. S. Cor. of tta^t Sur*(
 'THEM06 vith. taid Sur* Ifett 1900 vra. to Itt S. W, oor.. for H-. W. Cor. of tblt flurf > ■'''■''4
    SHOB .5^tb Idpo vra, to S. S. Cor. Sur. Mo. 1S6 by ^rtue oT Land 'Scrip Mo. £iB, t:|'X«r
   Co., H, Cor of this aur. 2
     ICSviufi )JQO. iqpa* * ataice far a, S. Cor. of this aur;
     IC^                Mftrth       l&PO             vra.           to           th»        beginning)                  .        l
    lOJD ff^CTt 640 Aorat of land, more or laaa, knnna at Sur« Mor Pat^ntad to I,'W* o'
                        J. tf.. aibtoBA by virtue of Scrip 401^t 4$0, ¥5>fAf£ 0^■ lEXMf
COUKFj 01 L'.SAu-i-


                     cD^v, ^oLfmy/Dtstnd de^v
LaSalle Cc*un\ , Tsxab, Do herebv
certify t^.ai ihiiT o a true ary
correct copy dcj Jib same appear# oi
record in rny office.'.Vitness rm-
ha^d and Seal of Officfe . ,
         THENCB lortta 1900 vri* to tb4 place of beginning.

         iPURO TRACT I 638,6 ftores of land. In La Salle County, Texas, and being all of flur. No*

4
lj7 ,Cert.68Pat*dtoE.Rd     lgeway,assse,ofJ,V.Masaey,ByPat.Ko,422,Vo.l30,uho               lh'
  for 640 acres, but which oontaina by actual meaaurement only 638.5 acres described by raetea-

I bounds as folloifs}
      BEOIKNIHO at a post the S, E, Cor. of 3ur. No, 158, Scrip No. 244, T. T, R, R. Co., the
It*. Cor, of Sur. Mo. 143, Scrip 401, J. H. Qlbson for N. W, Cor. of this Sur;
         THENCE South 1900 vrs. a stake In prairie for S, W. Corj

I THENCE East 1900 vrs. a stake the S.iv, Cor. of Stir. Ho. 145, Scrip No, 402, J. H, Gibson

I for a S. E, Cor of this 3ur;
I THENCE N. 1900 vrs. a stake the N* W, Cor of said Sur. for N, E. Cor. of this Sur.j
         THESCE W. 1900 vrs, to the beginning.

         FOURTH TRACT; 193.1 acres of land out of Orlg. Sur, No. 148, in the name of A. Salinas,
    altuated In La Salle County, Texas, Cert. No. 68, Pat. No, 131, Vol. No. 4, Abst. Ho. 1344, f
    portion of said Sur. hereby conveyed, being described by metes and bowrlda as follows:
. raJGINNINO at the W. Cor. of Sec. No. 147, J. V. Masaey and the N. T^, Cor. of Sec. No..^

    148, A. Salinas for the N, W, Cor of thla Sur;
         THENCE E. with Sec. line 1921 vrs. to a atk at the intersection with the E. line of E,
    Aldeman sub-division for tlie N, E, Cor. of thla Sur;
' THEHCE S. with sal^ sub-division line 667,4 vrs. to a stk set in fence line for the S. B,f

    Cor. of this Sup;
         THENCE W. with fence line and past post at 663 vrs, past Cdr. of said fence, 1921 vra to
    stk in T/, line of said ^ec. No. 148, for the S, cor. of this Surj
                                                                                                     i
         THENCE N. with said line 587.4 vrs, to the place of beginning; i
         FTPTH TRACT? 640 acres of land in La Salle and Dlmmit'.Countlea, Texas, being all of School^

|Sactlon Ho. 138, Issued to the '■T. T. R, R. .Co., by virtue of Cort. No. 244, School Pile No,
 40248, being Abst. No. 1468, Pat^ No. 154, Vol. No. 62, described by metea and bounds as folic

j BEOINNINO at a stake in prairie, at the S, E. Cor. of Sur, No. 136, made for L. S. 243,
Tyler Tap R, R. Co., for the N, E. Cor, of this Survey;
I! THENCE with said Survey West 1900 vrs, to its S, W, Cor. of this Surj
i

I THENCE S, 1900 vrs. set a stake for S, W, Cor;
I THENCE E, 1900 vrs. set a stake for S, E. Cor;
! THENCE N» 1900 vrs, to the place of beginning
         And being the land described as Sections Nos. 137, 143, 147, 138, and part of 148 convoyed
to Green Martin and W, yip*. McKlnley by H. E, hunter, Adm, by deed dated the 17th day of January,

|1917, and shorn of record In Vol. T-1, Page 200, Deed Records of La Sails County, Texas;
I together with the rlghta of ingress and egress at all times for the purpose of taking said

'nlnerals; the said five (S<> tracts of land above described containing 2,750 acres, more or less,
and being the same Identical land conveyed by Oroen Martin and wife, Julia Tully Martin by deed
    dated September 28, 1945, recorded In Vol, D-4 on Pages 53-55 of the ^eed ^ecords of l«a Salle

County, Texas, and also recorded In Vol. 88 on Pages 88-88 of the Deed Hecords of Dimmit J County,
Texas, to which said D«®d and record reference is here mads for a full and complete description
of     said   land.
is i A. I ll Of I cXa?
COUK'T'i 0^ clik, ^'nry/DtttnctClartk
LaSalls CcviTi,, Texai», Do
certif"/ toat o a irua ary
correct copy as ihb same appears 0V
record tn rn)-' off.ce. Witness rm-
nand and ^seal of Office

^'c'ejy oeri'lieu, oi.
 Idas9a ao mad«; that i^antooa ahall hooelve under such lease or leased faar~firtba (the same

Leg ona*flftibil/5th) to each Grantee)) part of all the oil, gas and other minerals taken and
     under any such lease or leases and he or she shall recelre the same out of the royalty
 rlded for In such lease or leftes, but Grantees shall have no part in the annual rentals

Id to keep such lease or leases in force until drilling is begtn;

  TO HAVE AMD TO BOLD the same unto the said Grantees Edna Mae Jones* Johnie Lorane Acker»
Lia Authella Akers and Einmett Qranval Murphy, as their apparate individual property, th^ip
L r a a n d a s s i g n s f o r e v e r, a n d v e d o h e r e b y b i n d o u r s e l v e s , o u r h e i r s , e x e c u t o r i a n d u d m i n i a ^

itors to warrant and forever defend all and singular the said minerals \into the said Qranteos

»ir heirs and assigns against all persons nhomaoever lawfully claiming or to claim the same

 any part thereof,by^ through or under us but not otherwise.
  WITNESS OUR HANDS this the 27 day of October, 1948.
                                                                                            Mabel       M.   Snowden
                                                                                            Mabel       M.   Snowden

                                                                                             J.   0.    Snowden
                                                                                             J.   0.    Snowden

  S TAT E O F T E X A S :


 ITY OP LA SALLE:

  BEFORE ME, the undersigned authority, on this day personally appeared J. 0, Snowden, known

kbae to be the person nhose name Is subscribed to the foregoing Instrument, and acknowledged

jL'Ba that he executed the same for the purposes and consideration therein expressed, and the
 Ld Mabel Mullen Snowden, wife of the said J, a« Snowden, having been examined by me privily
  apart from her husband, and having the same fully explained to her, aha, the said Mabel
    n Snowden, Hoknowledged such Instrument to be her act and deed,,and declared that she had

  l^Qgly sloped the same for the purposes and consideration thei*eln expressed, and that she
 .not        wish        to       retract         it*      *

  Given under my hand and seal of office, this the 27 day of October, 1948.

                                                                                            Mra. A* U« Knagga
                                                                                            MRS.       A.   U,   KKAOQS
         SEAL.                                                  Notary l^iblic in and for il*dedt October 28j 194B ai 2t50 o^clock P
                                                                                                                                      Te x a s .




                                                                                        N
                                                                                                                                                           II
 I A. i li or I ijiif5 9
record in rny off.ce, Witness
nand and beal of Office -j
'rp6;ej, Lenit;eu qu ^ IKjT)
               tsu'JhU^. COuhiTt/D;SlHfCTCL£RK
                                                                            #       «   «   »   «   it-   »




Ho.                 3cr75                    y
        Maa Jon«a» et al

T o j D t fi S l a r a t l o n          and         Agreeasnt                       /
The                                 Public                                      /


r i f fi 3 TAT B O P T K X A S )
                               )
COUNTY OP HcWTLLEN)KHOW ALL MEN BY THESE PRESENTS:

          T h a t , W H S R 3 A 3 , I n t h e d i v i s i o n o f t h e E s t a t e o f J . E . K v i r p h y, d e c e a s e d , b e t w e e n E d n a M a e

Jones, Jdhnle Lorene Aoker, Mabel Mullen Soowden, Julia Authella Akere and Enimett Oranvel Uurphj,

it vas the Intention of the parties that the one who 2*eceivad surface rights would also receive

the full right to receive all rentals on existing leases and bonuses and rentals on an/ future

leases off of the land on which the surface rights were conveyed to hln or herj and,

          WHEREAS, a question has arisen as to the Instruments executed being claar regarding rentals

o n e x i s t i n g l e a s e s , a n d a s t o r o ; ^ l t y A h a t l a t o b e r e s e r v e d I n f u r t h e r l e a s e s f o r ; b h e b e n e fi t

of the respoctlve lessor and the ether children of J, B« Murphy, deceajed, their heirs and asal^^

          N O W, T H E R E F O R E , f o r a n d I n c o n s i d e r a t i o n o f t h e b e n e fi t s r u n n i n g f r o m o n e t o t h e o t h e r, a i l '

i n o r d e r t o c l a r i f y e a c h d e e d e x e c u t e d d i v i d i n g t h e E s t a t e o f J » E * M u r p h y, d s c e a s e d , w e , E d n a M a i

Jones, jolDsd pro forma by Imt husband Jlmnl® Jonea, Johnle Lorene Acker* Joined pro forma by heir
husband S. V* Acker, Mabel Mullen Snowden, joined pro forma by her husband, J« 0. Snowden, Julia

Authella Akers, en adult feme sole, and Vlrgldlt Gertrude Akers Murphy, an adult feme sole, and
sole devisee under ths will of EmmettiOranvel Murphy, deceased, do hereby execute this Instrumen
and hereby declare, that in making the division of the property In the Estate of J, E. Murphy,
deceased, It was the Intention of said parties to granteto the party receiving the surface, the

right to receive all rentals from oil, gas and mineral leases then on s aid land so granted and
to receive ell bonuses and rentals on leases that might thereafter be made by the party to whom
said surface was conveyed by Special Warranty Deed, provided, however, that the Lessor In said
Oil, gas and mineral lease, ao axeouted by him or her, should reserve, In each oil, gas and min
eral leases ao executed, a basic one-eighth (l/8) royalty Interest (4f all royalty interest was
owned by J» B* Murphy at the time of his death, then a full l/6th royalty would be reaervedj
otherwise a proportion of l/8th reserved) for the benefit of ths Lessor and the other children o

J. K. Murphy, deceased, and those claiming under said chlldrsn or childj and this is particularly
true as to the land received by Edna Mae Jonea In McMullen County; the land receli^ed by Johnle
Lorene Acker in McMullen County; the land received by Julia Authella Akera in La Salle County;
and the land received by EmnBtt Oranvel Murphy In McMullen and Duval Counties, fexas, all of whlc
division was by Special Warranty Deeds to said Bmmett Orwivel Murphy, the deed of Emmett Oranvel

Murphy being dated October 21, 1940» and recorded in Volume 70, pages 527-531, of Duval County
Deed Records, reference to which la here t&ade for all piu^posee^ and the other deeds being execu- |
ted on or about the same date, being recorded in the respective counties where the land is loaate

and reference to each of which la here made for all purposes*
b TA l C    Of
COUNTV ur L\SAu-^-

MARc/Jiii.w                  Irourw/DwtrtctdertL
LaSaiie , Texas. Cio
certif/ loal lh                                                                                      juiia       Autneiift         Ai»ra


                                                                                /s/ Virginia Oartrud# Akers Murphy
                                                                                      Virginia Gertrude Akars Murphy

T H E S TAT E O P T E X A S

COUNTyOP JIM WELLS)

         BEFORE HE» the undersigned authority, a Kotary Public in and for Jim Wells County, Texaa, on
this day personally appeared JIMMXE JONES and EDNA MAE JONES, hia nlfe, both knovn to me to ba tb

persois whose namea are subscribed to the foregoing inatrmnent, and acknowledged to me that they
each executed the eaoe for the purposes and consideration theiv in expressed, and the said EDNA MA

JONES, nife of the said JIMMIE JOKBS, having been examined by me priylly and apart from her hu8»
band» and having the aaoa fully explained to her, ahe, the aaid EDNA MAE JONES, acknowledged audi
Instrunent to be her act and deed, and she decided that ahe had wllllogl^ signed the sans for th

purposes and consideration therein expressed, and that she did not wish to retract lt«

         GIVEN UNDER MY HAND AND SEAL OF OFFICE this the l6th day of Decwber, 19$3 •
SEIiL                       /s/                    Judith                        Gomez
                                                                           JUDITH GOMEZ
                                                                          N o t a r y P u b l i c i n a n d f o r J i n W e l l a C o u n t y, Te x a s .
THE STATE OP TEXAS)
                  )
COUNTY OP TA SALTE)

         BEFORE MB, the undersigned authority, a Notary Public in and for La SslLs County, Texas, on
this day personally appeared E» V. ACKER and JOHNIE LORENE ACKER, his wife, both known to as to b

the persons whose names are aubaorlbed to the foregoing instnuaent, and acknowledged to me that

they each executed the same for the purposes and consideration therein expressed, and the said
JOHNIE LORENB ACKER, wife of the aald E* V. ACKER, having been examined by me privily and apart

fropa her husband, and having the same fully explained to her, she, the said JOHNIE LORENE ACI^R,

acknowledged such instrument to be her act and deed« and she declared that she had wlllin«&ly

signed the aame for the purposes end consideratioa therein expreaaed, and that she did not wish

jko     retract     it.

        GIVEN UNDER MY HAND AND SEAL OF OFFICE this the 16 day of December, 1953*
SEAL               /e/            Richard                   L«            Doble,                 Jr«

                                                           N o t a r y P u b l i c i n a n d f o r L a S a l l e C o u n t y, Te x a s *

T H E S TAT E O F T E X A S j

COUNTY OP LA SALIE:


        B E F O R E H E , t h e x m d e r a l g n e d a u t h o r i t y, a N o t a r y P u b l i c i n a n d f o r L a S a l l e C o u n t y, Te x a s , o n

t h i s d a y p e r s o n a l l y a p p e a r e d J « G « S N O W D S H a n d w a Ta t r . M U L I £ N 3 N 0 W D E X , h i a w i f e , b o t ^ k n o w n t o r o e

to be the persona whose namea are subscribed to the foregoing instrument, and acknowledged to me

that they each executed the same for thfl|purposeB and ccnad
                                                           l erata
                                                                 i n theren
                                                                          i expressed, and tho sali
MAHBLMULLENSNOWDEN,wfe
                     i Ofthesad
                              i J.G.SNOfDEN,havn
                                               i gbeenexamn
                                                          i edbyn^rviyl andapart
from her husband, and having the samejtfully explained to her, ahe^^ the said MABEL MULIiEN SIOWDEK,

acknowIfidged |SU^ instrument to be her act and deed, and she declared that she had willingly sign
the same for thei-purpoaes and consideration therein expr eased, and that she did not wish to re

tract      lt»


        GIVEN UNDER MY HAND AND SRAL OF OFFICE this the l8 day of December, •

SEAL                  /a/               Richard                      L«               Dobie^                       Jr.
                                                                                      PnhH.         in      Tc ,      3 « 11 a      R o u n t T.
d TA l G O r I ' E A A t
C O U K Ti U f U S A i J ^ >

wARc'.i»ii.v^ vOumy/Dt5tricxms   V TAT K   UK   Tt:;AAO)
                  )
COUHTy OP LA 3ALLB)

         BEFORE MS» the uode»l^d ftutharltr« on this day po rsooally «pp«iu:>«d JULIA AUTUBLIA 1KER3,
•n ftdult faiBB lolor known to «• to b* the p«jreon iiho«« oams 1b ^ubsorlbed to the foragolng Inttru

  at| and aokoowladged to n« ttiat shd Axaeutad the aamo for tbo^urpoaot and oonalderatlon therein
szproaaad.

         aV
          i BVUHDERfIHANDANDSBAL00
                                 |fFFC
                                     I B%hni Q
                                             i dayofDeowube,r1953r
aSAL                            /•/                        H,                          WlXdanthal
                                                                                  H<     H.   wiLi£ir;aAL
                                                                                    H o t a r y P u b U o i n « 3 d f o r L a S t t l l e C o u n t y, Ta x      t a .


THB3TATBOPTKXASj
4}0U)1TY OF JIH iVBU^}

         BEFORE HE« the underalgixdd authority* on thia day paraoaally appavad VIROIVIA OERTRUDS ASB!

M O R P H Yi a n a d u l t f e m e a o l a ^ k n o w n t o m e t o b o t h a p a r a o n w h o a a n a n a l a a u b a o r l t i a A t o t h e f c r e g c i n

Inatrujaent, and aokioaledged to we that aha axaoutet^tha aams for the purpoaea and conslAaratlon
therein expreaaad*

         aV
          i EHUD
               fl ERMYHAm
                        i Am)SEALO}F
                                   |tPC
                                      I BTHtfI6lh
                                                t dayofDecember*1953«
SEAL                        /a/                     Judith                         ao«as
                                                                            JODXT? OOlttZ
                                                                            9 o t a r X f ; P u b l l o I n a n d f o r J i n W e B i C o u n t y * Ta z a a *

niediDeoember l6, 1953' at llilfO A»M.
ReoordedtDeoember I6, 1953 At 2                   lis                            blAllI            or                    '
COUKri or L\SAuat


                 iv^Ol'cO^ C«urtWDirtldClt*V
LaSalle Cix/rtl;; Tdxa&, Do
certify toat ihi3 ^ a true anf'
correct copy a6 Ih« same appaim al
record in rny offtoe. Witness my
hand and Seat of OfRcs ^ j
t;uiiN'rx    ur   LA   SALUSJ


              That vdi ITohiile Lorsne Ack«r, Joined pro forma fay h«r hxubandi £. V. Aoter< of Wharton

 C o u n t y, Te x a s ; a n d V i r g i n i a O e r t r u d e A k e r s M u r p h y, a n a d u l t f e m e s o l e a n d s o l e d e v i s e e u n d e r t h e
 • 1X1 of Emnett Oranvel Murphy, D^ceaaed, of Jim Wells Comty, Texan, In cons ideratt. on of tha axun

 of Ten Dollars aad eitiher good and Atfluable considaration to us in hand paid by Mabel 11. Snoiden
 of X/a Sd. le County, Texaa^ the receipt of which ia hereby ackionledged^ have granted,bargained,
 fl o l d a n d c o n v e y e d a n d b y t h e s e p r e s e n t s d o g r a n t , b a r g a i n , s e l l a n d c o n v ^ u n t o s a i d M a b e l H ,

 Snonden, an undivided t»o>-flfth8 (2/5ttB) Interest as her separata Individual property in and to <
 of the oil, gas and other minerale In and to the land hereinafter described, the mineral interet

 hereby conveyed being all of the interest ocnvey^d by Mabel U. S^owden to Johnle Lorene Acker

 and Emmett Granvel Murphy by Peed dated October 27« 191^6, and recorded in Vol. Irlf, pages 31I-31;
P e e d R a c o r d a o f L a S a l l e C o u n t y, Te x a s * S a i d l a n d i s a i 4 u * * « d i n L a S a l l e a n d D i u m l t C o u n t i e s ,

 Te x a s , a n d d e s c r i b e d a a f o l l o v s f

              FIRST TBvCT; 640 acres of land, more or less. In La Salle County, Texaa, known aa Sur«
M o * 1 3 7 , p a t e n t e d t o S n a n u e l R i d g e v a y, a s s i g n e e o f t h e T * T * R y « C o . , b y v i r t u e o f L a n d S c r i p H o ,

 2!i4, Pat. No* 21^0, Vol, Bo, 35;
              SECCyp TRACTr ^0 acres of land, more or less, knoan as Sur, Bo* 143# Patented to I« W,
 Bean, assee* of J* H* Oibson by virtue of Scrip Ho* t|.01, pat. Ho* 1^23f Vol* 3O;
              THIHP TRAGYi 638.$ acrea of land In La Salle County, Texas, and being all of Sur* No*

 147, Cert. ib8, patented to E. Ridgeway, asaee. of J* V. Hassey by Pat. No* 1^2, Vol* 30, which
 calls for 61^0 acres, but which contains by actual nsaaureinent only 638*5 acres;
              FOURTH TRACT: 193«1 acres out of Orig* Sur, Mo. ll+S, in the name of A. Salinas, aituatfl<
 In La Salle County, Texaa, Cert* No* 68, Pat. No. I31, Vol. Ho, Ij., Abst. No* described by
 metes      and    bounds      as    followsr


              BEOINIING at the SW corner of Soc. No* 1^7, J. V* Massey and the N* W* corner of Sec*
 No* 148, A. Salinas for the N« W* ccr* of this sur*;

              THENCE E* with Sec* line 1921 vrs. to a atk. at the intersection with the £• line of B. \

1 A l d e r m a n s u b d l v l a l o n f o r t h e N * E * c o r * o f t h i s a u r, ;

I THENCE 3* with said subdivision line 567*1| vra, to a stk set in fmce line for the 3. E.

I cor* of this eur.;
              THENCE W. with fence line and past post at 663 vrs. past cor. of aald fence, 1921 vrs.to
 a 8tk In W. line of said Sec. Ho* ll^ , fop the 8. W. cor* of this sur.;

              THENCE N. with aaid line 567*lf vrs. to the place of beginning;
              FIFTH TRACTi 61+0 acres of land In La Salle and Plwmit Counties, Texaa, being all of
 School Section No. I38, Isfli^d to the T* T. R. R* Co., by virtue of Cert. Ho* 2^4, School File
 No* 1^02/^8, being Abst. No, lif66, Pat* Ho. ISkt Vol* No* $2;
 together with the righta of ingraaa and egreas at all times for the purpose of taking said mine
 rals; the said five trac_t of land above described containing 2,750 acres, mora or leea, and beln,
 the same land conveyed by Qrean Martin, et ux to Mrs. Mabel M. Snowden by Deed dated September

 28, 1945, recorded In Vol, p-^. Pages $3-55. Daod Record* of La Salle County, Texas, and also re
 corded in Vol. 86, Pages 86-88, Peed Records of Plaaait Couaty, Texas, to which Deed and record*
 reference is here nude for a full and canplete description of aald land*
a I A.) li or ('cAAf
COUKTi ur


        w >0i cDk. wOunry/D«tnct CteMabel U. Snowden, har helra and asaigna, against erery persona iiboinaoever lawfully claiming or tc

clalniphe same or any part thereof, by through or under ua but not otherwise.
                Witneea our hands this 31st day of December, 1953*

                                                                                                        /■/ Johnle Loreoe Aoker
                                                                                                            Johnle Lorene Aoker

                                                                                                        /s/ B« V* Aoker
                                                                                                            8«       Aoker


                                                                                                        /«/ Virginia Gertrude Akere Murphy
                                                                                                            Virginia Gertrude Akera Murphy
THE STATU OF TEXASr

COUNTY OP LA SALLE»

                Before ne, the undersigned authority, a Hotary Publle in and for aaid State and County,
on this day penonally appeared E* V. Acker md Johnle Lorene Aoker, his wife, both known to me

to be the persona whose names aresubsorlbed to the foregoing instrument, and acknowledged to m
that they eaoh exeouted the same for the pxarposes and oonslderatloa therein expressed; and ttw
said Johnie Lorene Aoker, wife of the said E. V. Atiker hailng been examined by me privily and a**
part from her husband, and having the same fully explained to her, she, the said Johnle Lorene
Acker acknowledged auoh Instrument to be her act and deed, and she deolArdd that the had willing

ly iigned the sane for the purposes and oonelderation therein expressed, and that she did not wis
to    retract      it»


                Given under ay hand and seal of office, tnis the 31st day of December, A» D. 1953»

SEAL                     /s/              Richard                      L.                   Dobie,                   Jr.

                                                                                        H o t a r y P u b l i c , L a S a l l e C o u n t y, Te x a s *

THE STATE OP'TEXASJ

COUNIT OP LA SALLE J

                B e f o r e m e , t h e u n d e r s i g n e d a u t h o r i t y, a H o t a r y P u b l i o i n a n d f ( » ? s a i d S t a t e a n d C o u n t y,

o n t h i a d a y p e r s o n a l l y a p p e a r e d V i r g i n i a G e r t r u d e A k e r s M u r p h y, a n a d u l t f e m e s o l e , k n o w n t o m e

t o b e t h e p e r s o n w h o s e n a m e i s s u b s c r i b e d t o t h e f o r e g o i n g i n s t r u m e n t , a n d a c k n o w l e d g e d t o m e t h fi

she executed the same for the purpoaea and oonsideration therein expressed*

                Given under my hand and seal of office this 31>t day of December, A* D* 19^3*
SEAL                     /s/              Riohard                      L«                   Dobie,                     Jr*
     ^              Hotary                   Publio,                   La                   Sale                 C o u n t y,              Te x a s

P i l e d i D e c B B b e r 3 1 , 1 9 $ 3 f \ \ \ $ $ P. M .

RecordedrJaauary 2, 1954*^^ 9x30 A
                                                                       O E O » E . C O O K , C O U N T Y C L E R K , L A S / I L L E C O U N T Y, T E X A S ,

                                                                            «   «   «   »   «   -   «   »
01 A. t ii or I
COUkT'j uf L'\SAi_Li-*


              .^'O^-cDi-s uOumy/DtetrtctCtsrw
LaSalle Couni^^ Taxas, Dohefaoy
certify tnai U"ij3 a irue anr'
correct cop)' as '^h^ same appease ot
record in nny office, Witness my
hand and &eal of C^ce
^neieo* ueritfiea. of.
        That we, Mabel Mt Snowden^ Joined pro fonts by her husband, Tonjr

Snowden, of La Saile County, Texas, in consideration of the sum of

Ten ($10a00) Dollars and other good and valuable consideration to us

in hand paid by Johnie Lorene Acker, of McMullen County, Texas, the

receipt of which is hereby acknowledged^ have granted, bargained,

sold and conveyed and by these presents do grant, bargain, sell aixi

convey to the said Johnie Lorene Acker, and undivided one-fifth (1/5)

interest as her separate, sole and individual property in and to all

of the oil, gaa and other minerals in and to the land hereinafter

described, the mineral interest hereby conveyed being all of the

interest conveyed by Johnie Lorene Acker to Mabel M* Snowden by deed

dated December 31j 1953> and recorded in Volume X-li, Page 3$5> Deed

R e c o r d s o f L a S a l l e C o u n t y, Te x a s . S a i d l a n d l a s i t u a t e d i n L a S a l l e

and DlAolt Counties, Texas and described as folioffst

               FIRST TRACT: 61^0 acres of land, more or less,
               in La Saile County, Texas known as Sur# 137^
               patented to Emanuel Ridgeway, assignee of the
               T. T. Ry» Co., by virtue Land Scrip No 2hht
               Pat. No 2kO, Vol, No 35*

               SECOND TRACT: 6^0 acres of land, more or less,
               known as Sur. No. Iii3, Patented to I. W. Bean,
               assee. of J» Gibson by virtue of Scrip. No«
               iiOl, Pat. No ii23. Vol. 30:

               THIRD TRACT; 638» 5 acres of land in La Salle
               County, Texas, andbeing all of Sur. li^?, Cert.
               66, patented to £• Ridgeway, assee. of J« V»
               Massey by Pat. No. k22, Vol. 30, which calls
               for 6L0 acres, but which contains by actual
               measurement ony 638»5 acresj

               FQI^TH TRACT: 193*1 acres out of Ori. Sur. No«
               lliS, in the name of A. Salinas, situated in
               La Salle County, Texas^ Cert* No. 66, Pat. No.
               131, Vol- No. Abst. No 3mi> described by
              metes and bounds as follows:


              BEGINNING at the SW corner of Soc. No Ihl,
              J* V. Massey and the N. W. Corner of Sec.
              No. li^S, A. Salinas for the N. W. cor. of this
               s u r . )
              THENCK £. with Sec. line 1921 vrs* to a stk. at
              the     intersection       with    the    £«   line    of   £*
              Alderman subdivision for the N. E. cor« of this
              S u r v e y, ;
s>lAliEOr     IHXA^^                                       :'
COUKfVOr USAoi;            -   ^   ~    •   •<    *»   •




         LX^ -SOl'tDK, CouriMO^tHrki QmV
LaSaile Cc^ ■, Texab. Do heraoy
certjfy tnai l^J3 ^ a tnje ar*'
correct oop-y as ihb same appoars at
record in nny office. Witness mr
n a n d a n d i > e a l o f O f fi c e .
         .     ..      ^           KO            /|                                             FIFTH XyCT: 6I4O acres of land in La ^alie and
                                             Dimmit bounties, Texas, being all of School
                                             £)t;ction No. I38, issued to the T» T, r, r, qq#,
                                            by virtue of Cert. No 2hk> School File No.
                                            ii02U8, oeing Abst. No 11468, Pat. No» iShi
                                            No, $2;
                                            together with the rights of ingress and egress
                                            at all tiroes for the purpose of taking said
                                            m i n e r a l s ; t h e s a i d fi v e t r a c t s o f l a n d a b o v e
                                            desceibed containing 2,750 acres, more or less,
                                            and being the same land conveyed by Green Martin
                                            et ux to Urs. Mabel M. Snowden by ^eed dated
                                            September 28, 19kS» recorded in Vol, JJ-ii, Pages
                                            $3-55J i)eed Records of La Salle County, Texas,
                                            and also recorded in Vol. 88, Pages 86-88, Deed
                                            Records of ^immit County, Texas, to which Deed
                                            and recoras reference is here made for a full
                                            and complete description of said land.

                                    To h a v e a n d t o h o l d t h e s a m e u n t o t h e s a i d J o h n i e L o r e n e A c k e r

                            a s h e r s e p a r a t e a n d i n d i v i d u a l p r o p e r t y, h e r h e i r s a n d a s s i g n s f o r

                            ever; and we do hereby bind ourselves, our heirs, executors and ad

                            ministrators to warrant and forever defend all and singular the said

                        minerals unto the said Johnie Lorene Acker, her heirs and assigns,

                            against every person whomsoever lawfully claiming or to claim the same

                            or any part thereof, by through or under us but not otherwise.

                                   Witness our hands this the 25th day of March, 1965*



                                                                                              Uabel M. Snowden
                  « r




liT-
              :         ^                                                                    Tony>^nowden
                                                                                             Tony>^noi

            -C''


  the state of TEXAS, J
  County of Sail© j BEI-ORE Mt. the undcrsi^^ncd. a Notary Public.
  . . m. . . .n THo n Cy o uSn tny ,o wTde xea ns , Mo an b et hli s M d. a yS npoe w       rsonally
                                                                                               d e n w aVp fp e       eared
                                                                                                                            of
                   Tony Snowden known to me to be the persons whose names are subscribed to the
  foregon
        i g Instrument, and acknowe
                                  l dged to me that they executed the same for the purposes and consd
                                                                                                    i erato
                                                                                                          i n theren
                                                                                                                   i expressed.
  And the said Mabel M. SnoWdsn wife of the said ' Tony Snowden
  having been examined by me prtvily and afwrt from her husband, and having the Sjimc fuly explained to her, she, the said
                            M, Snowden acknowledged such instrument to be her act and deed, and declared thar
 she had wll^jn^ signed the same for the purposes and consideration therein expressed, and that she did not wish to retract it.
 GV
  l nN yNt^iMY HANDAND SEALOF OFFICE, thsi /^^ay of ^Ap^l a. D. 19 6^
alAlQOr            IHXA,^-             •
C Q U K V Vo r L \ S A u - i ; '

MARo^u^11.. ^ .801 -cDk Countv/Distflct OmK
LaSalie Co^nt ^ Taxas. Do heraoy
•certify Loai ihi3 ^ a true aW
correct copy as ihe same appem
record in rm' offfc^ ^ATrtness rm*
n a n d a n d i s e a l o f O f fi c e ' n i
                                                CORRECTION                WARRANTY            DEED




THE      S TAT E         OF         TEXAS            §
                                                                K N O W A L L fl E N B Y T H E S E P R E S E N T S :
COUNTIES         OF     LA     SALLE
AND                   DIMMIT                         §



        That we, MABEL M, SNOWDEN, joined pro forma by her husband,

J O E G , S N O W D E N , o f L a S a l l e C o u n t y , Te x a s , i n c o n s i d e r a t i o n o f t h e s u m

of TEN DOLLARS ($10.00) and other good and valuable consideration to

u s i n h a n d p a i d b y J O H N I E L O R E N E A C K E R , o f M c M u l l e n C o u n t y, Te x a s , t h e

receipt of which is hereby acknowledged, have GRANTED, BARGAINED, SOLD
A N D C O N V E Y E D , a n d b y t h e s e p r e s e n t s d o G R A N T, B A R G A I N , S E L L A N D C O I W E Y

to the sa^xJOHNIE LORENE ACKER, an undivided non-participating one-
          /r                   £/2/                                  ,
fi f t h / u L / 5 7 o f t h e w h o l e ' a n d ' e n t i r e r o y a l t y i n t e r e s t a s h e r s e p a r a t e #
sole and individual property in and to all of the oil, gas and other

minerals described below, subject to the reservation hereinafter made.

S a i d l a n d i s s i t u a t e d i n L a S a l l e a n d D i m m i t C o u n t i e s , Te x a s a n d

described         as      follows:

                  F I R S T T R A C T; 6 4 0 a c r e s o f l a n d , m o r e o r l e s s ,
                  i n L a S a l l e C o u n t y, Te x a s k n o w n a s S u r . 1 3 7
                  p a t e n t e d t o E m a n u e l R i d g e w a y, a s s i g n e e o f t h e
                  T. T, R y. C o . , b y v i r t u e L a n d S c r i p N o . 2 4 4 ,
                  Pat.        No,      240,       Vol.         No.       35;

                  S E C O N D T R A C T: 6 4 0 a c r e s o f l a n d , m o r e o r l e s s ,
                  known as Sur. No. 143, Patented to I. W. Bean,
                  assee, of J. H. Gibson by virtue of Scrip. No.
                  401, Pat. No. 423, Vol„ 30;

                 THIRD             T R A C T:     638.5         acres          of    land     in     La     Salle
                 C o u n t y, Te x a s , a n d b e i n g a l l o f S u r . 1 4 7 , C e r t .
                 6 8 , p a t e n t e d t o E . R i d g e w a y, a s s e e . o f J . V.
                 iMassey by Pat. No. 422, Vol. 30, which calls
                 for 640 acres, but which contains by actual
                 measurement only 63B.5 acres;

                 FOURTH              T R A C T:      193.1        acres         out     of     Ori.        Sur.     No,
                  148, in the name of A. Salinas, situated in
                 La     Salle         C o u n t y,        Te x a s ,     Cert.        No.     68,     Pat.        Wo.
                  131, Vol. No. 4, Abst. No. 344, described by
                 metes         and        bounds           as    follows2


                 BEGINNING at the SW corner of Sec, No. 14 7,
                 J . V. M a s s e y a n d t h e N . V 7 . C o r n e r o f S e c . N o .
                  148,        A.     Salinas             for    the       N.    W.     corner         of    this
             *        sur.;


                 THENCE              E.   with       Sec.        line      1921        vrs.     to     a     stk,    at
b I A. IL or I
CCUNT'I Oi L .'.SAt t,/-

MAKc' -;ll h , ^ >OV-cOj^ 'MntffOOiM CiafV
LaSaile , Taxas, Do hewy
certify t'*tai ^^,i3 a true anr
correct copy as ih6 same appeM 01
record in trw office. Witness mv
hand and Seal of Office .

Thereoy Lertited, or. S
                 THENCE S. with said subdivision                            line 657.4
                 vrs. to a stk. set in fence line                           for the S.           E.
                 corner  of this Sur,;

                 T H E N C E W. w i t h f e n c e l i n e a n d p a s t p o s t a t 6 6 3
                 vrs, past cor. of said fence, 1921 vrs, to a stk.
                 in W. line of said Sec. No, 148, for the S, W.
                 cor.     of    this       sur.;

                 THENCE        N,    with        said    line     567.4     vrs.    to    the
                 place of beginning;

                 FIFTH      T R A C T;     640     acres     of    land     in     La    Salle   and
                 D i m m i t C o u n t i e s , Te x a s , b e i n g a l l o f S c h o o l S e c t i o n
                 N o . 1 3 8 , i s s u e d t o t h e T. T. R . R . C o . , b y v i r t u e
                 of Cert. No. 244, School File No. 40248, being Abst.
                 No.    1468,       Pat.    No,     154,      Vol.    No,    52;

                 together with the rights of ingress and egress at
                 all times for the purpose of taking said
                minerals;        the       said     fi v e   tracts    of    land        above    des
                 cribed containing 2,750 acres, more or less, and
                 being the same land conveyed by Green Martin, et ux.
                 to Mrs. Mabel M, Snowden by deed dated September 28,
                 1 9 4 5 , r e c o r d e d i n Vo l . D - 4 , P a g e s 5 3 - 5 5 , D e e d R e c o r d s
                 o f L a S a l l e C o u n t y, Te x a s , a n d a l s o r e c o r d e d i n V o l .
                 8 8 , P a g e s 8 6 - 8 8 , D e e d R e c o r d s o f D i m m i t C o u n t y, Te x a s ,
                 to    which    Deed       and     records        reference         is   here    made   for
                 a full and complete description of said land,


        T O H AV E A N D T O H O L D t h e s a m e u n t o t h e s a i d J O H N I E L O R E N E A C K E R a s

h e r s e p a r a t e a n d i n d i v i d u a l p r o p e r t y, h e r h e i r s a n d a s s i g n s f o r e v e r ;

and we do hereby bind ourselves, our heirs, executors and adminis

trators to warrant and forever defend all and singular the said royalty

interest unto the said JOHNIE LORENE ACKER, her heirs and assigns,

against every person whomsoever lawfully claiming or to claim the same

o r a n y p a r t t h e r e o f , b y, t h r o u g h o r u n d e r u s , b u t n o t o t h e r w i s e .

        This Deed is made in place of and as a Deed of Correction of a

Deed executed by Grantors herein to Grantee, dated March 25, 1965, and

r e c o r d e d i n Vo l . 1 3 5 , P a g e s 1 3 5 - 1 3 6 , D e e d R e c o r d s o f L a S a l l e C o u n t y,

Te x a s , w h e r e i n b y e r r o r o r m i s t a k e . G r a n t o r s c o n v e y e d t o G r a n t e e a n

undivided l/5th mineral interest in and to all of the oil, gas and

other minerals, when in truth a^ Grantors should have conveyed
an undivided non-participating IvStn'^of the whole and. entire royalty

interest, and this instrument is made by Grantors and accepted by
Grantee in order to correct said mistake, and in all other respects
bfAre Of lE/At
C O U K T Vu r L N S A o u . ^

MARjAnii.^/- .^0^'cDk Cwnty/DiitrtctCtoiV
LaSalle Lo^ni , Taxab. Oo he^i^
certify tnai ^^.i3 ;> a true ary
ccrect cc'py da ih& same appeai^ or
' ' e . : > o f c i ; n o l f . c e . \ Vi t n e s s r r e \
r-a"ia a-d ^eal of Office
                      1W5                       \


                .ePvt.e^. .,1.
                                         Ski
         WITNESS our hands this the day of                                                             1980.




                                                            7?J_ clA/ 7?/. ^
                                                             Mabel      M.    Snowden




        ACCEPTED this day of




                                                            KL-
                                                             Edwin       Va l e n t i n e   Acker



THE    S TAT E   OF   TEXAS


COUNTY OF LA SALLE



      B E F O R E M E , t h e u n d e r s i g n e d a u t h o r i t y, o n t h i s d a y p e r s o n a l l y
appeared JOE G, SNOWDEN and ISABEL M. SNOWDEN, known to me to be the
persons whose names are subscribed to the foregoing instrument, and
acknowledged to me that they executed the ssime for the purposes and
consideration therein expressed.

       ^QIVEN UNDER my hand and seal of office on this the "^^day of
                          ,   1980.




                                                            Notary:^XPublic, State of TIexas


THE    S TAT E   OF   TEXAS


COUNTY OF MCMULLEN



        B E F O R E M E , t h e u n d e r s i g n e d a u t h o r i t y, o n t h i s d a y p e r s o n a l l y
a p p e a r e d J O H N I E L O R E N E A C K E R a n d h u s b a n d , E D V J I N VA L E N T I N E A C K E R , k n o w n
to me to be the persons whose names are subscribed to the foregoing
instrument, and acknowledged to me that they executed the same for the
purposes and consideration therein expressed.

        GIVEN UNDER my hand and seal of office on this the f^^'day of
                          ,   1980.




                                                            N o t a r y ' P u b i i c , " s t a t e o f Te x a s
bfAreor             IHXA^           r-V:-.*-
COUKPi or LASAtU: *.; 1 i; *
MARoAnu.^v* ^^i^cC>{.CounM)MrldCteV
LaSalle Ccuriij^ Taxa^. Oo Umrnif
certify t'-iat ih.ia « a true anr
correct cop>' as same appoM oi
record in m office^ Wii&m% mr
hand and Seal of Office ^
         1




                                    KARDELL




                                 RESPONSE TO




                    REQUEST FOR PRODUCTION NO. 8




B r03473RPT SNOWDEN DISCOVERY LABELS.OOCX 1
10/9/20122:19PM
                                         121
                                    OIL AND GAS LEASE

T H E S TAT E O K T E X A S §


C O U N T Y O K I . A S A L L E § K N O W A L L M K N R Y T H E S E P K K S E N ' l ' S T H AT:
         unit

COUNTY          OK     DIMMIT      §


I'HIS AGRK£MENT« is made on (he ist day of Dccembcr, 2009, by arid bct^S'cen MAUI'l.N
M U R P H Y S N O W U K N , M I C K E Y J > A K K E L L S N O W D E N , PAT R I C I A J . S N O W D E N
KAR13ELL, and MARV DELILLA SNOWDEN, (whose mailing aHJre^is is c/o Ptttrlcin J.
Snowden Kardcll, 66 Croatlinc, Pleosanion, Texas 78064), ast "Lessor," whether ono or more, and
SWIFT ENERGY OPERATING, LLC» a Texas Itmitod liubllity coiiipatiy (whose mailing uddrcss ts
16825 Northchasc Drive, Suite 400, llousto», Texas 77060, os "Lessee."

                                            WrrNESSKTH:


1.   (yrant     of   Lease,


         A. Lessor, in consideration of Ten and N(V|00 Dollars ($10.00) and olher valuable
con^idcrariun in Itand paid by LciKtec, the rccelpt of which >s hereby Auknowledged, and in
eoniiidcratiun of thu royulties herein provided and ihe eovsnanU, agreements and obligntionK of Lessee
hemin contained, and upon the conditions ond with the limitations hereinaAer set forth nnd eon(uined,
hct^by leases and IcLs exclusively unto the suid Lessee, for the purposes of invuitgating, exploring,
pn)spectjne, drilling and mining for. und producing oil and gas ("oil and gos" for all purposes ofthis
tuane being defined to include oil, gas, casingiiead gas and the byproducts thereof, and such olher
hydrocarbon substances and sulphur as are necessarily produced with and incidentaJ to the production
of oil or gas from wells on t^ie leased premises), Uying pipelines, building tanics, roads, power slailons,
telephone lines and other structures thereon to produce, save, take care of, treat, store transport ond
own said piuducts (but not including the construction of housing for its employees), (he foHowing
described lands and premises in La J^allc end Dimmil Countietf, Texas (sonietinies referred to herein as
"said Land" or "Incased Premises"), to-wit:

         UlCfNC 2,137,18 acrcsofland, more or less, outofUie'l*,T. !\ Texas.

Por the purpn.se of calculating the puyinents hereinuHer provided for, the Lensed Premisea shall be
treated as eort>pri.';ir»fi 2.137.18 acres of land whether it acliiully comprises more or less.

        U. 'Ihis I^aKS i.s expressly made subject to any and all casements ulTecting said premises,
as shown by the records of the Couniy Clerk of the County In which the Leased Premises are situotcd,

                                            ^(fyc I S3 40




                                                     1 2 2
to which reference is here made.


         C. Lessor expressly EXCEPTS from this Lease and RESERVES to Lessor, all minerals
of every kmd and character, m, on und undortho !ard&above described, except only (iio oil and gai> as
herein deflncd In the fon;golng provisions ofthis Section 1. In addition, Lessor EXCEPTS fVom this
Lease, and RESERVES to Lessor, the right to use said land and the surface thereof for tiic purposes
of investig«tlng, exploring, prospecting, dciliing, mining for and producing bII such ulljor minerals,
which are cxccpted from this Lease, layint; pipelines, and building roads, tankii, power stations,
Tciephone lines iind oth^r strudures ttiereun to tnini^ prodiicc, save, take care of, treat, transport, and
own !»uid excepted other minerats; provided, however^ that such operatiotis shall not unreasonably
interfere with Lessee's operations and use of the Leased Premises.

2.        Te r m .


         A. Primary Term. Subject to the other provisions herein contained^ this Lease shall be for a
term of three years C3) from the date hcrwf {heroin cajled "pn^nary term"), and so lonjj thereafter an
this Lease may be maintained in force and efTe^^t under the other terms and provisioit^i hereof.

        B. Option to Extend Primary Term. Notwithstanding anything contained herein to the
contrary, Lessee shall have the option lo extend the primary terra ofthis lease as to the lands then
covered by this le^ise for an additional two (2) years (that ls» to the date of Doccmber l, 2014) by
paymenl or tender to Lessor, on or before December I, 2012, of an amourit equal to Six Hundred
Dollars (J600.00) per net mineral acre for the lands then covercdby this lease. Tliis option to extend
will only be available if Lessee should drill at least one well during the primary tcmi ofthis lease,

3, )Rovaltle:t:

         The royalties to be paid to Lessor are;

         A.          Oil:


                     On all oil and on all liquid hydrocarbons extracted from gas under the provisions of
SubpafHgraph B.(l) below, twenty-flvc pcrccni (25.00%) of that produced and .saved from said lands,
the ^ime to be delivered to I.,e^i»ur into the storage tanks or Into tiie pipeline to which tlie wells may be
connected, ur, at l^essor*:: option, s»uch oil and liquid hydrocarbons shall be sotd with Lessee's oil and
liquid hydrocarbons at the same pricc received by Lessee [but in no event for less than the market
valuc.thereof). or, et Lcissor's optioti, such products shall bo delivered to Lessor at the weils into tanks
or other receptacles to be ftirnished by I>essor. JvCssor's options hereunder may be exercised from time
to time, and the exercise or failure to oxerciKc an option at any time s^k&ll not constitute a waiver of
Lessor's right to exercise ftirther options.

         U,          Gas:


                   (1) On gus produced from said lands, including casinghoad gas aiKl residue gas at
 the tailgate of any plant through which gas produced from said lands may be procewcd, twenty-ftvo
percent (23.00%) of the market value uf the gas at the place of use or sole by Lessco, or at Lcssor'a
option, twenty-five pcrccnt (25.00%) of tftc {jas, In kind, either at the well or at the outlet side of Ihe
.separatOT, hertshiatter provided for, or at the tailgate of any plant through which gas is processed. Prif>r


                                               jSw 2 Q3 40


                                                                                                                I
                                                                                                                A




                                                      1 2 3
to the use or sale of any gas produced from suit! lands, Lmal] as to make the installation and operation of fleld-lypc separators or comparable
cqiiipn)enl unprofitable, or if the pressure of the gus is such tiiat running the gas th/ough separators or
comparable equipmeiil would diminish the ability Co sell and deliver the separated gns against existing
gathering system or pipeline pressures.

                (2) On condensate and all other products separated, extracted or manufactured
ftoip goH produced from said lands by any extraction, absorption, pressuring or other plunt belonging
wholly or in pHrt to Lessee or any alfilialed or subsidiaiy company, twenty-five percent (1^5.00%) of
the market value at the plant of all such condensate and other products so separated, extracted, or
manufactured, or, at Lessor's option, rwenty-Hve percent (25.001^) of such condensate ond oDier
products in kind shall be delivered lo Lessor at the plant outlet. In the event of the blending of any part
of such condensate or other products with cherrncul additives lor making any product therefrom, the
royalty on suuh products, whether paid in kind or at market value, shall be calculated at the plant outlet
on the resulting blended product, less lessor's proportionate share of the dircct cost of such chcmical
iidditivcs and the blending thereof.

                 (3) On condensate ar>d all other products separated, extracted or manufactured
from gas produced fh)m said lands by an exlraclion, absorption, pressuring or other plant belonging to
a third party or parties, Iwcnly-five percent (25.00%) of the amount received by Lessee from the sale
of condensate and other products separated, extracted or manufactured by said plant imd credited lo
lessee under the tcnns of Lessee's contract with such plant.

                 (4) The market value of uny gus, condensate or other products of gas shall
never be less than the total proceeds! received by Lessee or by any alfilialed or subsidiary company by
reason of the sale of.such ga.s, condensate or other products, llie total proceeds received shall include,
but not be limited tu, tl)e fair value uf ull coniiiderotion received by Lcs.see or by any afTiliated or
subsidiary company related to the marketing and/or dedication of gas, condensate, other products or
reserves (such as take-or-pay payments, takc-rract shall contain ndequnic provisions for ilie redetennhiaiiun, al least annually, ofthe
        pricu for which the gas is so id, to ensure (hat thu price tor such gus shall always be reasonably
        equivalent lo the current market value of gas, when produced, in Texas Railroad Commission
        District Nos. 1, 2 nnd 3, the market value of the gas sold under such contract sliall be


                                            ^d'a'c 3 aa 40




                                                     124
costs, or, at the option of LMSor, Lessee shall acoount lo L&wof for twenty-five perccnt (25.00%) of
the gross amount received by lessee from the sale of such sulphur

                  (2) (n the event Lessee should contract with another for the removal or
recovery of sulphur content from gas under an arrangement whereby die processor retains all or a
portion of the sulphur so n^noved or recovered for a price less than market value, in compensation fur
sucli removal or recovery, (hen. and in either of said events. Lessor shall be paid as royalty (he maikox
value of iwenty-live {>crcent (25.00%) of such sulphur so removed or rccovcrcd from such gas.

                 (3) It is further provided tl\at if gas produced from satd lutids Is proee^sed by
Lx)S3Cc for the removal and/or recovery ofi'ulphur content therefrom, und a portran of such gas is used
oreonsumcd in the operation of the plant or other facility so utilized in such removal nnd/or recovery,
Lessor shall be paid as royalty (he market value of twenty-Hvo percent (25.00^0) oftho gtts so used or
consumed in the operation of the plant or otlicr fnciliiy.

         D, Ciencral Rovaltv Provisions:


               (t) Accounting and payments to Lcswr of royalties from the production of oil
and gas from any well shall cominencc no later than ninety (90) days after the Initial commencement
of production in paying quantities. Thereafter, onlesji otherwise spccitloally provided herein, all
ticcuunllngs and paymetits for royalties shall be made on or before the 28th day of the second calendar
month following the calendai month in which the production occurred. In the event any payment for
royalties is not received by Lessor from Lessee within five (5) days of (he date it is due and payable,
Lessee shall pay to Lessor an additional sum ("Late Charge") equal to five (5'/i) perccnt of the amount
due. In addition to any other charges permitted herein, if Lessee tnflke,s a payment of royalties to
Lessor by check and the check k returned to Lessor hy Lessee's bank marked NSF (Non Sufficient
Funds), then an additional charge of $50.00 per chock returned shall be paid by l^essec to Lessor.
Should Lessee at any time fail to make royalty payments to Lessor on or before the last day of the
second calendar month following the calendar month in which production occurred from any well, and
sJiould the default continue for a period of thirty (30)dHys after Lessee's receipt of written dcmond
tlverefor fruni Lc;>sor, Lessor may, at Lessor's clcctlon, cancel this Lease as to such well and said lands
ascribcd to such well by giving I^essee thirty (30) days advanced written noticc of such cancellation.
I^csseo may avoid such cancellation by paying Lessor all sums (inciuding Late Charge and interest)
then owed by Lessee to Lessor prior tothc expiration of said thirty (30) day period. Unless otherwise
herein expressly provided, and whether or not Lessor shall have cancelled thl.s lease as to any well and
said lands oscribed to such well for non-payment, any royallieb which are suspended and not paid to
Lessor within the time periods spccificd therrfor shall accrue interest at the rate often pcrccnt (10%)
pur aimum fToui the due diitc until paid. Interest due hereunder shall be cotnpounded annually.
Acceptance by Lessor oi'royalties which are past due shall not act as a waiver or estoppel of Lcssot^s
righi to receive or rccovcr any and all interest due thereon under the provisk»ns hereof unless the
written acceptance or acknowledgment by Lessor to Leasee expressly so provides. Any tender or
payment to Lessor of a sum less than the total amount due the Lessor hereunder which Ls made or
intended to be made as an ofler of settlement or an accord and satisfaction by or on behalfof Lessee,
must be oceonipimled by a Noticc of Settlement OITcr,«> denominated, addressed to Lessor. Any suth
offer of sctlleinent submitted .solely by (he tenilur of h check containing language of scttlemcnl or
uecord and satisfaction printed or otherwise inserted dieicon shall not bc(^cmed an offer of settlement
or accord and satisfaction unless accompanied by such a Notice of Settlement OtTer. Lessee shall pay
all costs of litigation, including reasonable attorney's fees, ex|)ort witness and consultation fees


                                            .daMS 5 03 40




                                                     125
incurred by Lessor in connection with any lawsuit in which Ixssor is successful in recovering nny
royalties or interest or in terminating (his Lease due to Lessee's failure to pay royalties within tho
period :)Ct forth heruin.

                 (2) The execution and delivery of a division order shall rwver be a requirement or
condition precedent to distributing Bctual royalties to Lessor. If requested by L«.ssce, lessor shall
cxccutc a written sratcmcr^t of Lessor's interest in mtnemls or royalties and lycssor's currcnt address
and social security or taxpayer's I.D. number. Nothing more shall be required of Lessor in order to
obtain lessor's royalty on actual production.

               (3) . For the purposes ofcolcuiutbigroyulties payable to Lessor on gas produced
and saved from the Leased Premises, the volumes of such gas shall be measured and metered ts
produced at cach well, and the heating value or Btu content of such gas shall be determined and
calculated as produced at each well, l^cs^iec .shall not be requited to determine and catculalc the Btu
content of gas produced from each well more than twiue each year. All measurements, metering,
determinations, and calculations shall, at Lessee's expense, be effected and perfuniied accurately und
ill accurdance with standards and procedures gcncrolly acccpted and applied in the industry, and in
compliance with luiy applicable laws and regulations, by qualified parties.

                ('I) If at any time during a calendar year Lessor's royalty is required to bo
calculated pursuant to Subparagrapli B(4)Cb) hereof^ Lessee sKall so advise Lessor in writing within
thirty (30) (liiys following the muiith in which such provision became applicable.

                 (5) Oiicc cach calendarycar, and within sixty (60) days following Lessors written
request therefor, Lessee shall provide Lessors acct^unting information with rcspect to production for
ihe prior calendar year. The accounting information shall include, with respcct to gas and liquid
liydrucarbons produced and sold hereunder, monthly wellhead metered volumes, monthly average
B'VU contcnt, gas analysis roporis, sales price, gross sales proceeds (including the amount of
nsimburscmcnt for taxes and/or costa or expenses), names of purchasers, the amount of royalties paid
Lessor during the preceding calendar yeiu-, and if Subparagraph B(4)(b) was applicable during such
period, the applicable index pricc for all gus. With respect to oil and/or condensate produced and sold
licreunder, the accounting information shall Includc monthly volumes, sales price, jwmes of
purchascfH, and the royalties paid Lessor during tJte preceding calendar year. In Uie event Lessee drills
and complotca a well or wells on the Leased Premises for each well drilled and completed on the
Leaned Premises the Lessee sfiall furnish to the Lessor the true and correct Operator Name und
Number, Field Name and Number and Lease Name and Number. All such information n»ust
corre.spond to the information l\imlshcd the Railroad Commission of the State ofTcxas and shall
furnish Lessor with the nanjc» number or oilier identity ing information that the production from such
well is reptirtcd to ttic Comptroller of J'uhlic Accounts of the State of Texas, and such information
must be furnished Lessor within sixty (60) days after such well has Ijccn put on line. In the event any
such information should change, lessee shall furnish Lessor norico of such changc togclhcr wijh the
updated infarinaliorj corresponding to such changc. Lessee shall be under a continuing obligation to
furnish such information to Lessor upon the request of Lessor but not more than once each calendar
year unless there has been h change In such inlbrmation during such calendar year,

                 (6) Lessor's royalty interestshall, in all cases, b«:af its proportronalc pari of all
produetlon, .M;vcrHnec, windfall protlts and ad valorem mxcs attributable thereto.



                                           Jim 6 aa 40




                                                   1 2 6
                . (7) Except AS specifically provided in Subparagraphs B(2) and B(4) Rbove, &\\
                            royalties
payable under Subparagraphs B()), and n(2), und C(1) of this Section 3 shall be without deduction for
»iiy costs of producing, marketing, gathering, (ranKporting, separating, dchydroting, comprx^ssing,
proocs^iing. muniiiuoturing, (reuting, marketings or other costs involved in making the oil or gas ready
for sale or use, nor any part of the costs of the consilnicting, operallng or depreciating of any plant or
other facilities or equipment for proc^issing or treating said oil or gas produced from said lands.

                (8) Lessee shail be under ti)c du^ to exercise good faith in the disposition, sale
and accounting to Lessor for Lessor's royalty, and I.essee shall keep in mind Lessor's interest as well eis
its own interest in any and ail contracts relating to Urn sale and/or transmission for tha sale of oil and
gas and any of its products or constituents, produced under the terms of tiiis Lease.

               (9) Notwithstanding any other term or provision of this Lease to the contrary,
Lessee hereby agrees to and does hereby toll any limitation period provided for under the Laws of the
State of'I'cxas for any unpaid royultics due Lessor under the terms and provisions of this Lease and
l^essec specillcally agrees that the limitations period for any unpaid royalties due Lessor under the
terms and provisions of this Lease shall not begin to run unless and until Lessor discovers such non
payment or improper payment and acquires actual knowledge of such non payment or improper
payment ajid Lessor and Lessee agree that the "discovery rule" shall bo applicable to this Lease to the
!>a;nc extent us if it had been adopted by the Supreme Court of the State of Texas.

                  (10) Limitations. Jt is expressly under^itooU and agreed that in the event of the
usertion of any claim by Lessor that this [.case has terminated, In whole or in part, by reason of a
cessation of production and/or operations, Lessee waives and vshall not be entitled to assert and shall
itot as.<>crr any defense based upon any statute of limitations or other law based upon the passage of
n'me prior to Lessor's fjiing of suit iipon tlie claim ("Defense"), to the extent the Defense miglit
otherwise bo based upon any period of time prior to the date of acluut delivery to cach l.«ssor against.
whom n Defense might be asserted, of a written notice, witich is not included with, in or as part of any
utiier coinrnuiUcation with respect to lease lermination, stating vt^rbutim tlmt Lessee has commenced
and is continuing adverse possession of all or part of the Leased Premises under a claim of right that is
Inconsistent with and Is hostile to the Lessor;


                        Gucli notice given hereunder, in order (o commence a itmiuitiorks period, must
make spcciHc reference to this Lease, including the names of the parlies, the dale, and the Leased
Prcm[£cs, must .state that it L'l given pursuant to this Subparagraph 10 of the l^se, and must be
accompanied by a true and correct copy af this Subparagraph of the Lease.

                           [t is understood and ajptjcd that, for purposes of a Defense, no claim or cause
of action described in this paragraph shall be claimed, or may be found, to have accrucd prior to the
ditto of actiiHt lielivery of notice iis provi(ied herein.

                  (11) Measuring,. BTIJ Analysis and Oa.s Allocation

                            A. In making ail gas accounting calcuiiitions affecting I.essor's gas
ruyally, it is recognizcd and agreed that: (!) the pressure base used in mcu.suring gas produced under
die terms of (Ms Lease shall be 14.65 pounds per bLjusre incli; (2) the standard pRsssure base
temperature shall be sixty (60) degrees Fahrenheit, correction to be made Ibr pressure according to


                                              jdTt 7 Cf3 40

                                                                                                              1 ,




                                                       127
Boyle's Law, and for specific gravity, according to tests made by the Balance Method, or by a
generally approved method ofmeusuringand testing in use by the industry at that time. Individual well
meters used for wetineasurcmcnt for aDocation purposes shall be constmcd, tcstctt and maintained
using standard methods in genera) use by the gas industry.

                             B. AH gas produced from the Leased Premises shall be measured by
individual Weil meters ul the wellhead prior to conducting uny post-production opcntliuns, meluding
opcmtions furseparutiun. deliydration, or^^tment, unless Lessee elccts that all or a portion of the gas
and condensate produced from the Lease flow to ccntraliy iocatcd separation, dehydration or treatment
facilities ("Central Facility or Centra! Facilities"), in v/hich ease, Lessor conscnta to such procedure,
subject to the terms hereof. Allocation methodologies used by Lessee shall be in compliunuc witli
reeummcnded indusrry practices and any changes to the allocation methodology dcscribcd below shall
be communicated (including the reason for (he change) in advance by Lessee to Lessor in writing.

                          C. Lessee, at its sole cost, ain^es to install check meters ("CM") at the
sales meters of all Lease Centra} Facilities. All gais at the meters lhat measure the tolal flow of ga^
from Central Facilities simll be measured and accounted for before the some loaves a Ccntml Custody
Transfer Meter ("CCIIVI"} In occordancc with ANSI/API 2530-AGA Report No. 3(1990) and any
supplements (l^ereto as adopted by Lessee,

                          D. For gas accounting purposes, gas samples shul] be calculaled by a
 non-afflliatcd scrviec company according to the technical standards recommended at the time by the
Oas Processuis Association (GPA) on an "as-dolivered" B1*U basis.

                          E. Unless Lessor ond l.^s3ec agree otherwise in writing, I^.wec shall
 lake or cause to be taken, at least quarterly, wellhead gas samples fmm all producing welb iocatcd on
the I/casc. Gas samples shall be taken In accordancc with GHA Standard 2166, or any then current
revision thereof and q non-afTtliated service company shall analyze all such samples quarterly. Lessee
shall timely respond to written requests sent no more than once a year by Lessor inquiring as (o what
conipanies are then analyzing such samples. If a wel.'hcad sample is not taken for any reasons, the
gross beating value C'BTU content") from the previous sample at such particular wellhead shall be
 used as a substitute. Upon Lessor's request in writing, Lessee shDll give Lessor's designated
representative reasonable notice oftlie taking of a)i wellhead gas samples to be taken alter receipt by
Lessee of such request (the purpose of which is to measure the gas quality of any well being so
sampled), in order that the Lessor niay have an opportunity to have a representative present when the
sample is taken. Lessee shall on written request of Lessor's representative pronjptly furnish Lessor
wkli coplcs of all such sample analyses. Lessor, at l.essor's expense, may cicct to install Lessor's own
meter at or near any wellhead meter, or ut uny CC'I'M on the Lca. be analyzed monthly by a non-affiliatcd servicc company. Should Lessee fftii to take the continuous
 sumpiing and conduct tho Independent analysis of such continuous sampling at each CCTM for any
 reason, then the D'lU content tnken nt (hoiipp)icab{eCCn>1 for the provious month's sample shuU be
 substituted by l^ssicc In calcuiuting lh                          J. Condensate Allocation


                                   (1) For centralized facilities, Texas Railroad Commission
        ("TRC") well tests will be taken in r>ccori!ance with and when required by the TKC. 'I'hc data
        taken from these tests will be u^ed to allocate condensate to individual wells;


                                 (2) If a wcl I flows less than 100 MCFD and has not produced
        condensate during the lust three weK tests, aiid if flowing conditions do nol change for ttuil
        we)), Lesspr exempts I .essec from further well tests and condensates will not be allocated to
        the well.

                                   (3) Lessee will conduct a test fur the proper duration needed in
        order to obtain ai) accuratc test.


                               (4) For any well that isrc-woAcd orrc-completed, Lessee will
        endeavor to perform a well test within 30 days otter re-establishing production.

                                   (5) If the a^sults from a well lest indicate a well begins or ccoses
        to producc condensate. Lessee will evaluate the accuracy of the test and decide if additional
        well testing will be undertaken to determine the allocation of condensate.

                                   (• The as-delivcred (corrected for water vapor) B'JU factor taken at iheCCTM. •

• The inuntlily gas volume (as corrected for missing or corn^tcd meter data) '
        tncASiircd at the applicable CCTM.

• The a.S'dclivcrcd B'lTJ factor of ihe gas rccovcred by the applicable CentrHl
        Facility Vapor Rccovcry Unic (VRU).

• 'Ilie monthly volume (us corrected fur missing or corrcctcd meter duta)
         measured ut the tippliciiblc Central Fucility VRU mcicr.

• ll)c tote] monthly condensate measured at the applicable Cenlra) Facility.

                             (b) Wellhead (For each well)

• Ihc Oil/Qus Ratio (OGR) taken from the latest well test for cach well
        flowing to the applicable Central Faci^i^.
• 'I"hc monthly gas volume (as corrected for missing or corrected meler dulu)
        measured at the wellhead meter.

• The as-delivered B'I'U lactor for cach wellhead.


                      (2) A liocation Calculations


                             (a) U'lU Factors and Water Vapor Corrections
• Ilie dry BIU factors thai are to be measured at each meter will be currecied
        for water vapor by the non-aftllialud service company undertaking the
       analysis ("As Delivered") and the resulting corrcctcd As Delivered BTU
       factor shall be carried funvard in the calculation. This is the application of a
       volumetric correction for water vapor content to the Dry BTU factor,

                             (b) Central Facility Total Gas Volume
• Tlic total sas measured at the applicable Central Facility is the sum of the
         corrcctcd monthly produced (tas measured at the oppHcabic CCTM and the
       corrcctcd munihly gas measured at the applicable Central Facility VRU
       > n « t e r.



                            (c) Central Facility Gas MMB'fU

• Ilie gas MMB'IU measured ac the applicable Central Facility will be
       calculalcd using the corrcctcd montlily pmduccd gos volume mcttsured at the
       applicable CCFM and tlie As-Delivorud B lU factor mensurcd by continuous
       sampler ut the applicable Central Facility.

                            (d) Central Facility VKIJ Gas MMUTU

                            jds-c IJ ff3 40




                                   131
« The VKU gas MMBTU produced at H>e applicable Central FaclHty will be
       calcu]atcd using the oom»c(ed monllily gp5 volumu measured at the
       applicable Central Facility VKU meter wid the As-Oefivero^l B'VIJ faotoi
       measured at the applicable Ccncral Facility VKU meter.

                         (e) Central facility Total MMDTU

• The total MMBTU measured at the applicable Central Facility is tlie sum of
        the gas MMB'IU meusufed at the applicable CCTM and the VRU gas
        MM13'1XI measured at the applicable Central Facility VRU meter.

                         (f) Condensate Allocation

• Monthly, the theoretical condensnte produced by each well will be calculatcd
       by using the corrccted wellhend volumes and iheapplicuble OGK. Summing
       the theoretical condensaic produced by each well will derive the tola!
       theoretical condensate produced by all wells. The percentage of the tclsi
       theoretical cundensato provided by each well is then calculated ajid this
       percentage is then applied to the total monthly condensate sold from the
       applicable Central Facility to calculatc the conderuiau: allocated to each well
       for royalty calculation purposes.

                         (g) Wellstfcam Measurement

• A correction for measurement of the full well-stream through an orifice
       meter will be made in accordance with a meter factor bused on tests in
       accordance with herewith. Changes to this method are pemiitted and Usweo
       will bodi communicate and document any changes in advonce to Ixasor'fs
       designated rvpresemativo.

                         (h) Gas Allocutinn

• The corrected measure wellhead volume will be reduced by the meter factor
       as set out herein. 'I*he sum of the corrected wellhead volumes will then he
       calculated. The pcrcenrage of the new corrccted wellhead volume totals
       provided by each well is then CQleulated and Ihia percentage then applied to
       the applicable Cenlnil l^acility total correctcd gas volurrw to caleulatc Ihe gas
       production allocated to each well for the given month.

                        (i) MMBTU Allocation

• A wellhead MMB'iXI will be calculBtcd for cach well from the meter factor
       corroctcd wellhead volume and Ihc As-Delivered wellhead BTU factor. The
       sum of the wellhead MMBTU's will then be eujeulaled. The percentage of
       tiie wellhead MMBTU total provided by cach wcJl is then calculated and this
       percentage then applied to the caleulatcd applicable CentraJ Facility total
       MMBTU to ullocale the MMHTU tr> cach well for the give month.

                               12   (23   40




                                 132
                                            (j) Check Stub BTU Pacior

                  • Due to the rtllocation proccss, the As-De]ivercd wellhead BllJ factor may
                         not be tliu same as the allocated wetlhead BUJ factor llmt appears on the
                         monthly royalty payment chcck stub.

                  « The Rllocatcd BTU foctor that appears on the chock stub is catculatud by
                            dividing the ftllocoted wellhead MMBTU by the allocated wellhead volume
                            (MCF),

                  « The U'lV factor that will be reported on the chcck stub U un ailocatcd BTIJ
                            factor.


4.   Shut-in   Rovultics:    MIntmum    Ri>v»lt>e8.


         A. If at any time or from time to lime there shall be any well or wells on any pan or
parts of this Lease then in force and effccl capable of producing gas or gas and/or conderisute in
paying quantities but from which gas or.gas and/or condensate arc not sold or used for lack of an
adequate market, Lessee may pay or tender to Lessor as shut-in gas well royalty a suin equal to Tif^
and No/100 Dollars ($50.00) per year for each acre of the Leased Premises included In the g^ unit on
which each such well shall be situated or^ if no gas unit designation shull have been made, then on the
nuinhur of acres which Lessee would he entitled to retain around such gas well under the provisions of
Scctiun R hereof, in the event ofpartialtermination/nie first such yearly payment or tender shall be
made to Lessor witliin ninety (90) daysjiftcr the well was shut-in andjucceeding payments shall be
made annual ly.thercafter on ofbefore the day of the month upon which such well was shut-in (which
shut-in date shall be (he beginning date of each annual period for which payment is made). H^e
payjiient or tender of shut-in gus well royally may be made by the check or draft of Lessee delivered to
lAjyeor on or before such date of payment, While such shut-in gas well royalty is paid or tendered as
above provided, this Lease, insofar as il covers such gus well and the acrcage for which such payment
is made, shall, subject to the other tcnns and provisioits hereof, remain In forcc and effect as though
sucli well were producing gas or gas and/or condensate in paying quantities, provided that the payment
of !m uny gas well on the Leased I'reinises
(ii) umlcr the obligation to reasonably develop and explore any such designated tract upon which any
producing or .a time, but in the event thnl Lessee may undertake (he drilling of two or more wolls simultflncousiy,
altowoQCG fur time shall be made for the drilling of each said well to the end that Lessee shell rcceive
credit for time cucumulatcd for each well drilled with like cffcct as if each of said wells had been
drilled consecutively.

           F. Lessee shall, within sixty (60) days after the (emnnation of this l.ease, in whole or in
 part, under the foregoing provisions hereof, execute and fde for rcoord (and deliver to Lessor an
executed or certified copy thereof) a written recordable instrument designating and describing by
metes and bounds all of the lands covered by this !.4^se which, upon such terminatton, are properly
included in any shallow or deep oi! unit or units or shallow^ intermediate or deep (^sunit or units, or
liuri/ontal unitit, as herein provided, and I.esvec ^hull at suvh lime release this Lease as to all the lands
origiaally covered hereby not properly included in such unit or units. In the event Lessee shall fall to
so designate such oi) unit or units and gas unit or units or horizontal units as above provided, or shall
fail to ftle such instniment of designation for record, within said time, then Lessor may give Lessee
thirty (30) days written notice by certified mail of such failure, and if Lessee fails to designate such
units OS above provided within a thirty (30) duys from the dale of receipt of such notice, Lessor shitll
have the right ad privilege to dtsigiiale such unit or units in the same manner and with the same cffcct
OS above provided and such de{>iynutiun, whcihcrmade by Lessor or Lessee, shall be eftcctive from the
date of termination as above provided.

        G, Although this Lease may have terminated in part and been partially released under the
provisions of this Section 8 it is agreed (hat Lessee shall have and retain such easements over and
across such tenninaled portion or portions of the lund originally covcred by this l^ase as shall be
reasonably necessary for ingress and egress and to enable Lessee to develop and operate tlic portion or
portions of this Lease conlinuing in efTect for the pniduction of oil and gas therefrom, and Lessee shall
not be required to move or relocate any pipelines, tanks, separators or other surface cquipmcnl or
machinciy used in connection with such production of oil and gas.

         IL Lessee agrees, upon Lessor's request, lo give Lessor reosonable noticc of the
intention to lake any gos/oil ratio tests of any well on the leased Premises and, upon I.essors rfeque.st,
Lessee agrees to furnish Lessor with copies of reports of all gas/oil ratio tests. If made, on any well or
wells on (he (-eased Premises, which information shall be held In strict confidence by Lessor and not
divulged to any third party or used in any way other thun in connection with matters relating to this
Lease.


         L Notwithstanding (he termination of this Lease as to the portions of the ucruuge
covcred hereby and as to depth under the other provisions hereof, this Lease shali neveilhcless remain
in force and elTect as to each oil unit as so designated, so long as oil or gas Is produced from such oil
unit in paying quantities and so long as additional drilling or reworking operations are conductcd on
.such oil unit as herein provided, In case of cessation of actual production of oil and gas in paying
quantities from any oil unit as so designated, this Lease, insofar as il covers and affects such pruiicular
oil unit which has ccased producing in paying quantities, shall tciminate (notwithstanding the fact that
there may be production in paying quantities fium other oil unit or units) unless Lessee conwenccs
drilling or reworking o|o«ra(ions on such particulnr unii within ninety (90) days thereafter and shali
pursue stjcii drilling or rcwrrking operations on the same or succcssive wells at intervals of not to
cxcccd ninety (90) days between the dale of completion uf upvrailuns on nnu well nrid the date of
commencement of operations on unotlier; and if production of oil or gai in paying qtianticies is
restored on such oil unit, this Lcdsc shall remain in fbrcc and ciTect as to such oil unit, so long

                                           jis-B 20 (TJ 40




                                                     134
; thereafter as oil or gas b protinycd therefrom in paying quantities or additional drilling or reworking
I operations arc had thereon as above provided. Hut, it is further provided that production oroper&Uon^
' on one such oil unit as so designated shall huvc no ctycct upon Uic continuation of this Lease as to any
                     other oil unit or units and that production of oil shall have no offect upon (he continuation of this
                     lA^asc as to any gas unit. It Isfurtlior provided that, If there ^^ali be production of oil froin perforations
                     morcthnn 10,000 feet below the surfaco of the land under o deep oil unit and if such production of oil
                     below J O.DOO feet shall cease and Lessee's rights as to such deep oil unit arc not maintained, ua above
                     provided, and If there Is production of oil in paying quantities or If, (is a result of such additional
                     drilling or reworking upcration: in puying quantities is obtained, or if any oil well is
                     recfassificd as a gas we/J under (iie Rules and Regulations of the Railroad Commissfon of Texas, or If
                     any oil well ccascs to produce oil In paying quantities, but commences or continues to producc gas in
                     paying quantities, then upon the cessation of such drilling or reworking operations, such
                     fsclassitiefttion, or such other event, Lessee shall proceed to designate a gas unit allocable lo such gas
                     productiim covering auteftge in such oil unit aiul/or from any otiieracrcagc then covered by this Lease
                     which is not already included in a gas unit with ges production from thw same hori'/on or horizons.
                     Including acrcage in any other existing oil units designated hereunder, In the same maimer provided in
                     the foregoing provisions hereof for development and designation after the expiration of the primary
                     icrm, and this Lease shall continue in force and effect os to each such gas unit so long as gas is
                     produced therefrom in paying ijuantllics (or gas is capable of being produced therefrom in paying
                     quantities, with all shut-in gas well royalty paid thereon) or addllionaldrilling or reworking operations
                     arc cottdpcted thereon as hereinabove provided; and this Lease insofar as sanie covers sucli oil unit so
                     ceasing to produce in paying quantities shall thereupon terminate and be released as to all the
                     remainder of the ocreagc. If ariy, in such oil unit which is not included in such gas unit; and this Lease
                     shall likewise terminate in depth as to all depths and horizons under such gas unit more than 100 feel
                     below the stratigraphic,cquivalctil ol'the deepest depth from which oil or gas Is being produced from
                     such gas unit,

                             J, Notwithjstunding the tenninntlcn of this Lease us to a portion or portions of the

                     acreage covercd hereby and as to depth under the other provisions iiereaf, this Lwisc shall nevertheless
                     remain in force and effect as to each gas unit as so designated so long as gas is pn>riuced from such gas
                     unit in paying quantities (or capable of being produced therefrom in paying quantities, with all shut-in
                     gas well royally having been fwid Ihereon}; and rf the actual production of gas in paying quantirics
                     from any gas unit shall ccase, this Lease, inst)far as it covers and affects such particular gas unit which
                     has ccased producing in paying quantities, shall tcrminalu(notwilhi>commencement of operations on another and, If production of gas in paying quantities Is restored on
such gns unit, bo long thereafter as gas is produced thcrcfroin in paying quaiUities (orcapablo ofbeing
produced Ihcrefrom in paying quantities, with all shut-in gas well royalty being paid thereon), or
addltionaJ drilling or reworking operations are had chereon as above provided, it is i\ir1her expressly
provided that production or operations or paying of shut-in gas well royalty on one gas unit as so
designated shall have no cffeci upon the continuance of this Lease as to any other gits unit or units mid
th»t produciion of oil shall have no effcct upon ihe continuation of this Lease as to any gas unit. If an
oil uni( shall be included within the same area embraced within a larger gas unit and if there Is a
uebbotitui uf pmduclion ol'gas in paying quantities from such gns unit and Lessee's rights as to such
gus unit are not maintained as above provided^ then this shall terminate as to only such portion
ofthegasunitasis not included within the oil unit or units as so designated. !l is further provided that
if there shall be production of gas from perforations more than S,500 feet below the surface under a
deep gas unit and if such production of gas below B,300 feet shall ceasc and Lessee's rights as to such
deep gas unit are not maintained (as a gas unit or as oil Unit or units) us above or below provided, and
if there is production ofj^ in paying quajititics from perforations greater than 6,000 feet but lesK than
8,SOD feet below the surface (intermediate gas unit), or from perforations less than 6,000 feel below
the surface (shallow gas unit), or if, as a result of such additional drilling or reworking operations,
production uf gas in paying quantities is obtained from the Intermediate depth between 6,000 teei and
8,500 feel bolow the surface, or from the shallow depth less than 6,000 feel on such gas unit, such
production bhall maintain this Lease only as to the intermediate gas unit or shallow gas unll, as the
 case may be. surrounding same and (his Lease shall promptly tcnninate and be released as to kII the
 remainder of the acreage (except any oil units) in such deep gas unir, and this Lease shall likewise
terminate in depth as to all depths and horizons under such deep gas unit more than 100 feet below the
slratij^raphic equivalent of the deepest depth from which gas is being produced (or gas Is cupabic of
being produced In paying quantilles, with all shut-in gns well royalty having been paid ihcrron), from
any well eoinpleled on,such intermediatu gas unit, orshnllowgasunit, as the case maybe. It is further
provided that If Ihero shall be productioti of gas from perforations more than 6,000 feet and less than
8,500 below the surface under an ihtenwdlate gas unh and ifsuch produution ofgas between 6,000
feet and 8,500 feet shall cease and l.&ssee's rights as to such intenncdiate gas unit arc not maintained
(as u gas unit or as oil unit or units) as above or below provided, and if there is production of gas in
paying quantities or if, as u result of such additional drilling or reworking operatiotis, production of
gas in paying quantities Is ohiained, from a shallower depth less than 6,000 feet on such gus unit, such
production sliall maintain (liis Lease only as tu the sliuliuw gus (n>it surrounding same and this Ltuise
shall promptly terminate and be released as to all the remainder of the ncrcage (except any oil units) in
such intermediate gas tjnit; and iliis Uasc shall likewise terminate in depth as to all depth.*; and
horizons under such gas unit mon; than 100 feet below the stratigraphie equivalent ofthe deepest
depth fronj which gas is being produced (or gas is capable of being produced in paying quuntitles,
with all shui-in gas welt royalty having been paid thereon), from any well completed on such shallow
gas unit. If there is a cessation of prixiueiion of gas in paying quantities from any gas unit and as a
result of such additional drilling or reworking njxTaljons .such production of gas in paying quantities is
nut restored, but production of oil in paying quantities is obtained, or if any gas well is reclassified fts
an oil well under the Rules and Regulations of the Railroad Commission of fcxas, or if any gas well
ccascs to produce gas In paying quantities, but cominenccs or continues to produce oil in paying
quantities, then upon the ecssation ofsuth drilling or ruworking operations, sueh reclussification, or
sueh other cvcni. Lessee shall proceed to designate oil unit or units allocable to such oil production
covering acreage in .said gus unit und/or from any other acreage then covered by this Lease which is
not already i)iclutlud in an oil unit with oil production from the same horizon or horizons, In the same
iDiuincr provided in (he forcgoirig provisions hereof for development and designnlion after the

                                            ^cfa'e 22 03


                                                                                                               h n




                                                    136
expiration oftheprtmaiy term, and Lessee 5hnll be entitled to develop and mdintuin this Lease in forcc
as to any portioti of such former gtis unit (together with any other acreage then covered by [his Lease)
riot Included in said newly designated oil unit or units by commcncing drilling or reworking operationti
on such remaining acreage in the same manner and in the same Intervalst as provided in Subparagruph
S.D. hereof for dcvcJopment and designation of oil units after the expiration of the primary term,
provided the first such driiling or reworking operadon commences on or before the expiration of
ninety (90) days following Les&ee's designation of said new oil unit or units; and upon conclusion of
any sucfi development by Leiisee lhii> Lea^se insofar as same ccvm suuh gas unit su ceasing to producc
in paying quantities shall thercup>on terminate and be released to all the remainder of the acreage,
cxccptasto such o!) unit or units; and this Lease shalJ likewise terminate in depth as to al) depths and
horizons under cach such oil unit more tlian 100 fcctbcbw the stratlgraphic equivalent of the deepest
depth from which oil or gas is being produced frt)m such oil unit; and this ixase shall contmue in
force and effect as to cach such oil unit so lung as oil or gas is produced tlMsrofrom in paying quantities
or additional drIUing or reworking operations are conduc^ted thereon as hereinabove provided.

         K. It is expressly provided that upon the termination of this Lease as to all acreage
covered hereby, SAVE and KXCEPT as to shallow «rd/or deep oil unit or unit;^, and shallow,
intermediate and/or deep gas unit or units or horizonial units (whether at the expiration of the primary
term or cessation of drilling and development, or subsequent thereto) as above provided, this Lease
shall kIik; terminate as tu sJ} doptirs and hori^fsons greater than 100 feet below the (tratlgraphic
equivalent of the deepest depth from which production in paying quantities is then being had (or at
which a well capable of producing gas in paying quantities is completed) on each such unit. Lessee
shall, ut such time, release this Ixiasc as to all depths us to which tiils Uiue shall terminate, as henjin
pmvtdcd, and shall file such release of rccorJ and furnish a copy of same to Lessor.

         L. The parties hereto expressly agree that if there should be or appear to be ajjy
conflict or inconsistency between any of the tenns and/or provisions of this Section 8 and any of the
terms and/or provisions of any other Section or part of this Lease, the terms and provisions of this
Section B shall prevail and control

9.   Heasonahlc     Development      and   Exnloratlon.


         The drilling of wcils In accordance with the spacing provisions of Section 8 shall not be
construed as an agreement or construction on the part of Lessor thnt such drill ijig would constitute
rcflsonabie dcvelopmynf or exploration of the Leased Premises; but Leaacc agrees to drill all such
udditionai well or wells on the Leased Premises, orsuch portion or portions thereof as may be In forcc
and effect from time to lime, as may be necessary to reasonably develop and explore the same for the
production of oil and gas.

10. Offjctifng Hroduc^lpn.

         For the purposes of this Section 10, a producing well located off the Leased Premises, but
within 500 tl-ct of the Leased Premises shall be defined to b« a well draining the Leased Premises.

            In l>iu event a wcl) in which l^ossee owns nn lntcrc.wUhin one hundred hventy (120) days after Ihc commencement of production from such draining well,
or in the event a well if> which Lessee owns no interest (wrhcther working interest, overriding royalty
interest end/or royalty interest) producing oil and/or gas in paying quantKics shall be brought in on
adjoining land (whether such adjoining iiind be owned by Lessor or any third person) and draining the
leased Premises (and if there is no ofTsetting well on the Leased Premises), Lessee shall, within one
hundred twenty (120) dayj» after the commencement of production from such draining weJI, Lessee
shall do one of the following;

         A. Commence and drill on offset well on the Leased Premises (oflsetting said well on
adjoining or adjaccnt lund)ar)d shall dnH said well on the Leased Premises to a depth sufTlcient to test
the sand or hori/con from which the well on the adjoinintjland is producing and in u bona fide attempt
to complete said well as a producer in paying quantities iti the sand or horizon from which the wcilon
adjoining land is producing; provided, if such wcti Is lost or abandoned during the drilling thereof by
roflson of mechanical difficulties or by reason of er^countering a cavity or Impenetrable substance
which renders furUier drilling impracticable, then Lessee shall have the right to commence another
well within one hundred twenty days (120) days after tlie abandonment thereof and such substitute
well sha{} be considered for all purposes its (he abandoned well; or

        1). Release from this Lease all rights from the srratigraphic equivalent of the top of the
producing interesc down to the stratigraphic equivalent of the base, of the offsetting producing
geological fonnatlon In and to and not less than the applicable acreage specified In Section 8.A.(I)
i>liSS and EXCEPT uny geological zones which are then producing oil and/or gaii or arc capable of
producing oil and/or gas based upon clcctric log analysis, sidcwall core analysis and/or o|)en hole
formation test data in wells drilled on the Leased Premises, by l.essee, or its successors and assigns; or

         C. I^^y Lessor compensatory royalty purstiant to the provisions of Section 3 above,
which compensatory royalty shall bo based upon ucluiil production from the draining well; provided,
however, no compenaatory royalty shall be due or payable dtiring any period of time when the draining
well is shut-in atui no production of ot) and/or gas is being obtained from the draining well.

               It is understood lhat Lessee shall be obligated to protect the'Luased Premises from
drainage by welbj drilled on other lands of Lessor not included In this Lease to (he same extent as
though such draining wells were drilled on lands belonging to third parties. If at the time the
obligation to dn'l 1 an oOset well accrues, Lcs.scc shall be engaged in tlio drilling of another well on Ihc
Leased Premises, Lessee shall have a period of thirty (30) days after the date of completion or
abandonment of such other well then being dfillcd by Lessee or one hundred twenty (120) days after
the conimenceriient of pjuductlon of such ofTset well, whichever shnll bo the longer period, within
which to commencts the. aclua) drilling of such offsst well on the Leased Premises.

n. Rcnioyal of Properly and Fixtures.

          Lessee shall have the right, at any tijne during or within one hundred eighty (I SO) days after
the expiration or termination of this Lease bulnot thereafter, to remove ait properly and fixtures placed
 by I A^ssee on Siiid land or the te»rniinstted purliun of this Iasusb, weulher permitting. All pruperly and
 fixturrw not So removed within .such time iihall become the property of Lessor It is further provided
that Lessee shall not have >l>c right to remove the casing from any water well or dry hole or abandoned
well in violation of the provision.^; of Subparagraphs A and B of Section 16 hereof- Nothing herein
contained shall relieve l.cs.operations hereunder.

12. Aasigutncnts; Rcleftaea^


          The rjghTs of either parry hereunder may be assigned, in whofe or in part, and (he provisions
hereof shall extend to the heirs, successors and assigns of the parties hereto; but no chonge or division
in the ownership of the land or royalties, however accomplished, shall operate iu enlarge the
obligations or diminish the rights of Lessee, No sale or as^ignaient by Lessor shalJ be binding upon
Lcsscu unlit thirty (30) days aAcr Lessee shaJI be fltmished with a copy of the recorded instrument
evideiiufng sonie. In The event of the assignment of this Lease as to a segregated portion of said lund,
the shut-in gas well royalty and minhnum royalty payable hereundershiil] be apportionable among tlic
several leasehold owners ratably according to the surface area of each, and default in payment by one
shall not aflcct the rights of other leasehold owners hereunder. Subject to the apportionment of shut-in
gas wcli royalty and minimusn royalty as provided above, in ease Lessee ^igns (hia Lease in whok or
In part, f^essee shai( be relieved of a(f other obligafiortit with respect to the assigned portion or portions
arising subsequent to the date of the assignment. lessee stmll himish Lessor acopy of uny ussignment
of this Lease in whole or in part, l^^ssce may st any time execute and deliver to Lessor, and place uf
record, a release or releases covering any portion or portions of the above described premises and
thereby surender this Lease as to such portion or portions and be relieved of all subsequently accruing
obligations an to the acreage surrendered (but no! A5 to obligations which have theretofore accrued).

13. Houses and Other Structures.


          Notvvithstanding the rights granted In Section \ hereof to lay pipelines, build tanks, power
stations and telephone lines on the nbove lands, it is expressly understood, stipulated and agreed that
this [..ease docs not confer upon Lessee any right or privilege to construct or maintain any lease
houses^ camps, warehouses, or other like structures on the Leased Premises; and Lessee shall never
construct any such buildings or improvements on the Leased Premises and shall never use the Leased
Promises for any such purpoKcs; Lessee shall, however, have the right to house einployee.s or
consuHantsofthe Lessee, or of any operator, drlllhig contractor or other contractor of Lessee, in trailer
houses and other movable housing located on the Leased Premises while such personnel arc engaged
ill drilling or reworking operations on the Leased Premises, and the Lessee or any contractor of Lessee
may store material and equipment used orexpeoted to lie used in drilling or reworking operations on
the Leased Premises iu movable buildings on the Ivcascd Premises.

14. Operatlotis.


         A. Lessee agrees that, prior to the eommencement of any operations on the Leased
Premises, Lessee shall give Lessor notice of the commencement of such operations, Ihe approximate
date of such commencement and the location of the same; such notice to be given within a reasonable
time prior to the commencement of such operations, and to be mailed to Lessor «( the address
specified at the beginning of this Lease,

          B. l^i»-scc agrees to pay the surface owner the sum of $3.000.00 per aerc for each acre
of the l,eu.scd Premises utili7jcd for drill site, roads, pipelines and location of lank batteries and other
Kurlacc equipment up to (he first diose (3) acruji utilized and the sum of Two Thousand and No/J DO
Dollars ($2,000.00) per acre for each acre utiii/cd after thiee (3) acres and Fifty and No/100 Dollars
($50.00) per rod for pipelines, which payment shall cover the usual and ordinary damages occurring to

                                                    25   a»   40


                                                                                                               r\^{J




                                                     139
the Leased Premises fix>m Lessee's use ihervof In drilting and producing operations conducted in a
reasonable and prudent manner, and which payment shall be made to the surfai^c owner prior (o the
commencement of drilling undyor producing opemlions. Shouid my such well be productive of oil
and/ur gas. Lessee tunber agrees to pay to the surfoce owner tho additional sum of $ 1,500.00 per year
In »dvunce, which payment shall cover thu usual and ordinary damages ucuurringtothut portion oflhu
Leased Premises utilized for Ihc well location, location of tank batteries and other surface uquiptnem,
pipelines, clectric and telephone lines, and the acccss ruad to such well, in producing opcrntions
conducted in a reasonable and prudent manner, the Hrst of which annual payments shall be made to
the surface owner wtthin thirty (30) days following the first anniversary date of commencement of
actual pioduction, and annually thereai^cr during the productive life of such well. 'Ilie above payments
shall not be deemed compensation for damage reaulting to the Leased Premises from blowout, spillage
of oil, suit water or chcmicals,ordamagcs resulting from an unreasonable, extraordinary or negligent
use of the Leased Premises by Lessee, and Lessee agrees to pay the surface owner rcasonoble
compensation for any such damage.

       C. The ajTiouiit per acre compensation and the amount uf the annual payment slated in
Subpnragraph B hereof shall remain in force and effect for a period of three (3) ycors from the dale
hereof. ThereaAcr, said amount shall be adjusted upward by the unioiml, if any, of the pcrcenuigo
incrvase In the Consumer Price Index published by the liureau of Labor Statisticji ufthe United StatejJ
J^epflrtmcnt of Labor for the month and year such payment is due, over the Consumer Price Index so
published for (he month of December 2008. In making such determination of the adjustment it shall be
the obligation of Lessor tu fumi.sh such information to Lessee. In no event shall such payments be
reduced. Should publication of iho Consumer Price Index be discontinued, the parties shall Dcccpt
comparable statistics on ihe cost of living as shall be compiled and published by an Agency of the
United States or by a responsible IjnanciaJ periodical of recognized authority.

          1). if the construction of any drillsite (including associated pits), location for storage
raciliu'es or other lease cquipmem shall rcqulru the removnl of top soil, such top soil shall be stored
separate from other soils, so tliat the same may be spread back over the surfacc during restoration
operations. Within a reasonable time after cassation oT drilting or reworking opcrotiona or plugging
and ubaudonment of the hole (but not to excccd three months thereafter), weather permitting Lessee
shall level Ml dumps, fdt all pits, remove or rake and burn all brush and debris, replace any top soiJ
removed, and put Ihe surface of Ihe land in substantiafly the same condition as it was before the
comcnencenient ufiiucli operations, and shall disc (he utilized area. Lessee agrees that tfany oil-based
mud or drilling compound containing a hydrocarbon base or any material which is harmful to Ihc soil
is used in Lessee's operations on said land, Lessee shaJl remove all such muds, compounds and
materials from the land before pit filling ajid leveling is underUjken, and all such harmfut materials
shall be disposed of by lessee off'the l/cascd Premises, Water-based drilling mud not containing any
ofKHid substances may be spread over the wcllsite location aftor it is properly dried, provided it meets
with the industry standard for chloride allowance.

       K. Ifuny well drilled hereunder is completed as a producerof oil and/or gas, us a part of
Lessee's surface restomtiun obligation, Lessee shall reduce the oieaofUie pad constructed for drilling
such well to a size roasnnably necessary to uccoirimodalo producing and reworking operdJions, so thnt
the cxccss area may be restored to agricultural use. Withiri a reasonable time aRcr any such well has
been plugged and abandoned (but not to excccd three montlis therearter, weaihcr permitting), I .ynsee
simli restore Ihe suifacc utili/.cd in (he production and operation ofsuch well in accordance with the
provisions of Subparagraph D. of this Seciion M.

                                                 20   G3   40




                                                   1 4 0
        F, At Lessor'^ ^nd/^r b-urface owners request. Lessee agrees to erect and maintain fenccs
around all pits dug on the loused Hreniiscs In connection >vUh drilling or fi5working opcmtions
promptly after cessation of such drilling or reworking operations, and shall erwct and maintain fenccs
around all tank batteries, hazardous machinery and conditk)n!i and other facilities for the protection of
livestock. Such fences shall be con.l^sor and/or surfacc owner shall have the right to require Lessee to remove mad materials from any
road construcicci by Lessee, and lo restore the i^uffftcc occupied by the road to as neur its original
condition us ii: reasunsibly practicable when such road is no longer needed by

        J. Lessee agrees thai Lessee sfial I not cut or go over any fence or fences el any time or in
connection widi uny operations on the Leased Premises without first obtaining the express consent of
Lessor and/or surface owner. If Lessor and/or iiurface owner consents to ttie cutting of a fcnce, the cut
must be made at the plucc designated by Lessor and/or surfacu owner and Leisseo agrrcs» prior to
cutting any fcncc, to install and bracc three "comur type" posts with at least ten (10) inch tof» on either
side of the proposed cut buried Hvc (5) feet in the ground and "H" braced witf) at least u three (3) inch
sitx:! pipe and lo securely attach the wires thereto, so ihat when the fence is cut there shaii be no
slackening of the wires. If the cut in such fcrtce ts an outside fcncc^ Lessee agrees, promptly aflcr
 making such iiut^ tu instull and maintain eu adequate cattle guard in tlie opening with a rnctal gate
 across the same, which gale Lessee shall keep locked at all times when not In use. If the cut in the
 fence is an Inside fence. Lessee agrees to install a substantial metal gale or cattle guard, whichever
 sliall be designated by Le«;sor and/or surface owner, in such opening. Such gates and cattlc guards
 shall become the properly of lessor and/or surfacc owner as their interest may appear. Lessee agrees
10 promptly close all gates and properly maintain all gates and cattle guards which Lessee and Lessee's
 agents, servants iuid/or employees may use in Lessee's operations on the Leased Premises to prevent
the c^cape of livestock through any open gates. At the request of i.,ossor or tho .s.

          K. Prior to crectlng any storage tanks, pipelines, compressor stations, or other lease
facilities required by Lessee for operations under this Lease, Lessee shall advise Le.tsor and/or the
surface owner of Lessee's intentions, and said porties shall mutually decide upon the location ol'such
fuciiidcif, tukittg into consideration Ihe surfacc ;isc by the surfacc owner and Lctuico's needs in
conducting Lessee's operations. Lessee agrees to keep any surface equipment or facilities in good
condiUon^ well maintained, and attractive in appearance. If Lessor und/or surface owner has fields
located on the Leased Premises, Lessee agrees that any proposed location for Lessee's operation shall
be situated in such a manner so as to prevent interruption in the normal agricultural use of such fields
und to place Lessee's roads nnd facilities in such a manner so as to limit intrwion on such fields with
l.«5sce's o|»eriitJons.

        L. Lessee agrees to bury all pipelines witJi a covcr of at least thirty-six (36) iijchcs
from the top of the pipe to the surfnce of the ground attd to place alt pipeline improvements below the
surface except for necessary meter runs and valve sites adjoining wet) locations. In excavating the
pipeline ditch, Lessee agrees to "double ditch" Lessee's ircneh. 11ie top soil shall be placcJ to one side
and in backftllingtlie ditch, the lop soil shall be rcplaccd on top of the backfill after the construction.
At Lessor's and/or surfuee owner's rcquest» Lessee agrees to construct teiTUcea across the right-of-way
in such manner us may be necessary to protect aguinsi erosion und to maintain nsasonablc and
appropriate surface drainage patterns. All construction vchiclcs sHbII utilt>:c the dcsigtisted pipeline
route nnd/or the road(s) dssignatcd by thesurfuco owner. The location of any pipeline, if laid, nnist be
approved by l..cssor and/or surface owner which conscnt shali nut he unreasonably withheld.




                                                   2H   ( Ta   40




                                                    142
15. EnYtronmental Provisions.


         A. A matcritil cuncii(ion to fhe grant of this I^sc is Lessee's agreement that all
operations conductcd by Lessee, its agents, servants, employees, conlractora, permittees, successors or
assigns on the Leased Premises or on Lessor's adjoming pruperty shall be conductcd in compliBJicc
 with al) applicable laws, statutes, rules and rcgulatiors of any governmental authority having
jurisdiction including, without limitation, sll safety regulaiionii und requirements of the Railroad
 Commission of Texas ttnd nil vnvlrunmental laws, statutes, rules and regulations of any federal, state
 or local authority at any time applicable to the Lessee's operations on the Leased Premises.

         B. Lessee agrees that (i) no toxic or hazarxlous substances shall be disposed of or
otiierwise deposited orrtjleased in or on the Incased Premises; (ii)Lc.ssce shall not engage in and shall
not permit any other party to engage in any activity with respect to property of Lessor which would
cause (u) the Leased Prr^miscs to bccomc a hazardotis waste treatment, storage or disposal facilit}'
within the meaning oftlic Resources Conservation and Recovery Act of 1986 (''RCRA'')42 U.S.C.
§121^1 ofseq., as now or hereafter amended or any similar federal, state or local law or ordinun(;e or
any other environmental law« (b) a release or a threatened release of a hazardous subst^ncc fVoin or to
the Leajied Premises within the meaning of the Comprehensive Environmental Response,
C!^mpensation,and Liability Act of 1980 ("CRRCLA") 42 U.S.C. §9601 q/"seq., as now or hereafter
amendetJ or any slmii«r tedcrul, slate or/ocaJ (aw or ordinance or any other environmental law, or (c)
the discharge of pollutants or effluents into any water source or system or the discharge into the air of
any cmissiojis, which would require a peimit under the Federal Water Pollution Act of the Clean Air
Act or any similar federal, state or local law or ordinance or other environmontitl law^ (iii) Lessee sholl
not pennit any substance or conditions in or on the Leased Premises which might support a claim or
causD of actioft under RCRA, CERCLA ur other federal, state or local environmental starutcs,
regulations, ordinances or other environmental rcgubtory requirements. As used In (he preceding
provision, the terms "hazardous substance" and "release" shall have the meanings specified in
CERCn^A and the terms "solid waste" and "disposal" or "disposed*' shall have the meanings specified
in FICRA; provided that in the event either CRRCI.^ or RCRA is amended so us to broaden the
meaning of any term defined hereby, such amendmenls shall apply to l^see's covenants herein, and
provided further to the extent that the laws of the State of Texas establisli a meaning for such terms
which are broader than that specified in cither CERCLA or RCRA, the broader meunlngs or
dctlnitioTW shall apply. Upon the release of any acreage covered by this Lease an contemplaletl by tlie
other terms hereof, the covenants and obligations of Lessee respecting surfacc restoration specifically
shall include, without limitation, the enviroMmentul und contamination provisions of this Section 15.

         C. lytfssce ugrees (I) to remove from the Leased Premises and Lesson adjoining
property, if, as, and when required by law, any hazardous materials placet! or released thereon by
Lessee, its employees, contractors, agents or permittees, (2) to pertbnn remedial work where the need
therefore arises in connection with l.essee's operations or activities on the Leased Premises, and (3) to
comply in all respects with all federal, slate and local governmental laws and regulations governing
operations by and remedial work nn or esssociated with the leased Premises. Such remedial work shall
he pertbrincd by one or inoni conti uctors scloctud by Lcisec und approved in advance by Lessor and/or
^urfucc owner, und under Uie sttpervision of a consulting enginucr selected by 1/CSsee and approved In
advance by Lessor and/or surface owner. All costs and expenses of remedial work madu necessary by
Lessee's operations shall he paid by I^ssuu, including, without limitation, the charges of such
contractors and/or the consulting engineer,and Lessor's reasonable attorneys* Pees and costs Incurred in
conncction with the tnoniicrbg or review of remedial work. If Lessee shall fail to timely commence or


                                             dTS 29 GS 40




                                                   143
causc 10 be comment, or Tail to diligcdtly prosecutu \o completion, such remedUi work. Lessor may,
but shall not be required to cnusc such remedial work to be performed. Lessee shall notify Lessor of
any cl«im or otlxtr action by any guvernmnitu/ Bgency or other thtrd party mvo)ving the actual or
alkgcd existence of ha-^ardous muteriat on the Leased Premises, and shall provide Lessor with copies
of (1) any notice of any release of hazardous materials given to Lessee pursuant to any law or
regulation, and (2) any report of and response to any such incident. I^see agrees to provide such
notices, reports or responses to Lessor and/or surface owner within ten (10) days after rcccipt or
preparation of same by l^^ee.

         D. Lessee agrees to indumnffy, payatiJprulcct, d9ftindar>d save Lessor harmless/romaJl
claims, liabilities (including strict liHbtlity)^ fees atkd cxpenscii of any kind that arise from the aclua] or
alleged prcscnce or release of any hazardouti material in connection with Lessee's operations on
Lessor's and/or surfaco owner's property unless caused by the gross ncgligence or willftjl misconduct
of llie Lessor and/or surface owner. Tliis indemnification sliull include costs in connecoon with any
remedial work when performed by Lessor and/or surface owner or any third party In response to any
federal, state or local governmental authority, laws or regulations, due and payable upon demand
therefore by Lesror and/or surface owner. As U5ed in this Subparagraph D "remetJial work" is defined
as any site investigation or monitoring, any ciea)>np, containment, remedial, removal, or restoration
work performed in response to any federal, state or local government authority or pursuant to any
federal, state or local statute, rtilo, regulation or other laws.

         R. The provisions of this Section 15 sIjhH survive the termination or expiration of this
Lease In perpetuity.

16. General Pruvl^tioos.


        A. Lessee agrctss, after cessation of its use of any water well drilled by lessee on the
Lca.scd Prcm ises ai id prior to phigging or remov ing the casing therefrom, to tender such water well or
 wells io Lessor and/ur suriacc owner and, if Lessor and/or surface owner shall olecr to accept same,
 such water well and the casing therein shall bo and become the properly of Lessor and/or surface
 owner upon I^essor's and/or sufracc owner's payment to Lessee of the salvage value of the casing in
f5uch well; provided, however, thul l.esaee shall have the right to use such well or wcHs at any time
during the continuance of this Lease in connection wizh any of Lessee's primary, but not secondary,
production operations on the Uased Premises arid, provided further, that Lessor and/or surface owner
shall thenceforth assume all risks and obligations attendant to Lessor's and/or surfacc owner's
ownership and use of said water well or wells.

         B. Lessee agrees, with rctcrencc to coch well drilled under this Lease, to allow I^sor
and/or surfacc owner, upon timely request, to run a Sclilumberger orsitnilar elcetrical logging survey
from the surface of the ground to the total depth of the surfacproduction of fresh water, Tclieving Lessee of further liability. If such application is approved by the
Railroad Commission of Texas, Lessee shttll proceed to plug such well In tho manner so authorized in
accordance with such and ReguiatiDiis, and such well and the casing therein shall be turned over
to Lessor and/or surface owner without payment of any consideration therefor. If Lessor and/or surfacc
owner shall not desire to su acquire any such well. Lessee i;hall plug and abandon tiie same. Lessee
agrees to plug ftH wells drilled on the Leased Premises, either as a dry hole or after production has
ceased iherefVom. in accordance with all the Rules and Regulations of the Railroud Commission of
Texas as they enlsi of such lime, however, if Lessor aiid/or surface owner shall accepi or lake over any
well as aforesaid, l^sor and/or surfacc owner agrees and, if requested by Lessee, shafi confirm such
owner's agreement, at such owner':; expense, (i) to eumply with all laws, rules and regulations of
governmental authurity applicable to such well, including the operation and subsequent plugging and
abandonment thereof, (it) to indemnify and hold harmless Lessee from and against any und all claims
resulting from or arising out of or in connection with operations of or for U^ssor and'or surface owner
oh said welt and from and against all costs and expens&s incurred by Les^tee by reason of any such
claim or claims, (iii) to acccpt such well "as Is" and "with all faults", and (iv) not to produec any oil,
gas or other minerals i'rom such well. In the event Lessee or Lessor and/or surface owner, as
appropriate, shall fail to refuse to plug any such well as above required, the other party shal) have the
right 10 do so at such ftillng or refusing party's expense and such failing or refusing party agrees to pay
Ihc other party for all monies expended In the plugging of such well, together with interest al the rate
of fifttsen 15%) per annum from the date of such expenditures. If such failing or refusing party shall
fail or refuse lo pay the olhei- party for the eosi of plugging such well or wells within thirty (30) days
after demand is made tiierefor and if such claim is turned over to an attorney for collection, such
failing or refusing party agrees to pay in addition a reasonable aaomey's fee therefor.

         C, It is expressly prov idcd that sce agrees lo divulge to lessor true and correct
Infoitiiaiion as fcquested by Lessor as to such well and the production therefrom «nd such technical
information as l/Cssee inay acquire and which is readily available witli respect to the sands und
fotmations encountered in such welt, unles,\ such infonnation is deemed by Lessee 10 be confidential
ftjf competitive reasons. Lcs.sor agrees to keep confidential and not to divulge to any other person
information given to Lesser by Lessee as herein provided until such infomiotlon is released by Lessee

                                            ,ds^ 31 as 40




                                                   145
shall be fully perlbrmed and all payments due under (his Lease sha)] be paid in La Salle Cuunty,
Texas, or any other county designated by Lessor In writing hcreancr. Whenever any {nstrunient is
required ro be filed for record under the terms of U)!:; unless othor>^'i£e otprassly provided, same
shnlt be filed in tl>eOnice uflhe County Clcrk(s) of the counly or counties in which the land covered
by thij Lease is situated and at Lessee's eobt, unless otherwise provided. All references in this Lease (o
"County Clerk" i)\ean and refer to the County Clcrk(s) of the county or counties in which the land
covered by this Lea^e is situatcd.

        J. All reference to "Lessee" in this Lease shnU mean, include and uppiy to (he numcd
Lessee and all parties claiming any in(eres't or interests in the working interest. The maEculine pronoun
as used in thi:» Lease shall inchtdc the feminine and neuter and vice versa and, when appropriate, the
singular shall include the plural and vice versa.

         K, All references in this Lease to the Railroad Commission of Texas shall mean and
includc any other govcmmcntai authority, state or federal, having jurisdiclion over the Leased
Premises,


                  Tlie captions used In this Lease are for convenience of reference only tnid do not
limit or amplify the provisions hereof.

         M. The rights and duties of the piulies under this Lease shall be governed by the laws of
the State of Texas. The parties further agree that (he District Court in and for (he county or counties in
which (he Leased Krcmlscs are situated shall have jurisdiclion and venue of any and all causes of
flutmn bcfvs'pen (he parties concerning this Lease, and Lessee hereby waives any ri^ht (hat it have
to remove any suit lUed against it for damages or other actions hereunder to any Federal Court; bul
Lessee does not waive any right it may have to appeal any decision retxlercd against it to the Federal
Courts, should such appeal properly lie. In the event any payments (but not including royalt>' and
shut-in gas well royalty) herein rwjuircd to be made by I,«ssee to Lessor not be made when due, the
same shall bear interest at the rate often (10%) percent per annum from the date payment is due until
paid and. If any payment required hereunder is in default and is turned over to an at(omcy for
coitcction or if the same is collected by a suit Lessee agrees to pay reasonable attorney's fee.

         N. Lessee shall have no right to erect or drill a salt water disposal well and/or to dispose
of salt water on the Leased Premises without first obtaining the consent of Lessor.

       O. No well shall be drilled within 1,000 feet of any residence now located on the
Leased Premises without first obtaining the consent of the surfacc owrier. which consent shall not be
unreasonably withheld.

        1*. In the event the owner of Iho surface esUite in the Leaied Premises (Ihe "svjrface
owner") is not a Lessor, the surfacc owner shall be a third-party beneficiary of this Lease.

        Q. 1 he paytnents provided for herein as compensation for damage to, or for Ific use of,
the Kurfacc of tJie Leased Prcmi.scs shttll be made to the surface owner, and payments for damage to
personal properly situated on the Leased Premises shall be made to the owner of the personal properly
so damaged. 1 lie surfuoe cwnui of the Leased Premises, lier heirs, devtiiesii, personal cepresentativc.s
and assigns. Is the IJiird-party bcncficlary of all ofthe provisions of this Lca.no relating to the damage
10, and the use of» such surfacc estate. I'he parties agree that Ihe surface owner, her heirs, devisees,

                                                  33   ffg   40




                                                    146
personul representatives ane consent of the iurface owner.
17, Sclamic Operatlons.


         In conducting scismic operations on Ihe Leased Premise:], Lessee »hall comply with the
foKowing covenants and ugreemerttir (in addition to the other applicable provisiojiu of this Lease):

        A. Le&see shall enter the Leased Premises at locattond designated by Lessor and/or
        surfnce owner. Exterior gates designated for entry shall be kept closed and locked at all times
        cxccpt when actually utilized for passage. Interior gales that aro closed when vncnuntenni
        shall be closed when pitssage has been completed, and Interior gates found open when
        encountered, shall be left open by Lessee.

         B. [ycsscc shall conduct its operations in a manner that shall minimize surf^
disturt«nce and damage. All seismic sendero& opened on the Lc^cd Premises shall be cut two dozer
blades wide und shall be ter'aced along the slopes In such a munner as to protect against erosion and to
maintain reasonable and appropriate surface dminage patterns, Treev iind brush removed in the process
of opening scnderos sliall be pushed am) slacked into piles at intervals along the senderos and bunded
upon completion of such operations. No true having a trunk diameter of fbur (4^ inches or more shal 1
be cut under any circumstances without the prior written consent of LcKSor and/or surface owner, and
Lesbee's routes shaJk bo deviated in order to avoid them. Lessor and/or surface owner tsgrecs such
consent siiali not be unreasonably witl^held.

         C. Al) vehicles shal) be operated in e manner designated to minimize damage (o ttie
surl'acc of the Leased Premises. In the conduct of seismic operations, alt vehicles, including support
vehicles, shall slay in one set of ruts (that is, follow t)ie samo path) to the extent ncccssai> to prevent
excessive damage to the surface.

        1). Trucks or oilier heavy oquipmani shall not be moved upon or utilized within the
Leased Premises during periods of wet weather when such utilization or movement would msult in
creating ruts or other appreciable damage to the surface,

         E. In conducting its .survey. Lessee shal) not cul nor lay down any interior fence
without first obtaininii Lessor and/or surface owner's written consent No perimeter fencca shall he cut
or laid down under any circumstanccs.

        F. Within thirty (30) days from completion of the survey, weather permitting, Lessee
                 shall restore the siirfacc of the Leased Pretnise* to as near its original condition as
                 may be ruasonably practicable. Setidcros may remain,
        G. In the conduct of Its operations, Lessee shall keep the Leased Premises in a safe and
(ileua condition and shall not scattcr, or allow the .'scattering, of any type of waste, broken cquipmcni,
used iMins or containers, but shall keep tlic Leased Prcniisea free and clear of all of such rcAjge. All
survey tags, ribbons and markers, and all receiver and source pin flags, stakes or njarkcrs utlliyxd by
Lessee In Its operations .shall bo removed from the Leased Premises within fifteen (15) days following
the completion of the survey, weather iwnnilting.



                                           jdTt 34 ©3 4tl




                                                   1 4 7
         H. I.esscc shall compensate Lessor and/or JiurfBc« owner for surfacc damages resulting
from scismic surveys based on prevftfling rate being paid m the area at IIju time; provided,
however, that tl>e minimum payment for seismic lines shall be $3,500.00 per mile for corventlonul
scismic surveys, md $20.00 per acre for 3-D seismic surveys. Such payment, howover, shall not be
deemed compcnsntion Tor damage to the Leased Premises resulting from an unreasonable,
extraordlrtary or negligent use of the Leased Premises, and Lessee agree.s to pay [^essor and/or surface
owner reasonable compensation for any such damage. Additionally, Lessee agrees to use reasonable
care nt alt times in Lessee's operations on the Leaded Premises to prevent injury or damage to
livestock, buildings or other properly uf I^essor and/or surface owner situated on the surface of the
Leaswt Premises, or water wells and surtBce reservoirs located thcrcon» and agrees to pay Lessor
and/or surfacc o>yncr tor ali damages Ig buildingsj^ livestock, fenccs, water wells, surface reservoirs,
and, without limitation, all other properly of Lessor and/or surface owner situated on the surface of the
]..eased Premises resulting from Lessee's operations thereon.

        I. Lessee shall have no right to use water from Lessor and/or surface owner's wells,
tanks or watering places without Lessor and/or surface owner's prior consent.

        J. Lessee shall not intentionally dump, spill or discharge gasoline, oil, hydraulic fluid,
fuel, paint or any other foreign substance on the Leased I'remises. Any accidental spill will be cicaned
up immediately and reported to 1.4SS0r and/or surtacc owticr.

        K. >Jo seismic source points shall bo conducted within 1,000 feet of any house or
building on the Leased Premises wlthoiitthe written consent of Lessor ond/or surface owner, which
consent shall not be unrcasoi>abIy withheld. No shot point shall be located within 500 feet of any water
well on the Lca.ot be unreasonably withheld, lessee shall test all water wells on die Leased Premise.s
within 1,000 feet of each source line before conducting its operations and within 90 days after
completion of its operations to insure that no damage has been committed to any water wells or to the
quality of the water from the same. Lessee ^hull pay all costs associated with the testing, repair or
replacement of any water wells damages as a result of Its operations.

        L, Ussee may leave on the Leased Premises overnight those trucks and equipment
aeccssary to conduct its operations. On all occasions when such trucks and equipinent are left on the
Lea.scd Premises overnight. Lessee, as its sole and absolute responsibility, shall secure such trucks and
equipment. At all times while on the Leased Premises Ivessee shall solely be responsible for any and
all damage caused to any of its trucks and equipment whether or not left on the Leased Premises
overnight. l..essor and/or surface owner shall in no way be held liable or responsible for any damage
caused at any lime Co any of Lessee's trucks or equipment, or for loss of any of Lessee's personal
property brought onto the I^eased Premises.

        M. At any reasonable time af\er this* Lease has terminated in whole or in part, Ixssec
agrees to make available to Lessor and/or Lc.ssoi^s consultants, without cost, Ihe following:
                With resj>ecl to convi5n(ional seismic surveys, Mylar scplu and Ulacklinc print of (he
surveyor's Tobin Map, shot-point base map, and processed cross sections (both migrated and
no/i-mlgraicd) and a copy of "Pinal Stack" infonmation, together with a vopy of q|) seismic inpes for
cuch seismic line crossing the Leased Premises, with reasonable (ails in each instance so as to provide
full fold coverage of the Leased PrcmiMw, "Hic obligation to supply such information is contingent

                                           _rfjre 35 Ca 40




                                                  148
upon the availability of full fold dala.

                   With respect tu S-D seismic surveys, ell seismic data interpretable on a scisinic
computer woric station resulting from the survey insofar as it relates to the Leased Premises, and a
black lit>e print of every 10tii full fold In line final processed section and shot point base map of th&t
poitiun of the survey which crosses the Leased Premises, with reasonable lails in both instanuca so as
to provide full fold coverage of the Leased Premises.

                 Prior to making the seismic data available (o Lessor or eun^iultant^ the Le:i(^or or
consultant shall enter into a data use liccnsennd confidentiality agreement, requiring that the seismic
duta be maintained as confidciitiui and not be sold, traded, loaned, copied, disclosed, distributed,
transferred, or otherwise made available to other parties, lessor and I.essoi's consultants, shall have
the right to utilize such data in evaluating oil and gas prospccts on the Leased Premises, and Lessor
may show the data subject to the terms of the data use license agreement, to any third party or parties
 with whom Lessor proposes to conduct good faith negotiations at orms-lenglh wilh respect to
developing an oil and gas prospcct Notwithstanding the above, Lessor may not show such data to
third parties insofar as the data relates to that portion of the I^eased Premises then subject to this Lease.
Lessors use of the data, in the manner speci/lcd herein, shall be at Lessors sole risk and expense, and
Losseo makes no guarantee as to the accuracy of the seismic data and disclaims all implied wananties
including fitness for 'a particular purpose and merchantability.

18.   Force     Majeure.


         In tJie event compliance wilh any express or implied covenant in this Lease or the
commencement of drilling or reworking operations or actual drilling, reworking or producing
rtp;;rdijoiib by Lessee on the l..cascd Premise.': are prcvetited, delayed or lutemiptcd by war, flood, or
other acts of God or of the public enemy, or as a result of searcity of or the inability of Lessee to
procure, obtain or use casing or other e<5uipinent or materia! or the servwes of a drilling or other
contractor to drill, rework, compJcte or produce said well or wells; or as the rcswil of the inability of
Ixbscc to procure permit to conduct such operations; or as the result of any law, order, rule or
rcgulalioti of ilie Railroad Commission of Texas or other govemmcntaJ authority, State or Federal; it Is
agreed that, upon Lessee's giving notics to Lessor and reasonably full particulars in writing or by
facsimile or electronic mail of the cause of such delay, prevention or iitlerruption whhin a reasonable
time after the occurrencc of the cause relied upon; then the lime fortho commencement of drilling of
such well, or the actual drilling thereof or pn>ductlon therefrom, shall be suspended during the
continuance of the inability so causcd, and for a period of sixty (60) days thereafter, but for no longer
period, and the limitations provisions herein provided shall be extended accordingly; provided that this
provision shall not suspend nordelay the time for the payment ofshut-in gas well royalty or any other
payments or royalties payable under the provisions of tliis Lease.

19. Warranty ofTHIe>


        This L«a.su i.s made by l.essor and acecptcd by Lessee without warranty oftitle of any kind,
oilitcr expri;ss or implied. Lessee may, at J^ssce's option, discharge any tox, mortgagu or other lien
upon the niinurul interest covercd hereby, uitlier in whole or in part, and in the event Lessee does so,
Lessee shall bt subrogated to such lien with the right to enforce same and apply royalties accruing to
such pfuty hereunder towards satisfying same. Liassee, prior to discharging any tax, mortgage orothur
lien upon any snch mineral Interest shall give noticc of satnc to Lessor and if Lessor objects to the

                                                   36   era   <10




                                                     1 4 9
discharge of such )i(jn bucautiu they arc in good faiUi disputing ihc same and if Lessor satisfies Lessee
thut umisonably adequate provision has been made for the payment or discharge of janie, lessee shall
not have the right to make any pa>'Tnei}t discharging said lien. Without iniptiinnent of Lessee's right
under the warranty In event of failure of title, it is agreed that if any of (he ubuve^namec} parties ownsa
mineral interest in the Leased Premises less thnn the entire fee simple estate, then (he shut-in gas
royalties, royalties, and other like payments for production or in lieu of production, to be paid to such
party shall be rcduced proportionately.

20.     Counterpart.


         This instrument may be executed in multiple counterparts and each of which us so executed
shaH be given the effect uf the execution of an original instrument. Such executed counlerparts may be
consolidated intu h siingle instrtiment by combining the signature pages and acknowledgments titereto
iuid the executing parties hereto acknowledge and agree that such instrument shall be treated and given
ciTect for all purposes as a single instrument

21. Mcniorapdum of Lease.


         The parties hereto agree to execute a Memorandum of this T-easc for recording purposes,

         IN WITNESS WHEREOF, this instrument Is executed In duplicate originals on the date set
forth in the acknowledgements of this Lease, but shall be effective for all purposes as of December 1,
2009.


                                   LKSSOR:




                                            MARY DCLILLA SNOWDE.N, by Vatrida J.
                                            Snowden Kardd, A((oroey-In-Fnct under Power of
                                           Attorney




                                           ^rfsrc 37 tfa 40




                                                     150
                              LESSEE;                                                                /


                                     SWIFT ENEKGY OPERATINa LLC,
                                     A Texas Limited Liability Company




                                            James P. Mitchell, Sr., Vice Presidenl,
                                            Commercial Transactions and Land




THE STATE OF TEXAS §
COUNTY OF LA SALl-E §


a r d




COUNTY OF         DIMMIT §


        This instrument was acknowledged before me on the ^ day of December^ 2009, by
MARTIN MURPHY SNOWl>KN,




                                           Nwtuxy Public, Slate ofTexus


                                                                      K AT H f t Y N A . 6 t A C K
                                                    i N o t a r y P u W f c , S t 8 t « o f To w s
                                                                      My Commlaflicn
                                                                          MofCh 17.2010




                                   ^cl« 38 T H E S TAT E O F T E X A S §
COUN'J*Y OF LA SALLE §



and



COUNTY         OF     DIMMJT        §



         'lliis instrument wa5 acktio"Wlcdgcd before mc on (he ^ day of December, 2(H)9, by
MICKEY DAIIUELL SNOWDEN.




                                                   NotHjy Public, State of Texas

T H E S TAT E O F T E X A S

COUNTY OF LA SALLE                                                                 aiACJf

                                                        ^Mtk¥ f^ConfimMOfch!?,
                                                                       fasJoo Expi res
                                                                               2010
and



COUNTY or DIMMIT



        "ITiis inslrutnent was Huknowlcdgcri before me on the ^ dny of I>;cetnbcr, 2009, by
FAT U I C I A J , S N O W D E N K A R D E L L




                                                  Notary Public, Statcof'Jcxas



                                                                     KATHRYN A. BUCK
                                                       rS»/wri NoWfv
                                                                  N A t PuWei
                                                                        Arv   Stutw oi Tcxo9
                                                                                        T

                                                                     My ComrTM»)on Expires
                                                                        March 17, 2010




                                            _THK    S TAT E    OF   TEXAS     §

COUNTY       OF   LA   SALLE     §


and



COUNTY OF WMMIT



        This instrument was KcknowltsdgeiJ before me on the 5. day of December, 2009, by
1'ATR.ICIA J. SNOWDEN KARDELL, as attomcy'in'facton behalf of MARY DELILLA
SNOWDEN.




                                                    Notary PubnuTSlale of Toxas

                                                                       No1»fVPublio,S}«toolT.xa»
S TAT K     OF     TEXAS         §                             I   ?   Wy SKDIibs
                                                                             MoiCh 17.20^0
COUNTY OF HARRIS §


        ncrOREMB,onIhh/^dayoh
                            i fiJ^20Q9.appearedJamesP.Mtcihc,Ilo
                                                               l rnc
pCfSonaJIy known, who boing by mo duly swom, did iay thai he }s Senior Vtcc President, Commercial
Transactions and Und of SWIFT ENIfillGY OPERATING, LLC, « Texas limited liiibillty
company^ and thai naid instrument was signed on behalf ofsaid limited liability company by authority
of its IJowd of MaJiagers and tluit he exccutcd tlie instruineiil for the purposes and consideration
expressed therein, and he acknowledged this instmyiC!»Wo4i^ the free act and deed of said Jimitcd
l i a b t l l i y c o m p a n y. < > ^ 0 ^


                                                    . No^ry PublkTl^ and for the
                                               t        C If during any year (commcncmg with an anniversary date of this Lease) while this
Lease is in force, oil or gas shall be produced from uny well on the Leased Promises, and thero has not
been paid or accrued hereunder lo Lessor at Ims( the sum of Fifty and No/l 00 Dollars ($50.00) per nel
acrc during ihut year for each acre conrained within the gos or oil produ(;tion unit for such wcll(s) at
the commcncctncnl of such year, by way of shut-fn gas well royalty and/or royalties paid or then
accrued, Lessee shall, within ninety (90) days after tl>e end afsuch lease ycar» pay or tender to Lessor,
as a minimum annual royalty, the dilTcrence between the amount per acre so paid or accrued during
such lease year and said sum of Filly tind No/100 Dollars (S30.00) per ucre contained within the gHS or
oil production unit for such wcll(s). 'I"hc payment of minimum unnual royalty provided for in this
Subparagraph 4 (C.) shall not be In lieu of actual production uf oil or gas in paying quantities and
Lessee shall not be entitled to continue this Lease in force by payment of such minimum royalty if, in
fact, the actual production of oil or gas ts not In paying quantities. It is provided^ however, that nothing
in this Subparagraph 4 (C) contained shall be oonstr^jed as preventing or delaying the termination of
this Lease undertime provisions of Section 8 hereof, nor as impairing lessee's continuing obligurion to
rcusonubly develop nnd explore the Leased IVcmlses after the discovery of oil or gas thereon in paying
qunntHies, nor as in any monner impairing Lessee's continuing obligations to protect the Leased
Premises from drainage by wells on adjoining or adjacent lands, as provided in Section 10 hereof,

5. ^^o Delay Rcntah; Puid~uw Lchsc;


       The payment or teudcr of shut-in royuUy under Scction 4 may be made by the ehcck or draft of
Lessee mailed or delivered lo the parties entitled thereto at the address herein before specified, and
shall not be considered '^delay rentals." The cash bonus payment paid in advancc in consideration for
this T.ease is full consideration for such delay rentals, Lessee may at any lime exccule and deliver to
Lessor, and place of record, a release or releases covering any portion or portions of the above
described pretnises and thereby surrender tli Is Lease as to such portion or portions ar^d be relieved of
all subsequently accruing obligations for shut-in-royalty as to the acreage j;urrendeied (but not as to
obligations which have theretofore accrucd).

a.         Poolina;


       Lessee, at its option, in hereby given tlie right ami power to pool or combinc the acnagc
covured by this Lea-se, insofar only us gas or gas condensate rights arc concerned, with other land,
lease or leases in the immediate vicinity thereof, and to the extent and in the manner hercinafler
stipulated, the right lo pool or combine the Leased Premises us to gos being subject lo the following:
            A, As u.'Mrd in this Scction 6 the following dennition.t xhaM apply: The term
  on-premisc well means a gas well located f>n or completed under the land covercd by ihis Lease; and
the term "orf-prcmisc well" nwans a gas well located on and completed under land not covered by tl^is
1,^'asc.


        n. Until all of the land originnlly covered by (his Lease Is Included in gas pooled units
for on-prcnHse wulls, l^sscu shall have no right or power wltJioot Lessor's prior written consent to
pool or combine ajty of the land covercd by this Lea.sc for an on-premisc well unless all of the
rcnjuining non-uniiivu;d lease acreagc is included in tlic unit.

            C. Not less than onc-hnlf (1/2) of any unit formed for gas shall be comprised of lantls

                                           jds-t M Ga 40




                                                    1 5 4
covered by this Leese for an off-premise well, and Lessee shall have no right or power to pool or
combine any of the land covcred by Ihia Lease for an oO'-prcmise well unless at loaslona-half (1/2) of
llie unit acreagc shall be comprisod oflunds covored by Ihis Lease and Included in such unit.

         D. Subject to the other provisions of this Scction 6, Lessee may pool or combinc the
ucrcage coveraJ liy lJ)is Lease in order to crcate » gas unit or units containing not n^orc tliat 160 acres,
if pooled as to any or oil horizons between the surftcc of the land and the depth of 6,000 feet below
the surface (shallow gas unit); and/or (ii) a gas unit or units containing not more thun 320 acres of land
if pooled «s to tiny or all horizons between 1})C depth of 6,000 feet below the surfacc of the land and
the depth of 8>500 feet below the surfacc (intermediate gas unit); and/or a gas unit or units conloining
not more than 640 acrcs, tf pooled as to any or all hurizuns greater than t$,500 feet below the surface of
the land (deep gas unit). If at the time of crcation of any such gas unit special Fteld Rules of the
ilailroad Commission of Texas applicable to the Leased Premises provide for spacing on tiie basis of
less than 160 acrcs for units pooled as to any or all horizons less lhan 6,000 feet below the surfbce or
less than 320 acres for units pooled as Co any or all horizons lyin^ between 6,000 feet below the
surface of the lund and n depth of S,500 feet below the surface or leus than 640 acres for units puokd
as to any or all horizons greater than 8,500 feel below the surface; then Uie I.,eascd Premises, or
portion or port ions thereof, may only be so pooled in order to create a unit or units in cumpHanco with
such rules and regulations; but m no event shall any such unh contain more than 160 acrcs if pooled a:i
to any or all horizons less than 6,000 feet below the surface, norshall any such unit contain more than
320 acrcs. if pooled as to any and all hori/ons lying below 6,000 fest below the surface of the land and
n depth uf S>500 feel below Ihe surfacc, nor shall any such unit contain more than 64U acres, plus (en
(10%) pcrcent tolerance if pooled as toany or all horizons greater than 8,500 feet below the surfacc,

        E. Any such gas unit shall be in a reasonably compact shape unbroken by any tract or
tracts not included in ihe unit, except for unieased fee-highway strips or unlcascd stalc-Kiwned
riverbed- Such giis pooled tinits mny cover jmy one or more stratum or stmta, and units formed by
poulitig tts to liny stratum or Strata need not conform in size or area with tiie unit or units in which the
Leased Premises may be pooled or combined as toany other stratum or strata. AH of the provisions of
this Section G shall be separately applicable to unit or units into which the Leased Premises tntiy be
pooled or combined us to stratum or strata which are separately Identified In unit designation
instruments. Lessee shall execute in writing on instrument or instntmcnts identifying and dcvcribing
the hind comprising the unit, iihall file same for record and, within a reasonable time thereaHer, shall
j'urnish an cxccufcd copy thereof lo Lessor, tnch of snid options may be exercised by Lessee from
time 10 time, whether before or after production has boon established, cither on rhe lund covered by
this Lease or on other land pooled therewith. A unit established hereunder shall be valifor a1) purposes, except thtj payment of royalties on production froni the pooled unit, as If the same
wero included in this Lease. For the purposes of computing the royalties tf> which owners of royalties
shall be entilicd on production of gas and gas condensate from each gas unit, there shall be allocated to
the lands covered by this Lease and included In such gas unit a pro rutu portion of the gas and jjjis
condensate produced from the pooled unit, aAer deducting lhat used for operations on the pooled unit.
Such allocation shall be on «n acreage basis; that is to 3ay» there shall be allocated to the acreage
covercd by this Lease that pro rata portion of the gas and gas condensate produced from the pooled
unit which Ihe number of surfacc acres covered by this Lease and tncludcd in the pooled unit bears to
the total number of surface Hcrcs included In the pooled unit, commencing with the dale of first
production from the pooled unit; thai is. royalties shall be paid on the scrcage covcrcd by this Lease
and included in the pooled unit from the date of firet production from the pooled unit, whether or not
the land covered by this Lease was included In the pooled unit at the date of production or
thereafter. Royalties on such portion of the production from off-premise well or wells so allocated to
this Lease shall be handled, con)puled and paid in accordance with the terms and provisions of thi^
1.CUSC, just 03 though such production were hod from on-premise welt or wells on the portion or
portions of this Lease so included In such unit. Lessee agrees to reasonably develop and protcct from
drainage any unit created hereunder, to the lianie extent as Lessee is obligated under the terms and
provisions of this Lease as to the acrcnge covcred hereby. Lessee shall not be liable to any party for
reduction of the acreagc content of any unit from loss or failure of title or from any other cuut^ beyond
Lessee's control, nor shall Lessee be obligated to make any retroactive apportionment of royalty on
sums paid on production in the event of any such reduction in acrcage content. It is expressly
understood und provided thai the pooling permitted under this Lease is limited to the pooling of gas
and gas condensate, Lessee shall nol huve the right to poo) any of the oilor casinghead gas In, or under
the Leased Premises; and any attempt to pool oil or etisinghcad gas sliull have no forue or eflect
whatever. Whenever the entire production of and condensate from any such gas pooled unit ahull
have icrminatcd and ail gHs wells thcreun have been plugged and abandoned, such unit may be
terrniftatcd by Lessee by written instrument evidencing such termination filed for record.

         K. If this Lease now covcn sepantJc tracts, no pooling, unitiiuitjon or communitization of
mineral or royally interests aa between any such separate tracts is intended or shall be implied or result
fron) the inclusion of such separate tracts within this l^casc, and the rule of non-appoftionnient shnll be
applicable to this Lease and to all lands covered by this! bur Lessee shall nevertliclcss huve the
riglit tu pool l.^cssor's interest in any separate tract or tracts, as provided in this Section 6, with
consequent allocation of production as herein provided. Ilie inclusion of Lessor's interest in any
separate tract within tliis Lease shall not constitute an offer on the part of Lessor to any^ party who may
now or fiereafter have an ownership interest in the minerals or royalties in any such separate tract to
pool, iiniii/e or coiiimumtize any such interest with other interests covcred by this Leai'u, and with
rcspect to Les.sor's irktcrests in        0. If A well is classified as o horizontal tvell (whether oi! or gas) under the Rules and
Regulations of the Rsilroud Commi^ion ofTexas then in effcet, then the tnexiinum of (hu
producfion unit shall not exceed in itreii 640 acres, plus a iolcrance often pcrccnl (1D%) thereof,
provided that should governmental authority having jurisdiction prescribe or permit (he crcation of
units larger than those specified^ for the drilling or operation of a well at a regular location, or for
obt«iniing maximum nilowubte from any well to be drilled, drilling or already drilled, units thereafter
tnay uunfornn in sl/e with those prvu^ribed or penniKed by govemmentul regulations.

        11. Nolwith^ttanding anything contained In this Paragraph 6. to the contrary. Lessee shall
huvu the right or power to pool or combine the acrvagc covered by this Leuse with tltc ndjacent rvitl
properly to the south of the Leased Premises owned by Gary L. Otto described as 430 acres, more or
Jess, out of the J.V. Massey Survey No. 147, Abstract No. 746, La Salle County, Texas.

7.    Cessation           of    Production.


          If, during the prlmury term and prior to the discovery of oil or gas on said Land, Lessee shall
drill a dry hole (hereon, or if, after llie discovery of oil orgiis during tho primary term the production
shall cease during the said term from any causc, no operations arc ncceissary in order to keep this Lease
in foicc during the rwnainUcr of the primary term.

8 , P a r t i a l Te r m i n a t i o n I J i i i t a f o r P r o d u c t i o n .


            A. If at the expiration of the primury term lessee is not engaged In the achial drilling of a
well on the leased Premises yr if Lessee shall have completed or abandoned a well on the Leased
Prumixcs within the ninety (90)'day period prior to the expiration of the primary term, then if Lessee is
not engaged in Ihe actual drilling of a well on the Leased Premises at the expiration of ninety (90) days
after the date of completion or abandonment of such well, whicJievcr event shall be applicable, Ibis
Lease shall then terminate as to all the acreage covered hereby, SAVE and EXCEPT, as follows:

                        (I) As to each well situated on the Ixased Premised producing or capable of
producing oil in paying quantities or being reworked and classified aa an oil well under the Rules and
Regulations of the Railroad Copnmissiou ofTexas, and producing from any Interval betwecti the
surface of the land and (he depth of 10,000 feet below the surface, together with 40 acrvs around each
such wcll» In the shrtpe hereinafter provided. Each such oil well and the 40 acre tract suirounding same
shpll constitute and tii hcrx;by dctined for all purposes of this Lease as a "shallow oil unit".

                        (.2) As to e^ich well situated on the Leased Premises producing or capable of
producing oil In paying quantities or being reworked and classified as an oil well under the Rules and
Regulations of the Railroad Commission of Texas, and producing from any interval greater than
10,000 feet below thesurfaccofihc land, together with 80 acres around each such welt, in the shape
hereinafter provided. Eiich such oil well and the CO ocrc tract surrounding same shall constitute and is
Itete defined for ull purpocwis of this Lease as a "deep oil unit".

                       (3) As to each well producing gns in poying quantities (or eapublc of producitjg
ga.s in paying quantities with all shut-in gas well royally liavhig l>et;n paid Ihureon) or being reworked
and elassiftcd as a gas well under the Rules and Regulotions of tho Railroad Commission ofTexas,
and prodtjcing from any interval between the surfacc of the land and the depth ofrt.OOO feet below the

                                                            _d'yc 17 G3 4C




                                                                                                        7h/lY\Jr


                                                                         157
surface, together with 160 acres sur'oundingeach such gas well, or such portion of the lond covcrcd by
this Lcafic which shall have been included in a gas pooled unit under the provisions of Section 6
hereof. Each such gas well flnd the iracl surrounding same, as herein prescribed, shall constHuto and
bt: roferrcri to as "shallow gas unir.

                 (4) As to each well producing gas in paying quantities (or capable of pn>ducing
gas in paying quantities with all shut-in gus well royally having be«n paid thereon) or being reworked
and classified as a gas well under tlic Rules and Regulations of the Ruilroed Comtnts^ion of Texns,
and producing from any interval between the depth of6,000 feet below tlie surftce of the land and Ihe
depth of 8,500 feet below tlte surfacc, together with 320 acrcs surrounding each suul) gas well, or such
portion of the land covered by this Lease which shall have been included in a gas pooled unit under
the provisions of Section 6 hereof Eauii such gas well and the tract surrounding same, as hertin
prescribed, shall constitute and be referred to as "intermediate gas unit".

                (5) As to each well producing gas In paying quantities (or capable of producing
gas in paying quantities with all shut-in gas well royalty having been paid thereon) or behig reworked,
and classified q gas well under the Rules and Regulations of the Rnilroad Commission of Texas,
and producing from any interval gidater than 8,500 fuel below the surface of the Innd together with
640 acrcs, plus ten (109^) perccni loleruncc, surrounding each such gas well, or such portion of the
land covurud by this Lca:^: which shall have been Included in a gas pooled unit undur the provisions of
Section 6 hereof. Each gas well and the tract surrounding same, as herein prescribed, shollconstitiiie
and be referred to as "deep gas unit".

             (6) As to tmch hori?.or)taJ wul) situated on said lands producing oi] or
gas li) paying quantities (if u gas w(;ll, a well capable of producing gns In paying quantities
with al( shut-in payments having been paid thereon), together with the number of acrcs
prescribed or permitted by Held or statewide rules of the Railroad Commission ofTexas to be
aligned to such well for drilling or operating at a regular location or for obtaining the
maximum allowable therefrom, but in no event greater than 640 acrcs, plus u tolerance often
(lOH) percent thereof, or as may thereafter be permitted by govommcnCul regulatiors.

                          Each such tniet around each auch well shall be in as nearly a square or
rectangular shape as practicable within the coniiguration of the outer boundaries oflhc Lcaiwd
Picmlses.


        D. If Ht thu uxpifiitiun of (he primary term or at any time wrihin tlie ninety (90) day
period prior to the exptration oflhc primary term, Lessee is then engaged In the actual drilling or
reworking of a well on the Leased Pietnisesor if Lessee shall have completed or abandoned a well on
Ihe Leased Premises wiihln the ninety (90) day period prior to the expiration of the primary term, then
if [>e85ce is engaged In the actual drilling of reworking of a well on the Leased Premises at die
expiration of ninety (90) daysarter the later of completion orftbandorimcnt of such well, whichever
event sholl be applicable, (his Lease shall not terminate so long as Lessee shall pursue the drilling or
reworkingofsueh well with rensonoble diligence to completion or abandonment and so long as Lessee
shall commence the actvial drilling of additional and ^iuccesslvi: vvclls uii the Leased Premises at (he
following interviils; (i) not moru than one hundred twenty (120) days shall clapso following
completion of one well on the Leased Premises, u:> a producer ur dry hole, und eonimeneciiieiit of
actual drilling of rhe next well on the l^^d Premises, if Ihe last previous well on the Leased
Pruiiiiscs has been drilled to a depth not more than 11,000 feet below the surface; and (li) not more


                                          jdTt iR as 40




                                                  158
lhan one hundred eighty {180) da>'s shall dapsc fuJfowing compfclioo of one well on Hie Leased
Premises, as a producer or diy hole, and cocnmencemenl of actual drilling of the ncxl svoll on (lie
Lrascd Premises, ifthc la&t previoi^ weil on the Leased Premises has been drilled to a depth greater
than 11,000 feet below the surfacc, If and when Lessee shall fail to commcnce the actual drilling of
any siiich wells above provided tit the intervals above provided (or with in the extended time as may be
provided in Subparagraph E., below), then notwitiistanding any other terma and provisions of this
l^ase to the contrary, it Is expressly provided that this Lease shall then terminate promptly upon such
failure as to all the acrcage covcrcd hereby, SAVE aiid HXCEPT as to the shallowoi! unlti, deep oil
units, shallow unite, intermcdiale gas units and deep gas units and horizontal units, us above
provided, aju! this Lease shull also terminate in depth, as provided in Subparagraph K.., below.

        C. The actual drilling of a well as such words "actual drilling" arc used in this I^asc,
shall be considered to be commenccd when there have been erectcd on the Leased Premises at the
location for such we!), a derrick, a rig and machinery capable of drilling to a depth sufficient tole,sla
prospective oil or gas horizon on the Leas>ed Premises, and when such well shall be "spudded^in" and
rotating under power. Whenever the provisions of this Lease refer to "commoncc" or "commencement"
ofa well, it is intended to mean llie commcnecment of the actual drilling of such well. For purposes
hereof, the date uf eornpletiun of a wel) ^hall be twenty (20) days Ibliowing the last to occur Dr(i)
perforation of the producnon casing and/or liner, (ii) completion of all artiftcia) stimulation such
acid n-calment, fracing or swabbing^ and (iil) completion of all other "completion uperatiuns" that a
rcasonabltf operator would use and employ in a good faith effort to obtain production from such well;
provided, however. If tJiirly (30) days shall elopse between the cessation of any such completion
operation and the resumption thereof or the commencement of a new completion operation, the well
shall be deemed to have been completed at the expiration of said thirty (30) day period. "Jlic date of
abandonment ofa dry hole shall be the data Indicated on the Railroari Commission of Texas Plugging
Report for such well or ten (10) days aner the release of the rig from *uc)i location aflcr testing,
whichever is earlier. "Reworking operations" n» that term Is used in this Uasc shall tnean reentry into
a well previously completed as a producer, and actual work in the hole, in a good and workmanlike
maimer and prosecuted with reavonablc diligcnoe.

       U. Each well drilled under the provisions of this Section B after production Is
discovered on the Leased Premises shall be drilled with reasonable diligence and in « good and
workmanlike manner in a bona fide attempt to produce oil or gaa therefrom.

        lu It is further provided that if Lessee shall, in the conduct of drilling operations
hereunder aHor the expiration of the primary term, commenec the actual drilling of any ncxl
succeeding well within less than the time Interval specified for same in the provisions of Subparagraph
B., above, and thus speeds up thy development of the Leased Premises, Ixssce shall have the credit In
time for such accelerated development and Lessee may suhsctjucntly in the conduct of drill ittg
operations take advantage of such credit In time cn h cumulative basis, and tiius extend the time for the
commencembril of ihc uctual drilling of any subsequent well or wells required to be drilled under the
terms of this Section 8 in order to prevent a termination of this Lease in accorUancc wl^i the tcnrw und
provisions hereof und the limilHtion provisions hereof shall be extended accordingly. Lessee shnil
notify LosKiir witliifi thirty (30) days ufler the oceurcrtce thereof, in writings of the date of
commencement of the actual drilling of each well and also of the time credit dairnui by Lessee, If any,
in eonncclion with each snccecding well. If Lessee shall fail to so notify Lessor as above provided,
Lckscc shall not be entitled to any crcdit in lime for accelcrated dcveloptricnt aj; provided herein. The
foregoing provisions with respect to accumulation of time assumes that only one well will be drilled at


                                          jiTZ     as     40




                                                    159
Re: Cause No. 12-06-00122-CVL; Swift Energy Operating, LLC vs. Patricia Jo Kardell et al.;
      In the 218"' District Court, La Salle County, Texas



                   EXECUTED DIVISION ORDERS rSVVlFT ENERGY PRODUC HON)


D i v i s i o n O r d e r D a t e : D e c e m b e r 1 6 , 2 0 11

         Lola Mae Minson Akers                                  Decimal Interest     .01250000

                                                                                     ('/ix 1/5 X 1/8)

         Pamela Boss                                            Decimal Interest     .00312500

                                                                                     ('/2X 1/4 X 1/5 X 1/8)

         Dean Edward Burketl (Life Estate) Decimal Interest                          .00208334

                                                                                     (1/3x1/4x1/5x1/8)

         Brian Hunter                                           Decimal Interest     .00208333
                                                                                     (1/3 X 1/4x1/5x1/8)

         Jenny May Woodall Lawrence                             Decimal Interest     .00078125

                                                                                     (1/8 X 1/4 x 1/5 X 1/8)

         Malydalyn Jones Mitchell                               Decimal Interest     .00625000
                                                                                     (1/4x1/5x1/8)

         L o u r c n e Yv o n n e Wo o d a l l Va n c e         Decimal Interest     .00078125

                                                                                     (1/8 X 1/4 X 1/5 X 1/8)

         Sharon L. Williams                                     Decimal Interest     .00312500

                                                                                     ('/2X 1/4x1/5x1/8}

         F r a n c i s M a d i s o n Wo o d a l l               Decimal Interest     .00156250
                                                                                     (1/4 x 1/4 x 1/5x1/8)

         Johnny Lee Woodall                                     Decimal Interest     .00078125

                                                                                     (1/8x1/4x1/5x1/8)


Transfer Order / Division of Interest Schedule Date: August 13, 2012

         Jenny           M.        Lawrence            Decimal          Interest   .00078125
                     (Transferor: Patricia Elma Childress Ward Cogovan)

         Jenny           M.        Lawrence            Decimal          Interest   .00078125
                     (Transferor: Brandy Cannon fka Brandy Yvonne Childress)

Stipulation of Non-Participating Royalty Interest

         Brian        Hunter           1/3      of   1/4   of   1/5     of   1/8




                                                                  160
                                                                                                             ir!Ha53
                                                      DIVISION ORDER
                                                                                             R€ce
Operator:                       Swift Energy Operating, LLC
County ai^d State;              La Salio and Dimmit Counties, Texas
Property Description:           2,137.9/9 acres of \and, more or loss, out of the T. T. R. R. Company Survey No.
                                137. Abstract No. 762; the John H, Gibson Survey No, 143, Abstract No. 72B; the J.
                                V. Mas&ey Survey No. 147, Abstract No. 746; and the Wm. Clary Survey f^o. 138,
                                Abstract No. 1809, La Salic County, Texas, ai>d the Wm. Clary Survey No. 143,
                                Abstract No. 14B6 Dimmit County, Texas

Owner Name; Lola iVIac Vlinsmi Akers                                         Owner       Number.       14253
                   407 TuU Avo.                                              Type of Interest; NPRI
                   Taft, TX 78390                                            Dcclmal     Interest:    .01250000
                                                                                               (1/2 X 1/5 X 1/8)

The understgned ce>l)fiGS it is Ihe ov/ncr of the decirrU result ji> 2U7»
withholUirig and will not be ri^fundabta by Sv/ift.

                                                                                          7Aki,\^ /i / .a
                                                   DIVISION ORDER
                                                                Received
To: Swift Energy Operaling, LLC                                                       Date: December 16, 2011
        16825 Northchase Drive, Suite 400
      Houston, TX 77060

Property Nwinber:             4210t8835 t,anent without interest, unless onieiwlse required by applicable statule, pending
resolution ol a title dispute cr acverse datms asserted regarding the interest in productlci^ claimed nerein by the
undersisned. The undersigned agrees to indemnify and hold Swi^; harmless from all iiab«ljty resulting from payments
 Tiade to the ov/rver in accordence with such division of interest including but not limited to attorney fees or
judgments m connecli:>n with any suit that affects Ihe undersigned's interest to which Swtft Is .made a party. The
undersigned shall notify Swi/t in writing of any Jawsuit affecting ihe undersigned's inleresl.
Swift may accrue proceeds until the total amount equals $100 00 or more. Checks will be issued monthly and
revenue wno wit! no< rargndabla by Swill.




                                                                   . m .
                                                                                                                           . #1456-7
                                                                                                         Rece'w®® i/j,/90|3-?W
                                                    DIVISION ORDER


To: Swift Energy Op«rBling, LLC                                                   D a U : O e c fi m b e r 1 6 , 2 0 . 11 - ^ w c i fi o n

         16825 Northchase Drive, Suile 400
         Houston, TX 77060

                               4Z1018835                                          Effective Date: First Production
Property fslumbor:
Property Name;                  Snowden EF 1H                                                              (Octobcf 1, 20111
O p e r a t o r.                Swift Energy Operating, LLC
CouiUy and Stale;              La Bade and Dimmit Counties, Texas
Property OescripVton-,          2,137.979 acres of land, more or less, out of the T. T. R. R. Company Survey No,
                                137, Abstract No. 762; the John H. Gibson Survey No. 143, Abstract No. 728; the J.
                                V. A/lassey Survey No. 147, Abstract No. 746; and the Wm. Clary Survey No. 138,
                                Abstract No. 1609, La Salle County, Texas, and the Wm. Clary Survey No, 143,
                                Abstract No. I486, Oimmit County, Texas

Owner Name; Dean Edward BurKett (Life Estate)                                     Owner Number:                       14257
                      4400 Blue RIdgc                                             Type of Interest;                   NPRI
                       BBlton,TX 76613                                            Decimal Interest:                   .002QB334
                                                                                                           {1/3 X 1M * 1/5 X 1/8)

The ^.lnc^ersigne(i certifies it is the owner of tho decimal inteiest in production cf proceeds as sei ou: on the Divrsion
of Interest Schedule attached hereto and made a pan hereof.

Swift Energy Opcrat'ng. LLC ("Swift") shall be notified, in writing, of any change in ownership, decimal interest, or
payment address, inciuding changes of interest contingent on payment of money or expiration of time. All such
changes 5ha\l be eftectiye \he first day of lha month following receipt o! such notice which shall include documents
salisfactcr^iy evidencing such change

Swift is authorized to withheld paymenl withou't interest, unless otherwise required by applicable statute, pending
resolution of a title dispute or adverse claims asserted regarding the interest in production cOimed herein by the
undersigned. The undersigned agrees to indemnify and hold Swifi harm.'ess from all liability resulting (rom payments
made to the owner rn accordance with such division of interest including but not limited to attorney fees or
Judgments in connec-icn with any suit that affects the tmdersigned's iriterest to which Swift is made a party. The
undersigned shall notify Swift In.wiiting of any lsv;su\t affecting the undersigned's interest.

Swift may accrue proceeds until the total amount equals S100.00 or more. Checks will tje issued nwnlhly and
.'evenue will be accrued and paid whenever a minimum of 5100 is reacfied, or annually, whichever may occur firsl,
Payment? of less than $10 will be held until production ceases or until the owner changes.

This Division Order c'oes not amend any lease or operating acreerr>eni pt5twef?n the undefS»onec and the lessee or
opeiaior or any other contracts for the purchase ol oil or gas.

In addition to Ihe terms and conditions of this Divrsion Order, the undersigned and Swifi may have certain statutory
rights under the laws of t^ie state in which ttie property Is located.

Owner Siflnature'

Owner Address:
                                   >4400
                                       H p I -UM, it
O w n e r Ta x I D / S S N o


Owner Home Phone ^ Owner Work Phone: —4),
Owner Erfnail:




Federal Law roqulrss you to Jurnlsh ygur Social Socurity or Taxp*y«r IdentifiwAlton Number. Fatluro to coinpiv will result i»i 2B%
                                            _
withholding and will not t>e reiunddble by Swifi.   _    ^      /.       .n        rw-"                J        ■-           y]          .\   ri



                                                                163
1




                                                       SWIFT ENERGY 0PF:RATINC, Ll.geceivea
                                                       A i i T i K j i i i / A i i o N i x m i - j . n c i K O r v i c i U N ' D S I R A N S I - I - K p AV M i i K r


                                                                                                                                                                  !• .V : • ■
    0:\n          CUviicr

    So.i!i I'lKT^yOpci-jiiitji. l.l.C is pk-asctl m «rfcrclcL'li«iiic£lLpnM».'rhis »viU jirovitii'you opiitdi iliiciitly
    iiiii) y*nir kink Tlic {nncL-s^in^ of thi* an|)(l:iymcnis, Swil'l l'!iicr|,>y \Ytll bi' ulilixinj: tbu Aiiuvitnlcd CIcitriDj^ I knt^ (ACH) iivMCm To be crjiiiii n\- itic t>|ii|)t{y
    lOiti'cil ii'i no due lo )n(iil tkhvoy (imc tiiKl l)iriii.-clcurins tinw. Uiv iSCU crnlU iii iivi)i\uhlc t'uin)s w'tW h;-. u;ci't\ai mlii yom nrcoiitti
    lltrcc (.)) iliiys ulUr ihcdiccV; tvoiil;! have 'xvu '*< il**: Cicrtii5 iliiv uii ii tioivhi'.siiic^> diiy will be rccctvvU c i'oiiiiiu ns now scinti rvvcivL-d wiOi N uurciicck


                                                                   Direct Deposil Bniolltnenl Fnrm

        Idciuiiy Hiis foi iti Jisft: NI;\V API'LICATIOK [ CllANUii                                                                           C ; A N C K i . l , AT I O N




                                             0>HK'r Nnuit                                                                                        t)w»\vT NumK'f




                              Tun li>N'n / SuLinl fvc-.ufiiy Jso.                                                                                 Hioiic Niiinbcr



                                ^ U ^ i c h r h r.                                                                                                  JS_4^£Z2
                                                                                                                              Cily               StJic                      v. ' p C c x l C




                                     I CtKik bo.s if N'on (0 cluinjiC iliv udilrcslN •>» I'lic wiih Uicaddrv^ liitciJ iibovc.

    3 IMi'iisu ptoviik' iliL cDiTccc AliA/i'oiiiiii'j in!in)>ci d))(i ucvikidi iiijiiihi:i' frti your ftitnitcial insiiiiiuot).
                                                                                          \                                                                                           ^(oiKt-k' iny
                                                                              M u .
                                                                               AI)A/Roi;iinc                    »<     tor      ACH          Awcouol             S
                                                                                                                                                                                           N3hti>. iitisi, ctr.. iiuliitk
    yixii lUk lltoriiy.
                                                            (f Hjuitu ocvjK»«». ii«fjf. SiiiidOO. Muiisiou.'I X 771)60
                                            •> AsicMiioi). 0»vncr Rclisiions l>:pnVtmctii

                       I ' L K A S K AT TA C H A V O I D E D C H R C K F O R T H K A C C O U N T T O W I U C I I I M Y M K N T S
                                                                                 W I L L R K l > K . P O S i T F. D


                   Qurttioncconcxniif^g IJiaci Dcposii l^inn - I'kjse c;ill Su ilj /incigy lU-liincMis UvpiivuiKiit 3i»I-S7*iOf>06 iti viukiI ly




                                                                                                      i fi l
                                                        DIVISION ORDER


To; Swift Enorgy Operating, LLC                                                     Dcilo: December 16, 2011
        1S625 Northchase Drive. Suite 400
        Houston, TX 77060

                                    421018835                                       Effective Date: First Production
P r o p e r t y N u m b & r.
Property Name:                      Snov/den EF 1H                                                         (October 1, 2011)
Operator:                           Swift Energy Operating, LLC
County ar^d State;                  La Salle and Dimmit Courxties, Texas
Property Description:               2,137.979 acrcs of land, moro or loss, out of tl»e T. T. R. R. Company Survey No.
                                    137. Abstract No. 7S2; the John H. Gibson Survey No, 143, Abstract No. 728; the J.
                                    V, Massey Survey No. 147, Absiract No. 746; and the Win. Clary Survey No. 138,
                                    Abstract No. 1609, La Satle County, Texas, and the Wm. Clary Survey No. 143,
                                    Ab$1»act No. 14b6j Dimmit County, Texas

Owner Name; Brian Hunter                                                             Owner Number;                   14259
                        9910 E. 99"* Street                                          Type of Interest:               NPRI
                        Tulsa, OK 74133                                              Decimal Interest:               ,00208333
                                                                                                            |1/3 X 1/4 X 1/5 X 1/8)

The unitdrsigned certifies it is the owner of the decimal interest m production of proceeds as set oul on the Oivisian
of Inte.'Bsl Schedule attached hereto ond made a pari hereof

Swift Energy Operating, LLC ("Swift") shall be nolified, in Wfiting, of any change in ownership, decimal intecesi, or
payment address, including changes ol mtcrest contingent on payment of money or expiratior» of time. Ail such
changes shall be effective the (irsl day of ihe mcnlh following receipt ol such notice which shall Include docurnents
salis/actorily evidencing such change?,

Sv/ifi is aolhoMzed to v^ithhoiil payment wilhoul interest, unless othecvvise required by applicable staluie. pentiing
resolution of a title dispute cr adverse ciai:T« assertt^d regarding the interest in production claimed herein t^y the
undersigned. Tho undersigned agrees to indemnify and held Swift harmless from ail liability resulting from payments
made to the ov^ncf in accordance wilh such division of interest including but not limited to atiomey iees or
judgmenib in conncction vvith any sji' ihBl aHects !he undersigned's Inleresl to which Swift is made a paity. The
 undersigned shall notify Swift in writirig of any lawsuit affecting the undersigned's interest.

 Swift may accivte proceeds until the total amourU equals S'00.00 0.' more. Checks will be issued monthly and
 revenue v/ill be accrued end paid whenever a minimum of S100 is reached, or anr^ually. whichever muy occur first.
 Payments of less tnan SIO will be held until producUon ceases or unlif Ihe owner changes

 This Djvtsion O.'de/ does no' amend any lease or operating agrcemeiU between the undersigned and th^ lessee or
 op;:rator or any other conirnclGi for liie purchase of oil or gas.

 In addition tu the terms and conditions of this Division Order, the undersigned and Swift may have certain statutory
 rights unde/ the fav/s of the slate/in which ihe property is located

 O^vner Signature-                                                                                               f?6ceived
 Owner Address:




 O ' . v n e r Ta x I D / S S N o             •   SI-    ^lOO                                           iLancJAdmini'3irh'»....k.
 O w r. e / H o m e P h o n e .                                            O v > ' . ^ e r Wo r k P. n o n e ; 1 I

 Owner Email                          bV^o A \ -y-r t\ be - (

                                                                                              Mtxio/fr. fcnrm
 Fudetiil Ivw reciuirff& you to furnish youf Social Security or TaKpayer IdomHIcaiion Numl>or F«llur^ (o corr^ply wIM rosuli i»> 78%
 withhoidm^j and will net be ^Btur^dah^c by Sv/lh.




                                                                1 6 5
                                                  DIVISION ORDER
                                                   f^ecaWed
To". SwKt Encfgy QiJerating, LLC                                                 Date; Decetnbor 16. 201'^
                                                               M l
       16825 Norlhchjsc Drive, Sghc 400
       HQVISIOII, TX 77050

Properly Number:                 421018S35    l.andA o1 the slate in v/hich the propectws located.

Owner Signatures,

0\vnc> Address




O w n e r Ta x l O / S S N o .


Ov/ner                Home           Pfvane          Owner            WOf(<            Phcne:             aJ/A-
Owner EmaH: ^^IWll[ <
                                                                                  IcxDma                          -
Foiieral Law rcqiiWes yo\i lumish /ot'r Socinl {Security or Taxpa/cr IdcntiTtCdiion Numbut. Palluro to co                                                                         DIVISION ORDER

                                                                            Received
                                                                                                    D a t e : D e c e m b e r 1 6 . 2 0 11
    To; Swift Energy Operating, UUC
         16025 NortJichase Drive, Suite 400
            Houslon, TX 77060

    Property Number:                    42101B835 I and Admlntetret^' n EHeuUve Oato; First Produclion
    Property Name*                      SnowdenEFIH               (October          1.         2 0 11 |
    Operator:                            Swift Enwgy Operatir^g, LLC
    County and State;                    La Salle and Dimmit CountieJS, Texajs
    Property Description:                2,137.979 acrcs of tand, moro or less, oul of the T. T. R. R. Company Survey No,
                                         137, Abstract No, 762;,the John H. Gibson Survey No, 143, Abstract No. 728; the J.
                                         v. Massey Survey No. 147, Abstract No. 746; and Uie Wm. CJary Survey No. 138,
                                         Abstract 1609, La Salle County. Texas, and the Wm, Clary Survey No. 143, Abstract
                                         No. 1466, Dimmit County. Texas

                                                                                                    Owner           Number:            14254
    Owner Name:           Malydalyrt Jones Mitchell
                           113 Count/ Road 1112                                                     Ty p e o f I n t e r e s t : N P R I
                           Pearsall. TX 78061                                                       Oecimat          Interest:          00625000
                                                                                                                            (1/4 X 1/5 X 1/8)

    The undersigned cerfifies \ is the owner of lh.e decimal ifiterest in prooucliofi or proceeds es set out on the D'vistoo
    ot Inierest Schedule attached herelo and made a pan hereof.

    SsviH Energy Operating, LLC ("Swif;'') shall be noureU. in vvnyng. of any change in ownersnip, deci^nal interest, or
    poymenl address, including changes of interest contingent on payment of money or expiration of lime, All such
    changes shall be eifective the first day of the month following ceceipi of such notjce whtch shall iriclude docL■n^enls
    saitsfactorily evidencing such change.

     Swift IS authorized io withhold payment without interest, unless ciherwise required by applicable statute, pending
     resolution of a title dispute or adverse claims asserted regaiding the interest In production claimed herein by the
     undersigned. The undersigned agrees Io indemnify and hold Swift harmless from all liability resulting Irom payments
    .Tiade lo the owrier in accordance with such division of interest including but not LVnited to attorney lees or
    judgments in connection with any suit thai affects the undersigned's interest to which Swift is made a party. The
    undersigned shall notify Swift rn writing of any lawsui« affecting me undersigned's interest.

    Swift may accrue proceeds until ihc total amount equals 5100.00 or more. Checks will be tssueo tr.onlhfy and
    revenue v/lll be accrued and paid vi^henever a minimum of $100 is reachod. or annually, whichever .may occur first.
    Payments of lees than 510 will be held until production ceases or until Ihe ov/ner changes,
    'his Division Order does no; amend any lease or operating agreBn>enl between the undersigned and the lessee or
    operator or any olt\er contracls tor the purchase of oil or gas.

    In aodiiion to :he tem^s and conditions of this Oivlston Cider, ttie undersigned and Sv/lft may have cc.'lam statutory
    righis under the laws of the blate in v/hich the propeity i^Qcated,
    Of/net Signature-
                                             .   V       ^   f       ^
    Ov/ner Address.                      /        /.             h        ///   J




    O w n e r Ta x l O / S S N o .
                                                 (/> ^ 3 ^
    0*wner Home Phone:                                                                         Owner Work Phone: _ A)'^
    Owner EmaiJ:                          f\/ Af

V
                                                                                                 .M:K-kp{t .///d.g'iA.U kXVU^,
    Kodnral t.«w r«i)iiSres yuu to (urrilaH ycur Social Security or Tjspaysr lOeiiUriCdiion Number. Failure to coinpif rrr« roiuli in 28%
    ■^j|AiH)ldln9 ar^ci vti'tl no< ht ro(i;ixJ^bt4i by SMifi.




                                                                                    J fi Z .
                                                      DIVISION ORDER


To' Swift Energy OperaUng, LLC                               l^ecdived                Date: December 16, 2011
         16B25 Northchaiie Drive, Suite 400
         Ho\iston, TX 77060

Property Number;                     421018836           Effective          Dale:             First           Production
Property Name:                       SnuwdenEFIH land Adminhitration (October 1. 2011)
Operator:                            Sv^lfl Energy Operating, LLC
County and SUte:                     La SaMe and Dimmit Counties, Texas
Properly Dosc»iptior>:               2,1 J7.979 acrcs of land, more or less, out of the T, T. R. R. Company Survey No.
                                     137, Absioct No. 762; the Joiiii H. Gibson Survey No. 143, Abstract No. 728; the J.
                                     V, Massey Survoy No. 147, Abstract No. 746; and the Wm. Clary Survey No. 138,
                                     Abstract No. 1609, La Sallo County, Texas, and the Wm. Clary Survey No. 143,
                                     Abslraci No. 1486, Dimmit County, Texas

Owner Name: Lourene Yvonne WooUaH Vance                                               Owner Number:                  14261
            16369 County Road 1113                                                    Type of Interest:              NPRI
                                                                                      Occimal Interest:              ,00078125
                            Flint. TX 75762
                                                                                                             (1/8 X 1M X 1/5 X V8)

The undersigned certifies it is i(i« ov/ner oi ihe decimai interest in production or proceeds 3S sel out on the Division
oi Interes5 Scliedule gitached hereto and made a pail hereof

Swill Energy Operating, LLC ('Swift") shall be nolified, in writiny. cf any change in ov/nership, decimal inleresi, cr
paymeni address, including changes of i.nteresl contingent on payment of money or expiration ol lime. AH such
changes shall be efleclive the Ursl day of ihe month follov/ing receipt of such notice whicn shall incltJde documenis
salisfacionly evtdenctfvg such change

Swift is authorized to wiihhoid payment without interest, unless oihervi'lse required by applicable statute, pending
resolution of a lille dispute or adverse claims as&erled regarding the interest in production ciaimed herein by the
undersigned. The understgiied agrees to indemnify and hokJ Swift harmless from all liability resulling irDn> payments
made lo Ihe owner in accordance \vilh such division of interest ittcluding but not limited Ic altomev fees O'
judgmenlii in connection wilh any suit that offsets ihe undersigned's interest lo which Swift is made a parly. The
 undersigned snail i^otily Swift in witing of any lawsuit affecting the undersigned's interest
Swifl may accrue proceeos until the total amo'jnl equals S100 00 or more. Checks wilf be issued rnorthly and
revenue will be accrued and paid whenever a minimum ol S100 is reached, or annually, wfiichever may occur TirsL
Payments of less than SlO will be held until ptoduclion ceases or until the owner changes.
Tliis Division Order docs not arr.end any lease or operating agreement between the undersigned and the lessee or
operator or any other cont'^acis for (he puichase ol oil or gas.

 In addition to Ihe terms and conditions of this Division 0/der. the undersigned and Swift may have certain stalutory
 rights under the lav/s of the slate in which tf^ property is located. ^
Gv/nei Signatuie

 Owner Address:                        l-k3h'^. /'Qk i) I
                                                                    7h9"
 O w n e r Ta x I D / S S N o .


 Ownec Home Phone.                                                          O w n e r ^ Vo r k P h o n e :


 O w i Te r E / n a i l :             lulu


 Fa(i«r«l Law rOguires yaij lo furtttsi) your Social Svctirity Qf Taxpayvr )(lcntiMcat>on Nuitibor. Failun lo canply will idkuU ii< I
 t^llliholding                     and        will        not        be           /'•(iinoabic                 by        Swifi.      \

                                                                         . /oi lf vl;rvmf h/min 11


                                                                 J   M
                                                     DIVISION ORDER


                                                                                      D a t e : D e c e m b e r 1 G . 2 0 11
To: Swift Energy Operating, LLC
          16825 Noflhchaso Drive, Suite 400
          Houston. TX 770GO

                                                                                      E ff e c t i v e D a t e : F i r s t P r o d u c t i o n
P r o j j c r t y N u a i b o r.
Property Name:                      snowden EF iHlsnd Aclm\ntetrat(on                                            (Ocioborl, 2011)
Operator:                           Swift Energy Operating, LLC
County and Slate:                    La Salie and Dimmit Couutics, Texas
Properly ne«triptlofi:               2,137.979 acfcs Of land, rr.ore or less, out of the T. T. R, R Company Survey No.
                                     137, Abstract No. 762; the John H. Gibson Survey No. 143, Abstract No. 728; the J.
                                     V. Masscy Survey No. 147, Abstract No. 746: artd the Wm, Clary Survey No. 138,
                                     Abstract No. 1509^ La Salle County, Texas, and the Wm, Clary Survey No. 143,
                                    Abstract No. 1486, Dtrnmi? County, Texas


Owner Name; Sharon L. Williams                                                        Owner Number;                              1425C

            &10S Niountain Spring Trail                                               Type of Interest:                          NPRI
                            Fori Worth, TX 76123                                      Decimal Interest:                          .00312500
                                                                                                                  (1/2 X 1/4X 1/S X 1,'8)

The ui^dersigned certiltes it is the owner of the dec\ on payment of money or expiration ot tiri*.e. Ad such
changes shall be elfeci/ve the fi/s» day of ihe monih following .-eceipl or such notice v^hich shall include documoriis
salislaciorily evidencing such cl'ongg,

Swif: i& aulhonzed to v/jthhoJc paymef^l without inlfiresl. unless clhen-vise required by applicable slatute, psndtny
/esotulior^ of 3 title dispute or adverse claims asserted regarding the jnlerest in production clairned herein by Ihc
undersigr.ed. The undersigned agrees to indemnify and hold Swih harmless from alt Il8bi/i;y resulting from payments
uiade to the owner m accordance v/ilh such divi^iion of iViterest including but not limited to attorney lees or
judgmentb in conneclion with any suit that alfecls the undersigned's interest to whic^ Swift is made a party. T-ie
undersigned shall notify Swift in writing of any lawsuit affecting the undersigned's interest,
 Sv/ift rnay accrue proceeds until the total amount equals $100.00 or more Checks will be issued monthly and
 revenue v/iii be accnjed and paid whenever a noinunum of S100 Is lescned. 3r annually, whichever may occur first.
 Payments ol less !har. SI0 will be held until production coases or until the ov/oer changes.

 This Division Order does not amend nny lease or operating agreement beweer> the undersigned and the lessee or
operator o.' any other contracts for the purchase of oil or gas.

 In addition to the terms and conditions ol this Division Order, the undersigned and Swi?? may fiave certain slatutor/
 rights under the laws olJ^% ete In which the properly isjocated
 Owner Signature:                         ■CM tPiL ihHHtonL.) )
 Ov/ner Address:                    y! i-> < 1 .-I-I ■/'^I■, .■ eli C^JL..
                                     Fr^i/^-i-
                                         i/d- uf io(I
                                                  r tJrt-,.
                                                         t-L—f/-
                                                             -T-zin '
O w n e r To v ; I D / S S N o           :inJ-LSLi-3a£yL
 Owner Home Phono: "Tn ) ) 0 OI f M- ^ Owner Work Phone ' 1 ? S /c> ^
 O w n e r t n ^ a i r.            ^ h CLr^r\ '^( lO Cu U Ci V>Dt-i. CO >'A.

 Foderat Low rer.oirQs yoj lo rwrn»?h yow.- Soc'uM Scciirily of 'l«xp«ycr idflniiltcation Nymbpf. »^i»llt.'rt lo comply will reeuU in 28%
 wiihholdinfl <                                                         DIVISION ORDER

                                                                   Received
To; Swift Energy Operating, LLC                                                              Date: Decemhcr 16, 2011
        16825 Northchasy Drive. Suite 400
        Houston/rX 770GO

                                  421018835
Property Number;                                           LandAdmintetration
Properly Name:                    Snowdcn £F
operator;                         Swift Energy Operating, LLC
County and State:                 La Saile and Dimmit Counties, Texas
Property Dascriplton:             2,137.979 aces of land, more or less, out of the T, T, R. R, Company Survey No. 137,
                                  Abstract No. 762; tho John H. Gibson Survey No. 143, Abstract No. 728; the J. V.
                                  Massoy Survey No. 147, Abstract No. 746; and the Wm, Clary Survey No, 138,
                                  Abstract No. "leOS, La Salle Covmty, Texas, and the Wm. Clary Survey No. 143,
                                  Abstract No, 148o, Olmmit County, Texas


Owner Name:           Francis Madison Woodali                                                Owner     Number:     14260
                       12545 FM 2U8a                                                         Type of Interest: NPR[
                       Pittsburg, TX 75686                                                   Decimal   Interest:   .00156250
                                                                                                           (1/4 X 1/4 X 1/5 X 1/8}

The L'ndorsigned ceftifney or exprration of -ime. All such
changes shall be ellecltve Ihe first day of the month following receipt of such nolice which shall include documenls
satis/actorily evidencing sucn chai-^ga.

Sv/ifl is authorized lo withhold payment without Interest, unless othenwise required by appficable staiule, pending
resolution o( a title dispute or adverse claims asserted regarding the interest in production claimed herem by the
undersigned. The undersigned agrees to indemnify and hold Swifl harmless from all liaLiliiy resulliog from paymer.ls
made to the owner in accordance with such division of interest including but not limitec lo attorney fees or
ludgmcnls In connection with any suit that af'euls ttie undersigned's interosl to which Swift is made a p?.riy The
unoersigned shaii notify Sv/ih in writing of sr>y lawsuit alfectina the undersigned's inlerest.

Swift may accrue proceeds until Ihe lotal amount equals $100.00 or more. Checks will be issued monthly and
revenue will be ficc'ued and paid whenever a minimum of S100 is reached, or annually, whichever may occuc firsi.
Payments of less than 510 v/ill be held until pioduction ceases cr until the ownor changes.

This Division Order coes not ai(\end any iaase or ope.'ating agreement oehveen the undersigned and Ihe lessee                        o r

operator or any other coniracis for Ihe purcJiase ol oil or gas.

 In addition lo the lerms and conditions of this Division Order, the undersigned and Swift may have ccrtain statutory
 rights under the laws of uthe
                            l t ? state vin
                                          / i i iv/hich
                                                  wM    Ihei nproperty
                                                              u      p r is
                                                                         u p clocated
                                                                               iiy      ib   *


Owner Signature;                                                               U&oS^
O^Atncr Address:




 O v / n c r Ta x I D / S S N o


 Owner Mornc Phone'                 903- IHHZ Owne. work pnone: 9Q2' ' / Ool ■
 Owner Email:                      ^ jc>/| (£)_ rJe- i

 Fcdor;il Law r«quif»» yuw (o lumish your Social SociwU'/ or T&xp-jvor WunViiicaVton Number. fAiUov lo ccmsly wilt resuU In 2fly»
 ^•inoldi()g and will not bo rQlundi)t>lo by Sw(tl.

                                                                                                 TT^dMT'iTr.nnr i-x ij\.


                                                                         170
                                                   DIVISION ORDER

                                                     Received
                                                                                  Date: December 16, 2011
To: Swift Energy Operating, LLC
     15825 Northchasc Drive, SiiUc 400
      Houslon, TX 77050
                                                                                  Etfcclivc Date; Fir»f Proriuction
Property Nutubor:
Property Natne:              s^owden Er Admlntstratton                                               {October 1.2011)
Operator:                    Swift Energy Operating. LLC
                             La Salle and Dimmit Counties, Texas
CouiUy and State;
Property Oeacription:        2,137>979 acres, more or less, out of the T. T. R. R, Company Survey No. 137,
                             Abstract No. 762; the John H. Gibson Survey No. 143, Abstract No. 728; th® J. V.
                             Massey Survey No. 147, Abstract No, 746; and the Wm. Clary Survey No. 138.
                             Abstract No. 1609, La Salle County, Texas, and the Wm. Ciary Survey No. 143,
                              Abstract No. 1486, Dimmit County, Texas

                                                                                   Owner Number:               14263
Owner Name: Johnny Lee WoodaM
                  427 East Ransom Road, Space #140                                 Type of Interest;           NPRl

                  Aransas Pass, TX 7ti336                                          Decimal Interest:           .00078125
                                                                                                      (1/0 K 1/4 X 1/5 X 1/8)

Ttic undersigned certiftes it is jhc owner of Ihe decimal inieresl pioduclion or pioccedf* as sei out on the Diviaior,
of interest Schedule attached hereto and made a part hereof

 Swifl Energy Operaling, LLC ("Sv/ift") shall be notified, in writing, of any change in ov/ncrship» decimal mtefost, or
 payment adorsss. including changes of interesi contingent on payment of money or expiration of lin\e. AH such
 changes shall be effective the flrsl day of the month following receipt of such notice which snail include documents
 sa'.isfdctorjiy evidencing such change.

 Swift is authorised to withhold payment without inleresl, unless o{ri9r.vise fequired by applicable slatuif?, pencntg
 resolution of a title dispute or adverse claims asserted regarding the interest jn produclion c'aimed herein by '.he
 undersigned The undersigned agrees to indemnify and ,hotd Swift harmless from at! liability resuJting from paymen-s
 made to the owner in accordance with such division ol interest including but net limiteo to attorney fees or
 judgments in connection wiih any suit that affects the undcrsignea's inleresl to which SwKt is rnade ri party. The
 undersigned shall notify Swift in writing of any la^vsuil sffeding the undersigned's interest.

 Swifl may accrue proceeds until Ihe total amount equals $100.00 or more. Checks v/lH be issued monthly and
 revenue will be accrued and paid whenever a minimum of S100 is reached, or annually. v;hichever may occur first.
 °ayments of less than Sio will be held until prodoction ceases or u/itii the owner changes.

 This Division O.'de/ does not amend any lease or operating Bg.'eemenl beKveen ihe undersigned and Ihe lessee or
 operator or any othej contracts for the purchase of oi! or gas

 in addii^on lo the tenns and conditions of this Division Order, the undersignec ano Swtfl ma/ have certain statutory
 rights under ihe tews ot the state in wWch the prQ|5^ny is locatcd.
 Owner Signature

 OwiiBf   Address:




 Owner               Ta x          ID/SS             No.             ;

 Ov;ner Home Phone: ^Ct /' '?0/                                           Ov/ner Work Phone:


 Owner                FAX#;               "

 /-9'Aoa
 F                                                            TRANSFER               ORDER


                                                           ReceWe Schcciiile
t(llacn9i> Itetttlo iind macit: » pan nereof.

Swin Giiergy Opc'aihg. LLC ("Swiir) s.nall be notified, in woting, o1 any change in cvvr,ership. decimal inieres;. or payment add.ess,
including c^an9cs o/ irteres: conlingeni on paynieni of money or eypiratton o( time. All such Lhanges shall be eAeclive \he Ifrs; day of the
month (oltuw'ir^y receipt of such notice which shal} include documents SdtisfBcloriiy evidencing such change.

Sv/iit Is auihorizcti to withhold payment without tnleies;. unless oihemise required by applicable staluio. ocnding ,'e»otii'>ion of a title
dispute Of adverse ciatms averted tegardiny t);u inie:e;>( in p(0diia*0n ctsg from payments made to the owner >rt eccordyiKc wii}) suct> division of interest
mctuUing but not titrvted to attorrwy tecs or judgments in connection with any sjit ihAi nKects tne undersiyneu'ti inie.'es] to whidt S\vil< Is
jiiade a party. The undersigi^ed shall notlly Swift ir. wtiiing of any tgvum of $100 is reached, ot annuaity, v/hichover may cccui first. Paynenis of less than SIC will be held iinilt
production ceases or un'.il the cwnui chattoes

Ad future puynieniii siiaK t;e made lo the Tiansfereefs) including edjusimcnt» to paymuiits miidu to the T«aituieiui(s) pno'' :o ihc effeciivc
date piovided lur heiein of such chatige. transfer or difference The Trtuis^eree sa i\cfet}y assutne(s) re$portsibili:y toi accouiHir\9 to :he
Tfatislerorjs) for any such adjiriimenis.

This Transfer Order does not ameno^ny le^se or operating agreement between the uncersigned and itie lessee or ooeratoi or an/ ocner
contracts lor '.he purchase of oil or goa.

In addition to the terms and conditions of this Trunsfrtr Order, Ihe undersigned and Sv/.'ft may have certain stetulciy tights under the taws ol
the state In v/tiich the properly is located.


                                TfdabWt t)y Sv/itl,




                                                                              172--
                           DIVISION OF INTEREST SCHEDULE


                  AT TA C H E D H E R E T O A N D M A D E A PA R T O F T H AT
                        C E R TA I N T R A N S F E R O R D E R C O V E R I N G
                                  PRODUCTION FROM THE
                                   SNOWDEN EF 1H WELL
                               IN LA SALLE COUNTY, TEXAS



OWNER                      OWNER                          DECIMAL                 TYPE
NUMBER                     NAME                         INTEREST                 INTEREST



TRANSFEREE:


14262          Jenny         W,           Lawrence                 .00078125      Rl
               248 County Road 648
               Dayton. "IX 77535




Transferred In accordance that certain Mineral Deed and Royally Trar\sfer, dated April P.,
2012, by gnd between Patncia Elma Childress Wgrd Cogovan, a$ Grantor, and Jenny M.
Lawrence, as Granlee, recorded in La Salle and Dimmit Counties, Texas.




                                               1 7 3
                                                                                                                                                             1
                                                                                                                                                             t



                                                           TRANSFER ORDER


                                                           RdceivQcl
To Swift tnorgy Operating, LLC                                                            Date: August 13, 2012
          1682S Northchasc Drive. SultG ^00
                                                          Aiiij i ■/ mi
          Houston, TX 77060


                                                     Land AdfTJlniStration Effective Date; Next SeUlcmcnt
Property Notne:                      Snowden EF 1H

Property Number;                     421018835

Operator:                            Swift Energy Operating, LLC
County and State:     Ld Salic County. Texas
Property nescrlptton; 2,137.979 acres of land, more or less, out of thoT. T. R. R. Company Survey No. 137, Abstract
                      No, 762; the John H. Gtb&on Survey No. 143. Abslract No. 72B; the J. V. Masecy Survey NO.
                      147, Abstract No. 746; and the Wm. Clary Survey No. 138, Abstract No. 1&09, La Salle County,
                      Texas, and the Wm. Clary Survey No. 143, Abstract No. I486, Dlmniit County, Tejid»

ine undcrs^ned i; is the owner of tno decimal interest tn production or proceeds as srM out (iding resolution a title
dispute or roverse  a&sened regarding the intere&t in praduciion claimed tierem by the undersigned. The understgned agrees to
indemnify and hold Swift tiarmless from all liabilily resulling from payments made to the owner In accordance with such division of ir.ieies:
including liut not limited to altontey fees or judgments In conjiecttun with any suit that affects the undersigned's interest 'O which Swiit i&
maac a pony. The undersigned snaN notify Swift in writing of at^y lawtjult ^ftecliof) the imdersip'^od'' interest.

Sv/>^. ntay accme proc6ed^s uitlit the total amuunt ed and
pcid v/hettevar a inlnimiim of $1Q0 is reached, o/ annually, which«ve( may occur first, Paymenls ol Jess than StO wi.'t oe hetd uniii
production ceases or uniil Ihe owner char>ges.

All future payments s^ialt mado to the fransteree^s) liM:ijdli)g adjuslrnonts to payments rtiadfi to the Transferor(9) prior to the cffccilvc
oatc piovidcd fnr tiarein such change, transfer or difference. The Ttdnsfcreo so hereby assunie(s) responsibi'iiy lur accounting io the
Translerorji) for any sur.h adjustrnents,

Th;9 Transfer Order does not amanc/^ny tease or operating apreernen: between the undersiyrted and the lessee or operator ot any other
contracts for the purchase of oil or gas

tn r.ddifion to the terms and conditbns of this Transfer Order, t^iu undersigned and Swifl may t^ave certain slaulory rights urvoer the laws ol
the smte i e f Ta x I D ^ S N o .
                                                                                          Saniuot KenOy Cttilcircsw Vi Ward



Owtiflr Day I ime Pboner




   Federal tew rvi^utn:* you to fumnh jreur Soc^at Seci/nty ur Tanpayei JUentiricotton Number. Faitiiro to cofnpiv v^MI resutt in 29^^ (a;( wiinrtolrft'ig
   aiici will (tot t)o rc^uncJoblo hy Swift.




                                                                             174
                          DIVISION OF INTEREST SCHEDULE


                 AT TA C H E D H E R E T O A N D M A D E A PA R T O F T H AT
                       C E R TA I N T R A N S F E R O R D E R C O V E R I N G
                                 PRODUCTION FROM THE
                                  SNOWDEN EF 1HWELL
                              IN LA SALLE COUNTY, TEXAS



OWNER                     OWNER                           DECIMAL               TYPE
NUMBER                     NAME                          INTEREST               INTEREST




TRANSFEREE


142G2          Jenny        M             Lawrence                 00070125     Rl
              248 County Road 548
              Dayton, TX 77535




interest formerty credited to the Estate of Samuel Kenny Childress V, Owner 14265.
Transterred In accordance those ceitain Mineral Deed and Royalty Transfers, by and
between Brandy Cannon et al, as Grantors and th© hoirs to the Esta:e of Samuel Kenny
Childress V. and Jenny M. Lawrence, as Grantee recorded in La Salle County, Texas
  NDTlCa OF CONKIDKr^TIALlTY RJCilTS; IF VOIJ ARE A NaTUR-AL PERSON,
  YOU RICMOVJi OR STRIKG AiN'V OU ALL OF THE FOLLOWING
  J N F O R M A l t O N F R O M A N Y J N S T U U M K r J ' ! ' T H AT t l t A N S F E R S A ^ ' I N T E R E S T I N
  REAL PROPERTY BEFORe IT IS FILED FOR RECORD OS THE PUBLIC RECORDS:
  YOUK SOCf Al. SECURITY KUMDER OR YOUR DRIVER'S LICENSE NUMBER.



               S r i f U L AT I O N O F N O N - PA RT I C I FAT I N C R O YA l . T Y I N T E R ^ J ^ S T



  T H E S T A T L O F Te X / \ S {
                     §
  COUNTIES OF DIMMIT 5
  ANDLASALLE        i?


 Tliis Siipu!auoi» of Non-Participniing RoyftUy InlcrcsJ ts cniercrt muary 11, 1984, from Mnbd M. StK)wdcn, it at to Seafirst
          Coniin«rcia! Corporation, rrnordcri In Volutnc 257, Pnjjc 352 of the Deed Rccords
          of La Salle County, Texas, and being mure pnrltcitlarly described by metes and
          hounds on RXHIBIT A, auncltt^d hereto and made a part hereof for all purpo.ses."


         640.6X9 acres more or less, aori being composcc of the following approximate
         acreages: 4.90 ncri» our to Che Tyler Tap Railroad Co. Survey 137, Abstract 762,
         4.S4 acrcs out of the J. H. Gibson Survey 143, Abstract 728, 436.35 acres ont of
         the J. V. Masscy Survey 147, Abstract 746 and 193,51 acres out of the A. Salinas
         Survey 148, AhNtract 1344 and ftinhcr described in tl;ai ccrtain Warranty Deed
         tiatcd October 15, 1990, from Al Guevara I'luinbing Co. Inc w Gruntor, ar^d Gory
         L. Otto, Ijimtq A. Otto, and Rnymond M. Otto as Grantee, recorded of record in
         Volume 323 Pugc 357 in the Deed Rc4;ord$ of LaSnllc County, Texas, and being
         more panicularly dcscribcd by metes snd bounds on EXHIBIT B, nuacliet! Iierelo
         and made a pan hereof for nil purposes."


WHEREAS, (Jirougti a sciics of conveynnccs or Ujronjjh inhcritanco. the undersigned purtics.
have acquired non-participating royalty intcrcfii.*: in the oil, gns and other minerals that may be
jirodDCcd frrim the i^nnris, uud


WHEREAS, some luiecrtointy exist cs to tl>e quannim nf royally interest convoyed by Mabe? M
Snowden in (liai cenain N'on-Pcnicipating Mineral Deed recorded jn Vohime K-4, Pngc 311 of
(he Deed Rccords of LnSaltc County, Te^as, and ir being the dtsire of the undcr.sijjneU panics to
clarify their ownership in the royoltiw frt)»n the procluctton of the oil, gas and othcr minerals in
A:id under the I.Jiivls;.



NOW THEREFORE, liie \indcrsigncd parties liercby stipuiaie and agree that Ihcir non-
panictpnting royalty interest m :1ms production of the oil, gas nnd other minerals in and tinkler ihc
Lands, as between thCTTiclvcs, is as follows:




                                                                                                                  V"



                                                     176
Owner                                           Non- Harticioutinu Rovnln^ Interest

                                                l/ life csuiic
Rcinnintkrto: nd\k in Scotl Ackcr nnd
Slidlu Ackcr Kcinkc
nOO FM 62-;. Tildcn, 'I'X 7S072

L d w i n V. A c k c r, J r.                    l.'<1 nf 1/5 of i/8

1300 I'M 62^, Tildcn, TX 780''2

Binincit Adolpli Ackcr, ns lo a liJc csUiic     1 / 4 o f 1 / 5 o fl / S
Remainder to Chine Ackcr and
 S t e v e n A c k c r.
\ 301 FM 62A, TiMcn» CX VS072

                                                l/4ori/5on/8
             Adftlpli Ackcr

i^onnie Lcc SkidfDOro                           1/7. of 1/5 on/8
r/k/a Bonnie Lcc AdumS
124 CR 7712, Divine, TX 78016

L o l a M r. e M i n u o n A k e r s            )/2of l/5ofI/8

407 Tult Avenue, TnU, TX 7^500

                                                1/4 yf Wi i>f 1/8
iVIaiydalyniones Mitchell
113 CR n 12, PcnrscJI, TX 730(31

Pamela Boss                                     \n of 1/4 of 1/5 of ]/»
        Sumn^it Way, MaricUa, GA JOOrtti

Sharon L. Williams                              J/2 of 1/4 of 1/5 of i/S
.SJ05 Moun'.nin SpringTrail
rr. Worth, TX 76J23

Dean Edward DuikcU, lifce«aic                   J/3 of 1/4 of 1/S ofl/S
RcTiRinder lo Dcc Ann Wilson
J-IOO Blue Ridge, BelJon, TX 76513

Daniel Wilson                                   1/3 of 1/4 of 1/5 of 1/8
2-100 Greenbrier Dr. ttA
Mauhatten. KS C6507.

Brian Hunter                                    WJol l/4of i/5 ofJ/S
99 J 0 E.99ih Sircci, Tulsn, OK 74133

Francis Madison Woodcll                         J/4 of l/«i of 1/S of 1/8
>2545 FM208S, l>jiubi)rg, TX

Lourcnc Yvonne Woodoll V/incc                   J / S o fl / 4 o f l / 5 o r i / R

: 6 3 6 9 C o » : n l y K o a d 111 3
Flint. TX 75762


Jc:»ny May WoodaU Lnwrer.ce l/R of I/*' of J/5 of 1/8
2^8 County Road (548
Dayton, 7^ 77515

)oJ»nny l.ee Woodoll '/8 of J/4 of 1/5 of J/8
427 iiost Ransom Road, Sp.icc /n44
ArnnSM Pass, TX 7833(5

Ccron Marie Coruni "8 of \h^ of 1/5 of i/Jt
136 Memoiy Trai)
San Anlon»o, TX 7)1232


                                            2
        Ksiotc of Kenny Childres^> IV, dcccnscd l/!J ofl/^ of 1/5 of 1/8

        Patricio E)ma Chitdross Wani 1/8 of I/«l of 1/5 of 1/3
        731 Gordon Street, £cen, NC 27288



T O E r F R C T U AT t : T H E P U R P O S E O F T K J S A C R i i E M E N T. f o r t o o i l a n d v a l u n b l e
consideration, including, hut not limited (o. (iic terms and provisions of this Stiputalion of Non-
Panicipofinp Royalty Interest, tiie receipt nnd suf/lcicncy of wliidi is Jicreby acknowlcdijtd, cach
of (he undcrsisncd parties hereby grant, bargoin, sell and convey unto each of the other
undersigned parties a siiff>cicnl share of his/liet non^participaling royalty interest it» llie
proiluctinn of the oil, gas and oUier tr.iticrah la >ind nnder die Lands wtiich he/^ho now owns, or
is j:ow claiming, so ns lo establish ihe respeciive ownership in Uic royoltics from l!:c production
of the oil, Kos and other minerals in and under (hv Lands as set forth Above.

'Itiiv instnimcnc affects the undersigned pnrties* iracrcscs in (lie oil, gvis nnd other mir.enils in anil
under the Lands and tJocs not cover or uffccl ownership of the surfnce of the Lands, or nny
portion thereof This instrument slinil be binding upon itie vnciersigncd panifs. iheir respective
heirs, devisees, personal represcntrttivcs, succcssors «iid assigns. This ins;ntment ?nay be
executed in multiple cnunterpans nnd cnch counterpart shall be deemed lu be nn original
insirumem


'tliiy miimmcni may bc cxecutcd in multiple counteipurts, which all togcdict shDil be considered
to he one instniment bindin0 upon the pnnies execulir.g a counteqinrr regnrdless of whether or
nor 'cxccutcjr A counterpari.




KXKClJTED ot> this ^ j day ofAl arc h , 2012, but efective for nil purposes bs of
Dccembcr 1, 2009.




                                                      3
        En [;(lwari) Qnrkcu             P. fi r i c i s l i l n i a C h i i d r c s s Wa r d




        Oantcl Wilson




'   \
                                    -379.
STATE OF)

COUNTY OP



The forc^joiiit; lnsii\imcnt wns acknowledged before mc, {he ujiriersigncd Nolnr>' f^ublic, by Brino
M-jnicr,                Oiis               •           20J2.



       S E A L



                                                      My Comir)ission Expires:




                                                K .
JULIA AUTHELIA WINSLOW;                                       X          IN   THE    DISTRICT       COURT
BONNIE ADAMS; NORMAN AKERS;                                   X
MARTIN SNOWDEN; MICKEY                                        X
S N O W D E N ; M A X I N E B U R K E T T;                    X
YVONNE      CAMPOS          AND                               X
LOUISE      J.    BURT                                        X

V                                                                        343RD      JUDICIAL        DISTRICT

E D W I N V. A C K E R , E D W I N V.                         X
A C K E R , J R . , I N D I V I D U A L LY                    X
A N D A D M I N I S T R ATO R O F T H E                       X
JOHNNIE LORENE ACKER TRUST                                    X
AND EMMETT A. ACKER,                                          X
A D M I N I S T R ATO R O F T H E                             X
JOHNNIE LORENE ACKER TRUST                                    X          M c M U L L E N C O U N T Y, T E X A S


                           DEFENDANTS' MOTION FOR SUMMARY JUDGMENT


T O T H E H O N O R A B L E J U D G E O F S A I D C O U R T:


         C O M E N O W, E d w i n V. A c k e r, E d w i n V. A c k e r, J r. , I n d i v i d u a l l y,

a n d E d w i n V. A c k e r , J r . , a n d E m m e t t A , A c k e r a s I n d e p e n d e n t C o -

Executors and Trustees under the Will of Johnnie Lorene Acker,

Deceased, and respectfully move for summary judgment upon their

counterclaim for declaratory judgment, and grounds for such Mo

tion     would      show:


                                                          I


         T h i s M o t i o n i s b a s e d u p o n t h e p l e a d i n g s , a f fi d a v i t s a n d e x

hibits     on     fi l e    herein          or   attached         hereto.

                                                          I   I


         Except            as    to   the    amount       of      attorney     fees     and    interests          to

which Movants are entitled, there are no genuine issues of mate

rial fact in dispute and Defendants are entitled to Judgment as a

matter      of    law»


                                                      I   I   I


         The sole issues presented for determination are whether:

         A. Johnnie Lorene Acker and the Defendants, or any one or
              m o r e o f t h e m , b r e a c h e d a n y fi d u c i a r y d u t y o w i n g t o t h e
              Plaintiffs by reason of the execution by Johnnie Lorene
              Acker of the four oil and gas leases mentioned in
                 Plaintiffs'            Petition          and       in   Defendants'            Counterclaim
                 and by the acceptance of overriding royalty interests
                 in the four leases as a part of the consideration for
                 the            execution        thereof.
                                                                                                           P Kk
                 terest created by the two overriding royalty interest
                 a s s i g n m e n t s , h e r e i n a f t e r d e s c r i b e d ; o r, a s t h e P l a i n
                 tiffs      contend,         the   Plaintiffs          are    the       owners       of    an    un
                 d i v i d e d f o u r - fi f t h s ( 4 / 5 t h s ) i n s u c h o v e r r i d i n g r o y a l t y
                 i n t e r e s t .

         Resolution of these issues, depend upon the construction of

various documents pertaining to the partition of the Estate of

J . E , M u r p h y, D e c e a s e d , h e r e i n a f t e r m e n t i o n e d a n d d e s c r i b e d .

         Johnnie        Lorene Acker               was    one     of    the    fi v e    children         of    J.E,

M u r p h y, D e c e a s e d , a n d i n t h e p a r t i t i o n o f h i s e s t a t e , t h e r e w a s
awarded and set apart to Johnnie Lorene Acker two tracts of land

i n M c M u l l e n C o u n t y, Te x a s , a g g r e g a t i n g 1 2 0 0 a c r e s b y P a r t i t i o n

Deed from her sisters, Edna Mae Jones, Mabel Mullen Snowden and

Julia Authelia Ackers (who is now Julia Authelia Winslow, a

P l a i n t i f f h e r e i n ) , a n d h e r b r o t h e r, E m m e t t G r a n v e l M u r p h y, d a t e d
O c t o b e r 2 7 , 1 9 4 8 , a n d r e c o r d e d i n Vo l u m e 4 3 , P a g e 2 1 8 o f t h e D e e d

R e c o r d s o f M c M u l l e n C o u n t y , Te x a s , a c e r t i fi e d c o p y o f t h i s P a r

tition      Deed       is      attached        hereto       as     Exhibit          "A",       The        Partition

Deed provides in part as follows:

         "Provided, however, it is expressly understood and
         agreed by each and all of the parties hereto that no
         part of the oil, gas, or other minerals in, on, or un
         der the above-described lands are hereby conveyed or
         are intended or affected by this instrument except as
         hereinafter provided, and the parties hereto, their re
         spective heirs and assigns, shall continue to own and
         hold in corranon all of the oil, gas and other minerals,
         in, on, and under all of the above-described lands in
         the same undivided proportion that said parties now own
         and hold said oil, gas and other minerals together with
         the right to ingress and egress at all times for the
         purposes of mining, drilling and exploring said lands
         for oil, gas and other minerals and removing the same
         therefrom, and none of the royalties, reversionary in
         terests, or other rights of said parties under existing
         oil, gas and mineral leases shall be affected in any
         manner by this instrument; it being further provided,
         however, anything in the foregoing to the contrary not
         withstanding, that the grantee of the surface estate
         herein, Johnnie Lorene Acker, shall have the exclusive
         right to execute, without the joinder of any of the
         grantors herein, any oil, gas or mineral lease that she
         desires on any such terms as she may desire, and re
         c e i v e , a s h e r s e p a r a t e p r o p e r t y, s u c h b o n u s e s , o i l p a y
         ments, and rentals as may be paid under said oil, gas
         and mineral leases so executed by her, except that she
         shall reserve in each oil, gas and mineral lease so ex
         ecuted by her, a base one-eighth (1/8) royalty interest
         for    the      b e n e fi t   of   herself     and      the     other         four    children
M u l l e n C o u n t y, Te x a s , w e r e a w a r d e d a n d s e t a p a r t t o E d n a M a e

Jones in Partition Deed from her sisters and brother, dated Octo

ber 21, 1948, and recorded in Volume 43, Page 221, Deed Records

o f M c M u l l e n C o u n t y , T e x a s , a c e r t i fi e d c o p y o f w h i c h D e e d i s a t

t a c h e d h e r e t o a s E x h i b i t " B " ; c e r t a i n l a n d s i n L a S a l l e C o u n t y,

Te x a s , w e r e a w a r d e d a n d s e t a p a r t t o J u l i a A u t h e l i a A c k e r s ( n o w

Julia      Authelia            Winslow)     in    Partition          Deed     from     her    sisters     and

b r o t h e r d a t e d O c t o b e r 2 3 , 1 9 4 8 , a n d r e c o r d e d i n Vo l u m e K - 4 , P a g e

3 1 3 , D e e d R e c o r d s o f L a S a l l e C o u n t y , T e x a s , a c e r t i fi e d c o p y o f

which Deed is attached hereto as Exhibit "C"; and certain lands

i n M c M u l l e n a n d D u v a l C o u n t i e s , Te x a s , w e r e a w a r d e d a n d s e t a p a r t

to Emmett Granvel Murphy in Partition Deed from his sisters, dat

e d O c t o b e r 2 1 , 1 9 4 8 , a n d r e c o r d e d i n Vo l u m e 4 4 , P a g e 3 0 , D e e d R e

c o r d s o f M c M u l l e n C o u n t y , Te x a s , a c o p y o f w h i c h D e e d i s a t t a c h e d

hereto        as        Exhibit     "D".   Each    of    the      three      Partition   Deeds       contain

the identical provision contained in the Partition Deed to John

nie Lorene Acker, quoted above» Mabel M. Snowden had previously

a c q u i r e d l a n d s i n L a S a l l e a n d D e W i t t C o u n t i e s , Te x a s , a s h e r p a r t

of her father's estate by Deed dated September 28, 1945, and re

c o r d e d i n Vo l u m e D - 4 , P a g e 5 3 , D e e d R e c o r d s o f L a S a l l e C o u n t y,

Te x a s . T h e c o n v e y a n c e t o M a b e l M , S n o w d e n i n c l u d e d t h e o i l , g a s

and mineral estate in the lands therein described, and by Deed

d a t e d O c t o b e r 2 7 , 1 9 4 8 , a n d r e c o r d e d i n Vo l u m e K - 4 , P a g e 3 11 o f

t h e D e e d R e c o r d s o f L a S a l l e C o u n t y , Te x a s , M a b e l M . S n o w d e n c o n

veyed to her sisters, Edna Mae Jones, Johnnie Lorene Acker, Julia

A u t h e l i a A c k e r s , a n d t o h e r b r o t h e r, E m m e t t G r a n v e l M u r p h y, i n

equal      shares,             an   undivided       f o u r - fi f t h s   (4/5ths)    interest      in   and

to   all   the          oil,   gas    and   other        minerals          acquired      by   her    by   the

Deed of September 28, 1945. A copy of the October 21, 1948, Deed

is attached hereto as Exhibit "E". The conveyance was limited by

the following provision:

        "It        is    further     agreed       that    Grantees          shall     have    no    in-
           shall not be necessary for the Grantees to join in any
           such lease or leases so made; that Grantees shall re
           c e i v e u n d e r s u c h l e a s e o r l e a s e s f o u r - fi f t h s ( 4 / 5 t h s )
           ( t h e s a m e b e i n g o n e - fi f t h { l / 5 t h ) t o e a c h G r a n t e e ) p a r t
           of all the oil, gas and other minerals taken and saved
           under any such lease or leases and he or she shall re
           ceive the same out of the royalty provided for in such
           lease or leases, but Grantees shall have no part in the
           annual         rentals       paid          to   keep         such    lease          or   leases    in
           force until drilling is begun,"

           T h e fi v e d e e d s r e f e r r e d t o a b o v e c l e a r l y e x p r e s s t h e i n t e n t

of    the      parties           thereto        for    the        owners       of    the       surface     estate   of

lands covered by the respective Deeds to receive all of the bene

fits derived from leasing such owners' land, save and except only

f o u r - fi f t h s ( 4 / 5 t h s ) o f a b a s e o n e - e i g h t h ( l / 8 t h ) r o y a l t y , i n

c l u d i n g , b u t n o t l i m i t e d t o , s u c h b e n e fi t s a s b o n u s e s , o i l p a y
m e n t s , r e n t a l s a n d r o y a l t i e s o v e r a n d a b o v e f o u r - fi f t h s ( 4 / 5 t h s )

of    one-eighth                (l/8th).

                                                                I V .


           T o f u r t h e r s u p p o r t t h e c o n s t r u c t i o n o f t h e fi v e d e e d s a s s e t

forth in Paragraph III above, Edna Mae Jones, Johnnie Lorene

A c k e r, M a b e l M u l l e n S n o w d e n , J u l i a A u t h e l i a A c k e r s a n d Vi r g i n i a

Gertrude           Akers          Murphy         (the      surviving           wife       of     Emmett      Granvel

M u r p h y, D e c e a s e d ) e n t e r e d i n t o a D e c l a r a t i o n a n d A g r e e m e n t , d a t e d

D e c e m b e r 9 , 1 9 5 3 , a n d r e c o r d e d i n Vo l u m e X - 4 , P a g e 3 5 0 , D e e d R e

c o r d s o f L a S a l l e C o u n t y , Te x a s , a n d t h e r e b y c o n fi r m e d t h e i r i n

tention with respect to the rights of the surface owner and the

sharing of royalties under any lease executed by the surface own

er.    A     c e r t i fi e d    copy      of    this       Agreement               is    attached        hereto    as

Exhibit "F". The Declaration and Agreement states:

        " N O W, T H E R E F O R E , f o r a n d i n c o n s i d e r a t i o n o f t h e b e n e
        fi t s r u n n i n g f o r m o n e t o t h e o t h e r , a n d i n o r d e r t o
        clarify each deed executed dividing the Estate of J.E.
        M u r p h y, D e c e a s e d , w e , E d n a M a e J o n e s , j o i n e d p r o f o r m a
        by her husband Jimmie Jones, Johnnie Lorene Acker,
           j o i n e d p r o f o r m a b y h e r h u s b a n d , E . V. A c k e r, M a b e l M u l
        len Snowden, joined pro forma by her husband, J.G.
        Snowden, Julia Authelia Ackers, an adult feme sole, and
        V i r g i n i a G e r t r u d e A k e r s M u r p h y, a n a d u l t f e m e s o l e , a n d
        s o l e d e v i s e e u n d e r t h e W i l l o f E m m e t t G r a n v e l M u r p h y,
        Deceased, do hereby execute this instrument and hereby
        declare, that in making the division of the property in
        the       Estate         of   J.E.       M u r u h v.      Deceased,         it    was      the   inten-
        to receive all bonuses and rentals on leases that might
        thereafter be made by the party to whom said surface
        w a s c o n v e y e d b y S p e c i a l Wa r r a n t y D e e d , p r o v i d e d , h o w e v
        er, that the Lessor in said oil, gas and mineral lease,
        so executed by him or her, should reserve, in each oil,
        gas and mineral leases so executed, a basic one-eighth
        (l/8th) royalty interest (if all royalty interest was
        owned by J,E, Murphy at the time of his death, then a
        full l/8th royalty would be reserved; otherwise a pro
        p o r t i o n o f l / 8 t h r e s e r v e d ) f o r t h e b e n e fi t o f t h e L e s
        s o r a n d t h e o t h e r c h i l d r e n o f J . E . M u r p h y, d e c e a s e d ,
        and those claiming under said children or child; and
        this is particularly true as to the land received by
        Edna Mae Jones in McMullen County; the land received by
        Johnnie Lorene Acker in McMullen County; the lands re
        ceived by Julia Authelia Ackers in LaSalle County; and
        the land received by Emmett Granvel Murphy in McMullen
        a n d D u v a l C o u n t i e s , Te x a s , a l l o f w h i c h d i v i s i o n w a s
        S p e c i a l W a r r a n t y D e e d s t o s a i d E m m e t t G r a n v e l M u r p h y,
        the Deed of Emmett Granvel Murphy being dated October
        21, 1948, and recorded in Volume 70, Pages 527-531 of
        Duval County Deed Records, reference to which is here
        made for all purposes, and the other deeds being exe
        cuted on or about the same date, being recorded in the
        respective counties where the land is located, and ref
        erence to each of which is here made for all purposes."

        Such Agreement expressly states that the surface owner is to

reserve in each oil, gas and mineral lease executed by the sur

f a c e o w n e r , a b a s i c o n e - e i g h t h ( l / 8 t h ) r o y a l t y f o r t h e b e n e fi t o f

the     surface          owner     and     the       other     children       of   J.E.    M u r p h y,   and

those       claiming           under      such       children.        Plaintiffs,     Julia      Authelia

W i n s l o w a n d M a b e l M u l l e n S n o w d e n a r e p a r t i e s t o t h e fi v e d e e d s

described in Paragraph III above and are parties to the Declara

tion and Agreement, and the remaining Plaintiffs each claim under

o n e o f t h e fi v e d e e d s a n d u n d e r t h e D e c l a r a t i o n a n d A g r e e m e n t ,

and     all   of        the   Plaintiffs       are    bound     by     the    terms   of    such       docu

ments   .


                                                       V ,


        Pursuant to the authority granted to her under the terms of

the Partition Deed, Johnnie Lorene Acker executed four oil and

gas leases, each covering a portion of the lands described in the

Partition Deed to her, each lease being to Murphy H. Baxter, as

Lessee, said leases being described as follows:

        1. Oil and gas lease covering depths from the surface
                   of    the   ground      down       to     7,000    feet    on   532.00      acres
                   in     -l-hps   . T.   F:     .    Mnr-nhv        Siiwav    .   Sftnt-inn     480.
                  of the South 520.00 acres of the Murphy Sur
                  v e y, A - 11 8 1 , S e c t i o n 4 8 0 , M c M u l l e n C o u n t y, Te x a s ,
                  and being recorded in Volume 187, Page 187 of the
                  D e e d R e c o r d s o f M c M u l l e n C o u n t y , Te x a s .

         3. Oil and gas lease covering 166.00 acres, being all
                  of    the    Southwest        Quarter        (SW/4)     of       the       Calvin    P.
                  W r i g h t S u r v e y N o . 1 2 8 , A - 11 5 5 , M c M u l l e n C o u n t y,
                  Te x a s , a n d b e i n g r e c o r d e d i n V o l u m e 1 8 7 , P a g e 1 8 3
                  o f t h e D e e d R e c o r d s o f M c M u l l e n C o u n t y , Te x a s .

         4. Oil and gas lease covering 25.37 acres, being ex
                  cess acreage as surveyed in the J.E. Murphy Sur
                  v e y, A - 11 8 1 , S e c t i o n 4 8 0 , M c M u l l e n C o u n t y, Te x a s ,
                  and being recorded in Volume 187, Page 179 of the
                  D e e d R e c o r d s o f M c M u l l e n C o u n t y , Te x a s .

        A c e r t i fi e d c o p y o f e a c h l e a s e i s a t t a c h e d h e r e t o a s E x h i b

i t s " G " t h r o u g h " J " , r e s p e c t i v e l y.

        As a part of the bonus consideration for the execution and

delivery of said leases. Murphy H. Baxter assigned to Johnnie

Lorene Acker              and       husband,        Edwin     V. A c k e r,    a    fi v e    and     one-half

percent (5-1/2%) overriding royalty in and to the four leases by

A s s i g n m e n t d a t e d M a r c h 2 4 , 1 9 8 1 , a n d r e c o r d e d i n Vo l u m e 1 8 8 , P a g e

2 6 5 , D e e d R e c o r d s o f M c M u l l e n C o u n t y , T e x a s . A c e r t i fi e d c o p y o f

such Assignment being attached hereto as Exhibit "K". In consid

e r a t i o n o f s e r v i c e s r e n d e r e d b y E m m e t t V. A c k e r, J r. , i n t h e n e

gotiation of the four leases. Murphy H. Baxter assigned to Edwin

V.   Acker,        Jr.,    a       two   and   one-half        percent         (2-1/2%)          overriding

royalty        interest        in    each      of   the      four   leases         by    Assignment         of

overriding royalty interest dated March 24, 1981, and recorded in

Vo l u m e 1 8 8 , P a g e 2 6 3 o f t h e D e e d R e c o r d s o f M c M u l l e n C o u n t y,

Te x a s , a c o p y o f w h i c h A s s i g n m e n t i s a t t a c h e d h e r e t o a s E x h i b i t

"L".    Johnnie         Lorene Acker            died April          8,   1983,       and       her    interest

i n t h e o v e r r i d i n g r o y a l t y i n t e r e s t p a s s e d t o h e r s o n s , E d w i n V.

Acker, Jr., and Emmett A. Acker, as Independent Co-Executors and

T r u s t e e s u n d e r h e r W i l l , a c e r t i fi e d c o p y o f w h i c h W i l l a n d O r d e r

Admitting same to probate is attached hereto as Exhibits "M" and

" N " , r e s p e c t i v e l y.

                                                     V I .
Partition Deed on such terms as she may desire, "except that she

shall reserve in each oil, gas and mineral lease so executed by

her,      a   base    one-eighth         (l/8th)      royalty        interest      for    the      b e n e fi t

o f h e r s e l f a n d t h e o t h e r f o u r c h i l d r e n o f J . E , M u r p h y, D e c e a s e d ,

grantors herein, in the same proportion they now own same." Each

lease so executed by Johnnie Lorene Acker did reserve a base one-

eighth {l/8th) royalty as required under the terms of the Parti

t i o n D e e d . J o h n n i e L o r e n e A c k e r , t h e r e f o r e , f u l fi l l e d a n y d u t y

which she may have owed to the Plaintiffs herein.



                                                 V I I .


         The Partition Deed to Johnnie Lorene Acker also provides, as

a matter of law, that she was entitled to receive the bonus con

sideration and oil payments paid under the terms of any lease so

executed by her. As judicially admitted by Plaintiffs in their

Original Petition, the overriding royalty interests in question

were granted as a part the bonus consideration for the execution

of the oil and gas leases, and under the express provisions of

the Partition Deed the Plaintiffs are not entitled to participate

t h e r e i n .


                                                 V I I I ,


         On the basis of the foregoing, it is established as a matter

o f l a w, t h a t n e i t h e r J o h n n i e L o r e n e A c k e r n o r t h e D e f e n d a n t s , o r

a n y o n e o r m o r e o f t h e m b r e a c h e d a n y fi d u c i a r y d u t y o w i n g t o t h e

Plaintiffs,        and    that    the    Defendants           are    entitled       to   receive         the

overriding royalty interests in question and hereinabove de

scribed       .

          WHEREFORE premises considered. Defendants pray that this Mo

tion for Summary Judgment be set down for hearing and that upon a

fi n a l h e a r i n g h e r e o f J u d g m e n t b e e n t e r e d d e c l a r i n g t h a t n e i t h e r

J o h n n i e L o r e n e A c k e r, n o r t h e D e f e n d a n t s o r a n y o n e o r m o r e o f
• ♦■h / a m       hr-oar'VioH        flii-f-v        nwi        na        f'n        Plaintiffs,           and
terest          hereinabove             described.


                                                                     Respectfully Submitted,

                                                                     S C H N E I D E R & M c W I L L I A M S , P. C
                                                                     P. O ,   Drawer        550
                                                                     George         West,     Te x a s    78022
                                                                     Te l e p h o n e : ( 5 1 2 ) 4 4 9 - 1 5 0 1


                                                                     By:
                                                                                      S c h n e i d e r
                                                                              Bar    Card     No.     17788000


                                                                     Attorneys        for     Defendants


                                         C e r t i fi c a t e   of       Service

         T h e u n d e r s i g n e d h e r e b y c e r t i fi e s t h a t o n t h e / d a y o f
S e p t e m b e r, 1 9 8 6 , a c o p y o f t h e f o r e g o i n g M o t i o n f o r S u m m a r y J u d g
m e n t w a s t r a n s m i t t e d b y c e r t i fi e d m a i l , r e t u r n r e c e i p t r e q u e s t e d ,
to     each      of     the      following             attorneys        and/or       parties        of   record     in
this      cause:


         Mr,      T.      Kellis        Dibrell
         Dibrell, Dotson, Dibrell & Dibrell
         515 Busby
         S a n A n t o n i o , Te x a s 7 8 2 0 9
         (Attorney for Julia Authelia Winslow, Bonnie Adams, Norman
         Akers, Martin Snowden, Mickey Snowden, Maxine Burkell,
         Yv o n n e C a m p o s a n d L o u i s e J . B u r t )

         M r, F r e d R . C r a n b e r r y
         Villita Square Professional Building
         11 2          Villita
         San     Antonio,         Te x a s      78205
         ( A t t o r n e y f o r To m m y R a g s d a l e )

         Mr,     William         E.     Black
         Lynch, Chappell, Allday & Alsup
         9 0 0 L i t t l e fi e l d B u i l d i n g
         A u s t i n , Te x a s 7 8 7 0 1 - 3 6 3 8
         (Attorney for Mesa Pipeline Company)

         Ms.       Patricia            Kardell
         66       Crestline
         Pleasanton,             Te x a s    78064

         M s . M a r y Va n B l a r i c u m

         Pleasanton,             Te x a s    78064

         Ms. Madalyn Brents
         Post     O f fi c e     Box     343
         Pearsall,          Te x a s    78061
       ? ! ' : : T ' , i I ' X ' N Ta O U E f P t i K i h l * ' V i l , t f i « j u r u J f i r a l « l . o t . i n ^ y ( ' u b l l o t i i u n ( 1 f o r s a i d C o u n t y »
                                                                                                                          IXJO
      on this rti>y poracnully uppoarod l3,A,Rimao3p>i nnJ VjirmJo /, ft/nulolph, hla wlTy, botii l?Mcv*n ta
      i T j i j t o l , > d t i i fl p a r a o n * ^ w l i o fl e n u n o fl u r o a u b a c r l l ' d d t o t u n l r i a i ; r i J [ r. o r i t , u n d u f t k n o w l o d t ^ o d

      to tm) tnut thoy oaoh dxuQutoil Iho sunny foi' ti)0 purf>oDa9 und conu^dorutlori tueroLn ^xprossod,
      und tiia aiild Vennla Lflfl Rundolph, wlfj of tho autd 'i.AJtuniiol^irfi^ having fcabn oxualnod by mo
      prlv'ly und oport fi'oni nor husband, und hnvlns ty»o aumo fi^y dxpltt'ln^d to h«r> 6h«» tha sold
    t Vannls nand-)lph aoknowlor^^od auoK i'^^trunant to be h^r aot und da wlriTa If tha aald !^ad r« Uoraoi having bajn axiiminad by ma privily and «•> '
                                                                                                                                                N.                                       H
    part from har huaba^d, and having tha same fully axplelnod to har« aha, tha auld Rata 0« ]
                                    '                                                                                 N                                                                   •


    ■oknowladgad au^ instrument to ba har aot and daad and daolarad that aha willingly algnad tha
    aama for tha pwpcaoa and oonaldaretlon tharotn axpraaaad, and that aha did not wlaU to ratruot
    I t .


                OI^ll IfUDKflMY HAND AND SEAL OP OmCB, this 10 day of Saptambtir, A.D. 1046.
                  /                                 '                                        J . V. B o f f n d t
    (SSAL)
                                                                                                          Notary PyblLo In und for Baxar Count7«
                                                                                                          Ta x a a *                                                                     I'
    rirST) FOR RECORD Tl(I3 I DAY OP OCTOBSn, A.D, 1940, AT 11 0*CLOCK A.M. J
    AND mrLY RECOnDKD THIS 1& DAY OF OCTOBEH^ A.D, 1048, AT 10 0«CI.0CK A.M. I
                                                                                                              REX                   c      cotnm                cuiSK,                   "
                                                                       D S P T I T Y.                 Mrj.miI.aH                        C O » f W T Y,           TBXA3,                  t!

                                                               t   }    I   t   I    I   i    )   1   t   }   t   r       1   I
                                                                                                                                        /yt                                             ''
                                                                                                                                                                                           \
                                                                                KTLS                                          in.                     4976                                ,

     Tt!E    3TnlB     O P Ta y / . a
                                                                                    «-:ljV        ,vLJ.       T. . i : 3 E        PKISSSilTSi
     < J O U M V I f M T K T / r. l E M
                                                                                                                                                                                               i




J Tnat wa, Ednn ^^ua Jon^a, Jolnad i)ro formu b^ «or matand, Jlnvnlu Jonna, JJubal »«ullan
c 3ooMdan, joined pre formfc by fiar imsVund, .T. 0, Snowdan, .Tull»» utittiallu ^tkarBf J'jlnad pro f^rnm
3

II by Mar iuabfind, P. i»itars, bnd Kmmott 'Iritival j^urp.iy* four of t m c ildron of J. Uurppty,
   dacaaaad. for and In Gonsldor»»tlon nl' tno aiim oi' 'i'en "olltira (ClO»DO). und ot »ur ^outl und vulu*
^ nbla f ona If'o rt< t Inn, tn us luaa in lund 'ulrt b,, .ToinLn I,oreny .fkui*, lo'iolpt of w ilc'l la ■i'*ruby
|! ackno*lo'*:ad, hu^a '5f;/.hr7.D. S ID, /..i') ">j;\C.iD, und i-y >:>unty,
         ■ '>'r '•< • t ..Ifi.- »!i M'jil wT'ifi ''f I'll.'' ' '!•» t I ..'ii'ftj iiT 1-.t'.iil 3urv'>y I
            , •!< 0 mulo oj iuv^lflintQ 17''7 lasij->'l In 1), "» Mo^ora for llioo ucros, aulrt «uuls
        Ifo-t :u, unrt fllytl for ro :t>rd on hobruury I'J, TJOU, t»nd |
       recorded in V'^lumo H, 17k> of i lo D^>cid Hocot-vlo of M'^Mullon Oountyi To^ba, to *:Uch do id |
       record rofaranca Is hure mtida far u roll und nomplota '^oacplptlon i ^ 1
                                 TVio Mtmdred i-nrty (240) uoraa of Ibir-lj tua aumo batr / ' ■
       'A'ont l/S of tM I'lortl'we^t 1/4 of ^Thool 3o tlnn Do, lit., mudo by vl /•..

      j l I s s u e d t o h d a m a , I ' o t t y , A - M ' j u l t n o f o r 6 4 0 t i o r d t i u n d b o l n j t n u U fi n a ) l
      ,Uot \2b dflsflr'bftd In the deed fpom J, (£. Mupp'-^y end wife, .'Juy Marpr»>

  jjunuery S9, 1909, fUart for record on ''obruuri' 10, lOtO, und re-iopdn
             Deod Teoorda of McMuMen County, Tox..8» to w Toh dojd i,nd roi'i">rd roraipenoe le tiore mtidej and]
      It la ulao t^je s^mo R40 noi'aa out of 3oho.">l 3aottor\ Ilo» liJb rtacsrlbod In u purtttton da^td bet**
      •een J.-IS. Murpny hnd L« C« fleck dwted October Bu, 1007, filed for ruuard Junuury 25, 19C.6, »»nd
      rooorded In Volume .'4, Pn^e 604 of tao De«d Recorde of Mr.^ullon County, *iS)Xk8, to «hlofi detd und
 I record reference la nero nwdo for i» lull und oomplete des rlptlon of

      T ^ i e t w o a b o v e d o a c r t b e d t r u f ^ t s o f l a n d t < r a a l s o d e a ' ^ r l b e d I n u e h e r l f f ' a d e e d f r o « V, T » r i o l l a n d

      to J, E, Murphy, dbfced June 2, 1914, filed June !10, 10\4, and rooorded in Volume R on p> $oa 663w
      564 of the Deed Pejords of iicLlullen bounty, Texua, t»nd roforence ia liore ^Iso mude to tnla deud
      for k dnaorlptlon of thla lend.

                TO KAVIJ 'l.'^r.O tne eurfuoe eattito of the above dea^rlbed premlaea, to^ettier «lth i»ll
      • nd slngulur the rt^^hta, horedlibtnenta, »nd yp/.^urtenbnooa t'Hireunto In uny wiae belonging, unto

  t h e a u l d J o h n U L c r e n e A o k e r, n e r a o p b r ^ t e I n d l v l d u u l p r o p e r t y, h e r ( t e l t a e n d u a s t g n a f o r o v e r



a''n
   Idwedoherebybnidoursevles,ourhorsl,exesuo
                                           tra,bdcnLnalru
                                                        to
                                                         tra*aucaeaaora^bndyaaglna,
      to verrtint Hnd forever defond ftll itnd ALnjulur the aurfbco eatbto of tiM auld premlaea unto the

  Auld Jonnle Lorene Mker, her helra, ba.il^nl), und auocdS.Hora, b^jblnat ever^ poraon whomsoever

      lawfully oleLming or to nlttlm the aunu or uny r(>rt t'idroof, b>, tnrou^h, or under U% but not
 ilotherwlae.

                Provided, however, it ta exfreaoly undaratood and wjreed by oboh und mII ol' tno purtlea

 jjheriito triut no ptirt of tne oil, ^ua, or other mlnoruls In, on, or under tnu ^bove duairlbed land
 I                                                                                      '                                                                                      '
 |ttre hereby conToyodijr ttre intended or ufra'ilo^* by trilo instrument uxcept ua .lurolnufter it .vidad,
 'Bnd trjA pbrtiea hereto, their roape^tive o ira und uanijna, anull continue to o«ri und i;old tn

 ijoommon m11 of tfie oil, jba, *(nd othar mlnori»la In, on, and under ull of ILe ir (ninorule, »»nd romovln^ trie a.^nie tnerei

 j|from, and none of t;ie T'oybltlea, rovers lotuiry lnt!3r>flta, or ot lyr rl^nta of auld i^rtioa under '
 ,existing oil, jTiiS, and rtl"eT*'»l lounaa hmuH to nfre^tiid in fn> manner by thla itiatrumantt It I
 ^                                                                                                                                                                             i
 (belnfj furt ler provii^od, •'ir.w*»vor, i»nyti\lnr; in t.va foryj'.'»ln3 to t to coutrufy not* IthatbcjdJ.Mj, tnat .
 jitne ^^rtntee of tna aurft»ca oat- to neroln, Jonnle L>*vrone .koUor, a'Mll mvo tiio excluaive rl jnt ^J
  I.                                                                                                                                                                           I
  ;to a*«jRuta, .Tlt'iout tiia j Indar .•)f tiny of the jruntors loriln, ot\y oil, ^t               '   .t       1       \   t     .•<       'it     II    j-.'tt-i'     I     •    t   )       tii.oo               tuf       J     lu    M    t).i!   i>iily     t   a'

 '.or      to'iaflt,            tut'y           1'.)          J"      M*       t    •)        'MMtfU             '         ij         r       y. .    i    r-o,     t-i.*'

 »«'n1       I'O        u       "           rnti.lfi*         //tti        t*i'>    ">t        1       i     '         '          iir^          m-o'.o      ,

               ^rnvtf1drt fuft'io?' t m t to ' II ji'.oii!. ni' iJv«j 1 i.h'i;d . » n.y 'J. lliirs Ct.* h

 •Icnr^onda oP ti^tj orlllar OC 'ox >• iutmnoru'.'J' 'vtill, j'or wutor Hfjort otT o I' Cl 0 lih-ivu »loo-

 •:rltod'. a'lbll (1/li) t.o Muo i>a lor noi^uruto pj-Dpij-L/|Uri/1 /dtj-luH (lA)
 to .U>.inlQ Loreno Ankar, iis f\Br soritr i i to .^o'lnlo I/>»'ono . rl'.-ir, t»8 .M»t» oopurut© proportj, otirt t .la s iiill
onntlnua so long us elt.iot* litJno .tu Lorouo ^ck^^ live uale«»» t'lo sblrt Jouf>le

fyirona nckar doeldaa to adll sbld l(«nd oa ^tiLch suL<1 walls tiro louutod otid aus h tii;,or utid sno

hu6 antorbd into m contrb^t to sell srtrtio, in which evont tho suld Edna Ube Jonea shull uproLot

an aprralsor and tltd suld .TorinLe Lnrona Ackor AMtiU appoint un bpptrQlsar, und tha two Mp|;rMlsarp

u p p o l n t a d s n a i l I n t u r n b p p o l n t u t h i r d h p r r t i t s e r, u n d a h b l l u p p r b i a a t : » t t v u l u a o f t h e I n - . l

taro^t of Edna Mtia Jonaa In aiild Mutor rLji^ts Vioi'oln reoorvad «nd i^ronted to >»rf bnd the si«Ld i

J o h n l a L t r a n a A c k a r s h a l l p b y 8 < i l d C d n u M i j o J o n a s f o r t n o a p p r a l s a d v b l u e ^ u n d t n o fi n d i n g o f

tli« appralaara shall ba final bnd thore shall bo no unreal tfi und whan sums la puld to j|
                                                                                                                                                                                           I


the Sttld Rdna Maa Jonas aha shfall qiilt-clblm all htir rljht, tltla, and Intarant In and to suld j
watar                       rljhta                                 herein                      reserved                                              to            -lar#               j
             It la ai^reod and undamtood that on the deKth of both Sdna Mtie Jonaa and Jormla Lnreua i'
Aeker the water right herein ranprvad shall tormlnata, but until the dduth of both of them .th« jlI
beneflta herein set forth ahall bo binding on t^»lr holrs, exaoutorsi admlnlstrutors, and oa-

algna*

            It la further understood and a^raod, anytninij to the aontri^ry notwlthstandlnt^i tliat

Johnie Lorane neker is to nava the use of wbt(ir out of said wells and t'le ri^^ht to sell wuter
                                                                                                                                                                                               H
rrotB said wellSi but WMon she soils tne n»ld water sne stiall pa,, to Bdna Maa Jones^ <y ei»«h axasutud the a .ma for t!io fi'^nalrteri»t Ion t.yr^ln o',pr'-J3«^d, und

the said Edna M»»e Jones, wife of the aiild Jln'ulo Jonon, .juvluj, buon j>i»:nlrttid n.o n'lvJly und

opart from M^r hus'-und, bnd                                                                                                                                                                    221



    ,                               I T.                              V                               ;y„3                                   •                              I
    V ' - i i f N T. r '                                                  1'                                   Ln3»llo                                                      \
    r'                                         ,                                         •                                         ij                                               »
    j .Pafora im), tne unfloral^nort huttmrlty, Kx|6xtou>yxKiiMdro In vnd for U 3i*lld 5ount;>, Taxba^ |
    l^on Ihls db.. pararnBlly tippdnrud J, 0* onowflen (.nrl Mbhol Hullon inowdfiu^ i,Ib r-ota known | \
    •                                                                                                                                                                           I
jl to m« to bo t(.o fHiroons whouo nhmas bry au scrJfjwd to tno I'nrejjnlni; Inairutr.ant, und ucknowlertg^dit


j^thtoam
       fluod
           i tiuHtutiO
                     bai' lou
                            li»a
                               lonhS
                                   oxto
                                      iuw
                                        ti'.oo
                                             lidn,tw
                                                   i«flaai»nm
                                                            Cathf^or tahu
                                                                        od
                                                                         l pJitfp.o0a,e3onob*nddano,ob
                                                                                                     invan
                                                                                                         l ld^abruotoanntQ
                                                                                                                         .tur*atm
                                                                                                                                jlntnooxd
                                                                                                                                        prabayaom
                                                                                                                                                dfoun
                                                                                                                                                    pdrvll,l|f^
[jflnd ftpurt fron hor huabunrt, und hu.lng tns st.me fulVy 'I'nlnlnod to hal*, tUo auld itbbol
        Rnf>wdon» bnJk:ora, htivlnj boan axumlnad by me privily

ond apart from her liuab nd, bnd haying the 8Mne fuHy «xpl«»lnod to rtr, aho, the abld Jultu

aliM Akora, ackno«lodtj;od auoh InatrutMnt to be her Hct und daudi and ihtt d«jolurad th^t aao hud

wiUlngly alined the ahtno for t a purrrtaoa and conalderut'lnn taerutn a«proaaad, und that one did
not        wlah      to    rotruot       It.


              Given under my hwnd ^nd ao al of offloe tula t to C:7 du> of OctobHP* jv» i>* lt^4&»


    ( S R A F. )                        Mra*                     iv«                    U.                    KnoC(ju
                                                                                      tt'oUntj_ttl d a o i j I o f o f f t ' o t n l s t h e C 7 d u y o f O e t . o b a r, D > 1 9 4 a «

    (SS*                       L)                   Mra,                                                - r t i ( . > , 1 . I t u r. i ! ' . t i l 1 . 1 i n n - l t y, t ' l t - n d I ' l H ' L u l u l l o
      Mi     < : . !■<     f     «ir      A.'Mh           11 J        uri'MO'irt      J,        '!.    Jtit^viiuM                   un»l    .'ulVuii    ila    wliu»   ' Va   l5tin*in

      t o m e l o ^ ^ 9 i i r n - v u s i i h n . < j r j » i i * u s i i t u ♦ . r. a ( ' n r o ; ^ » i l n ^ I t i S L r u i r. w n t , t » n ( 1 t > C l t i k . ) * l y « 1 q | , o d

   to        md          tut          f.ioj         at"'i             or.u-Mitad           .t         >0                ^iiinu       f'tr    tho       ui^ii    ';onslMurbtt':n          wnd

   t.id auld luHan. wl fri ni' t:u> si* Id J, 0, Gnowrloti, uLVlrtJ^ ^JOon.•'u vtmilnucl \)j mt» pi-Lvlly
   Hnd »»phrt fr'^n }>bv uuab»-nd, ««nrt hu in^ ti»o 3i.w^ purpflaaa and ftonatdarutlon tneroln uxprosnad^ and that aua did!
not         >*iah         to          rotraot             tt«         /

              Olvan anrtar my aand and oaal of offioa t:ila t is 1:7 du> of Ootobrtr, n* 1048*


ksSAl.)                                                                                                                       ]4r5« nt U* KnagiS^
                                                                                                                                6l^Vk' Irt and for LaSaHa bounty, Ta\«i«

T f r s Ts O P T i i y, ; 3 . •

'^OUVTY OF U3ALLB,
                                  t

              B a f o r a m a / t t i a u n d a r a l e i n a d a u t h o r i t y, ; e j « : i i ) t S r t O O t x f e j ^ V 5 t 1 " f o r L m S n I I # J o u n t y ^ O H
I this da^ parnonally appanrnd I^mmatt nr^^nvol Murp^>> known to n>9 to bf tna poraon Mhr>a4 naina it 4c

pcrlbad to ytha fora^otn^ lnatrumant> and aoknoNlad^^ad to ma t .at n«. ax.ioutad tha 8 ma for tb4
[purpoaas .Und oonalddratlon ti)>«rotn arpr-taaad*
              Olvan andar my tifcind i»nd saul. of o^Tl'i t:,\» tha 27 day of rtctobori m. D* 1048»

jCJE.-1)                                                                                                                     Mro. n. U« Kna^ja
                                                                                                           Cc^Unty CXabk) in und for T^Salla Ir.unty^ Tavai«
      i       F o n f ' s n o n o T ! { T 3 2 7 T V i . O P ' O T. A . r > . 1 0 4 H A T 4 ) * : r , \ r . K P. M .

> [ » D n ' J T. Y f 5 j : n R n ' ? n S ' ' . " i ! ' - . t » D . 1 0 4 b k T S : 2 C v n . ' K P. M .
                    ;    -»»"U     /il/    •   c,     •     •«*



                                                                  1

                                                                  m p t J T V.                                               r'\7               :r.5?r       f ' o r » n < i h ( T, l . r < I n ' t i V t 1 . > r i i > ! V l O n u ' ' ' i M l J ' U ( ! ' • I f k ' i r - l u « » ' * v x l i i -
       obi's          rnri'\           t    J'''            '   »y     t.iuno         irunorila            •*.,      ; , T,

       urjto ZHnii M'.a Jnn98, ,th« only o» .up ^iiUri of li, Juurrij;,', ,i D»vul ''..jumI.j, laiiiSi'tia •
       ' l a p n o r o p i i t ® I n r t ! v l i l j i i l p r ' > r ' i j r t y, t i s r o l l i ^ w l n ; I ' t j a r. r t b o d a A t t ' t o » t o ^ o t r i e r w i t h u l 1 I m p r o v t -

      m a n t a ' t l i e r ' « J o n , a l t u M t a d I n M c ' . J u l l d n ' ? n u n t y, * / v » x y a , o i i h j o c t t o t l » o n d n o r i i l r u a u f v i i t I r n ' i 4 i o l n t i ( t » r

^ mantlon, afcld proparty inopo i-'oscrlbud ua I'onowB, to-wltj
j         jibatPMct                         Supvey                      ' ^ o r t l fl c u t o               Ptitant                     url'jlnul
k                               Nq»                                nf>>                                 l.'o,                               Qpuototf

!              .           54                3r>l                    732                   20ti                   A              B             f.-                U              MO
                            67                       125                         IHM                         n                       n                    M                       C40


                      Palng th© Btimo aupvuya No.121 iind No. Ili3 do^orltud In u ptortton da^jd h^twean J. 3*
     Murphy tond L, C, PlbcJ*c>party, har hairs ond ^aaljn# for^a partLaa
    horato thut no p(»rt of tho oil, gaa, or othar inlnar«»la In^ on, or undar tho hbova d«sorlbad landa
    •r« haraby oonvayad or era tntondad nr affoctad by t ila Inatrumant axcapt ita haroafter pr')Vldadli
    and tha partlaa horato, thalr raapaottvo halra *ind u8fli_/ns, anall contlnua to own and hold In
    ooiomon all of tha oil, gbs, und ^thar nitntlon therein •xpreaflod, end the aaid Johnle Lopene Aoker> wife of the eald E»V« Aokeri hiving
been exwnlned by me privily and apart fron her husband, and having the aane fully explained
to her» ahei the esld Johnle Lorene Aoker« acknowledged suoh Instru/nent to be her act and deed

and the declared that ehe had wlllini^ly algned the same for the purpoees and oonslderttlon
therein expreaaedf and that she did not wish to retract It*

     OIVEK UNDEH MY HAND AND SEAL OP OFFICE thla the 23rd day of Ootober, A.D. 1948.

(SEAL) Oeo* W. Ward« Notary Public In and for Duval County^ Texas*
T H S S TAT E O F T E X A S »

G O U N Ty O F L e t t a l l o ( B E F O R E H E r t h e u n d e r s i g n e d a u t h c r l t y ^ c j q t a a c c w y x K a M f y g I n a n d f o r

La Stile County« Texaa^ on thla day personally appeared J«Oi Snovden and Utibel Mullen Snowden
hii wlfe^ both known to me to be the peraone whose nsimea are aubaorlb^d to the foregoing in-

itrtmeat# and acknowledged to me that they each executed the same for the purpoaea and conaid*

•mtion therein expreasidt and the aaid Mabel Mullen Snowden» wife of the aald .T.O. Snowden,

having been examined by me privily and apart from her huaband, and having the same fully
explained to her* she» the aeid Mabel Mullen Snowden, acknowledged euch inatrument to be her
act and deed« and ahe declared that aha had willingly signed the same for the purpoaea and
oo.taideratlon therein expreaaed^ and that ahe did not wish to retraot it*

    aiV£3( UNDER MY HAND AND 3EA. OF OFFICE thla the S7 day of Ootober^ A.D. 1946.

(SEAL) Mra* A*U, Knaggi, Couaty Cli^k:_ln and for La Salle Countyp Texaa«
THE STATE OF TEXAS I

COUNTY OF LA SALLE I BEFORE U£, the underaigned authority, tXtOBncxxxK.t^YXiv In and for
La Belle County# Texaa^ en this day personally appsared W.F. Akera and Julia Authella Akera,

hla wifei both known to me to be the persona whose names are subscribed to the foregoing

Instrunient, and acknowledged to ms that they each executed the sajne for the purposes and
consideration therein expressed, and the aald Julia Authella Akere^ wife of the eaid W,F» Aker<

having been examined by me privily and apart from her husband, and having the same fully
e x p l a i n e d t o h e r, s h e * t h e s a i d J u l i a A u t h e l l a A k e r a , a a k n o w l a d g e d a u c h i n s t r u m e n t t o b e h e r B
act and deed, and ahe declared that she had willln<7ly algned the same for the purposes and

consideration            therein        expresaed,            and     that     she     did     not     wish      to   retract       it.

     0 I V 5 C H U N D H J l M Y ^ A N D A N D R E i C O F O P - - I C E t h l a t h e a ? d a y o f O c t o b e r A . D . l O ^ P.

( S E A L ) M r s A . t l * K n a g g ; # , C o u n t y I n a n d f o r L a S u l l e C o u n t y, Te x a n , !
THE                               S TAT K                                  OF                               TEU5                                 I                 i:

COUNTY OF Duval | PEPOHF WE, the undnrs! i?:nod authority, a Notary Public In end for Duval '
County, Texas, on this day pernonnliy apneoired Frnmott nranvel M\irphy, known to me to ho the ,
r«rf v » < l C o u n i y » " o ; t n n ,

F T L F I ) F r H n F i C P H P T l t t f J " 2 7 t h D A * O F C O T O ! » K H , A . D * l O ' l f t , AT 4 : 0 0 O ' . : L 0 C K P. M .

 AHIi        l i M LY     llK';ni        ijr;))       TMr;J         «Mth        D AY        0:"'      OCTOVKtl              A.'D.           AT   9:00   A.M,   .   :

   V         I       \      VV-V\                       ft         1.          1-outit.y                                Clerk
         ^       V        (J        —.          P f t p > i t y.          WoMuliun                    ( ; o < m ^ y,
I




                            o                         h3       w
                            Q                         o        a
                                            H     •       •
                                                               0
              3                             H»                 P
              (0                        w   P
              Oi     y                                         s
                     p                  >   >         P        p
                     Ci-    O               C2                 a
                                            < t
             O                              t r                CH
                                                      &
                            r           o   a         3        o
                            >               H         ct*      3
             o                              H»                 0)
                      W     M               p                  u
             B       a      >           w             o       « •


             V>      3      ir^             >         O
                     p                      }«r                (»
             c f
                     s ;
                            s           w   a         a        c t
             M
                     {B                     m
             t r     
                      tH
                     o
                     3
             g"      Q
             u       U

             c f

             s
              a


                     D
              W      0
                     a


                    t J

                     o
             >                    o
             o                                                 \
    CL       W       o



                     to           t-«

             s       o*

             o *
             (b      r r
                     (9
                     ▶s
                                                                    \ \ I"
             S
             pi                                                        "5
             M       g"
             M       n
             (P      c r
             D                    l3

    P                a
             S'
             O


         H   a                    w
         O   n>                   3
             3
                                  w
                      « •


             X t
                     «-i
             o       o

                     B"
                     H»
             H       n>
                                        O         rt          ct       ta       fo     a'         ct        u        ^P>O>0qtr*
                                        fi                    S'PSao                   ^ppD                      X                (BM
      cacs3®p»Q*                              t?l
                                ^            ^                  <                o               o®                  ctaofSwowr*
^gCLgPa^j'                          -                       acdapDci-                        o                        crvti»ji»{rH
a
S OS* cS
       a QS. HS^ w. ® ®         ^^»ijnuitfl«cr                              ^
                                                                   OHH»wtflH»a)        ct                   rr              ok
                                        ^                                   OiOH'D'^                                  trOpJHOH«tt3
                                             x)                         ^icsOQ                         h^ooH'icr                ou
    ^                     ^       o         ^        tScti'OCaD*                              IS                o^ctpo:?©^
5?o*h-»                       crct             en              H"                                  crato                 n^aoo
?}o®H'                       acflcpfD          Ccf                                                   >ci*           po
                                         ci>o3t3»^D{3*                                                             aao?r»*43g
AM..                            ^                 O                                    ▶- ^ C D                         (Dct                                                                                                     CO    C                 o                     0      c f    CO                 OQ
        o
                                                                                                                                       (?                                     0                           M -         P         !-»•
                                                                                                     S '   CD                r r                   X      o      3*           X                           3           3      3
P. 3                                       0      3      0            0      p                    oq          Q .   TO
                                                                                                     H     (t»               H         3*          o      P                   o      3          c t                         %

                                                                                                     H                       a         0           c      0      a            fi     c t        3^        0           3
                1-3                                                                            W                  h3                               c t    0      0            c t    0          0         H »         o         P
W               >                                                                                    CJ'          3*         0                     0      P      CO           0      0                    H           3         3
he}         O                                                                                  H     0            o          3                     C L                                                                0         a
o           ^   W                                                                                                                      P                                             O
                                                                                               8 P. c r               0                     a "    O      0                                        C^)         o         0
w               o                                                                                          F1
        a                                                                                      M     O     cf-   (yi
                                                                                                                                       C
                                                                                                                                       P
                                                                                                                                                          H *
                                                                                                                                                          H-»
                                                                                                                                                                 CO           h*«
                                                                                                                                                                              C t    C t
                                                                                                                                                                                                o
                                                                                                                                                                                                <
                                                                                                                                                                                                           P
                                                                                                                                                                                                          CO
                                                                                                                                                                                                                             M
                                                                                                                                                                                                                            ' d
                                                                                               O     O            3 '        CH        P           3 '           o            3'     3^                   *«          c t    H
                                                                                                     <     CO     f t    •             0           0     • d     3        o          0          C L                   3^        o
                                                                                               c t   0     3 '    CO                                      P               c                     0         p           0
                                                                                               3*    3     »                 W         o                         P        c t        CO         Q i       3
c t                                                                                            H *                p>     •
                                                                                                                                       3
t r             CO                                                                             CO
                                                                                                     £
                                                                                                     3            3                    0           0
                                                                                                                                                          3
                                                                                                                                                          0
                                                                                                                                                                 3                   C         « •        a                  3
                                                                                                                                                                          C t                                         o     TO
(t>                                                                                                  c t          a                     1          X      3                   3*                3*        3          *<
                                   w        w                                                  c t         cT                pi        0           o      c t    CO       0          P          O         H *         p         CO
                                   a        3                           P  P                   3*          a     TJ      4             H »         0 P. ci                  o                    3           ♦-«       P
                                   3        3                           o* cr                  0     P                  'O         oq                            o                   0          0         0           c t
a                                                                       0  o                         3
                                                     o       o                                                    H *        3*     3*             c ^           3 *      O                     <         4           H »       a
CD                                 ct    ct                             M        H             W     3     o                           c t
                                                                                                                 <                                        P                          0          0         P           0
4                                  ct    ct                                                          H *         H *                               c t    3      c    t
                                                                                                                                       3-                                     3      CO                   y-*         CO        M
Ca                                                   W CO               s         s        GO        3                                                    a
H -
                                                                                                                                                   3-            0            a      c t       « •
                                                                                                                                                                                                                                p
                                    O    O           3  3                    d             C t             c t   a>          O                     P                          0      p                    «-•                   3
■9                                                   O O
                                   ^  4                                 H        M                         3*    (?3         0                     c t           3                   c t
                                                                                                                                                                                                fi        0                     a
                                   (D p                                 H    l-»           a               (S    (3>         o                                                                  3
a
                                                                                                                                   \          v           0      CO                  0                    P           0 CO
3  3              a     a            a>    0            p                      CO         0         CO          CO     3               o                    * <        CO          <
c l                                <4 <              (D              3     3                      C t   a*                p                            c t                                   c t                   0
                                                                                                                                       w
                                                                                                                                                   3 -           P                   3^                   0
                                   O    3                    P.           3         !-»•
o                                                                       a    Qi            O                            oq             l-J         H      CO              0                     H -                   P         H
                                   X    t?                              0    o             c t       CO                                c t                       3                              3         H                 v »
H *                                rr    3'                             3     3            O         c           TO
                                                                                                           o
                                                                                                                             S                            n      P
C t                                                                                        c               »-b               3                            p               c t        p:         c t       CT                TO
M                                                                                          a>                    9       c t           H *         0                                                                  H -
                                                                                                                                                                          t r        H          3^        0                  P
                                                                                                     p     3*    3       o             3           c/]           Q j          0      h *        0                     3         CO
                                                                                                     o     D     c t     *-i           c t         0      cy     0                   p                    P           c t   >   »


O                                                                                                    0           (9      CO            0                  0      CO       Gq                                          0
D                                                                                          \-»                   a                                 <                      *-i                   O                               p
                                                                                                                                                                                                                      f-i
                                                                                           0
                                                                                                                                                          P.               3                               O           CO        a
    r                                                                                      OD                    O       4             c t         H»     H»    > •
                                                                                                                                                                          c t        3^                   c t         c t
                                                                                                                                                                                               (W
                                                                                           *
                                                                                                     c t                 0                         3      Q«              O          0         o          0           CO        o
Co                                                                                                   3 -   OD    c t     H»                                                          H          H »                  I *
                                                                                                                                                                 P        r j                             CL                    c t
                                                                                                     0           3 -     3             O           0      fJ     3            CO     H -        3                               3 '
Qi                                                                                                               0      t *
                                                                                                                                                          3      a                                        H»
                                                                                                                                                   P                                 P         OQ                     0         0
(D                                                                                                   H     O                                                                                              3
                                                                                                                                                   o      a               3 '
                                                                                                           X     CPJ                                      0
                                                                                                     e                                 c t         3*                         0      >          c t
                                                                                                     3     (D            3             3*                 4      0                                                    O
                                                                                                                                                                                                O         2                     3
                                                                                                     a     O      P3                   0           0             o        0          0                    3           c t       H»
                                                                                                           fi    3       c t                       H -    CO     0                              c t                   3^        3
^■                                                                                                   a     c t   c t                   a*                                 3
                                                                                                                         3^                               p                          CO         3 '                   0         0
Cd                                                                                                   0     O     (9          0         0                                                        0
                                                                                                                                                                 <        N>        > •
                                                                                                                                                                                                          3
O                                                                                                    CD          0)                    3                  Q .    0                                        P                     P
3                                                                                                    o     CO                CO        0                        « •
                                                                                                                                                                              P      CO         O         3                     H»
                                                                                                                 3*                                P      O               3          3*         o                     H -
r-                                                                                                               ( fi    3
                                                                                                                             £
                                                                                                                                       H -         (J)    H »    P                   P          3
                                                                                                                                                                                                          3
                                                                                                                                                                                                          0          TO     « *
                                                                                                                                                                                                                                CO

J-»                   w    w            U                U          ^        W W                     CF'   fl9   • i         0         Ct         « •     M      CO                  H          c t
                      •    •            o        o       p.      H«          Qi Cb                   0           0                                       « •
                                                                                                                                                                          O          H                                ct*
                                                                                                                                                                                                4                               P

                                        §■3"
                                                                             3        3              a     i-           T3             o           P                                                      c r                   3
                                                         11                                                                                                      3 ^                            P                     u
p                     <        <                                             P        P              «
                                                                                                                         1             H)          3             0                   3*                                         a
                                                                                                                                                         C<3
xs                    •    «            H«      H*
                                                                                                                         O                                P      >i               >                                             {D p)                               3*                    0           3     < •
                                                                                                                                                                 CO                  0          3                               0
                                                                                                           CO                0                                            cq                              3^
P                     o        o        f       r«       C-I c-»             a>       0                    c t                                     H *           0            p                 O         H«          CO        3
♦1                    K        K        o        o       O        O                                                      c t           p           3      p                   CO     e l        c t       CO          p         0
Q                     CD   Q                             3        3                                        p             H *           0           0      3                                     £                               <
                                                                                                                                                                 P                   s '
                                                                                                                                                                          w
                                                                                                                                                                                                                      H *
a                                       o       a»       <9               o        o                    c t               O         H                  Q .    ▶3                  0          H»                    a         h *
                                        3        3       ID      C fi        3        3                    O     3           3                     p             P        O                     C t       3      ■           3
                                                                                                                                                                                                      '   CO
CH                                      a>       0                           
                                        o
                                                 >
                                                 o                                                               O
                                                                                                                             3"
                                                                                                                             0
                                                                                                                                       3
                                                                                                                                       a
                                                                                                                                                   H"
                                                                                                                                                   0
                                                                                                                                                          3
                                                                                                                                                          0
                                                                                                                                                                              3
                                                                                                                                                                              H»
                                                                                                                                                                                     C5
                                                                                                                                                                                     !-•
                                                                                                                                                                                                c t       w

                                                                                                                                                                                                          c           c t
                                                                                                                                                                                                                                c t
                                                                                                                                                                                                P                               3*
                                                ?r                                                               3                                 P.                          3      C          3         3           H *       0
                                        O 0            P.                 3         c t                   a>
3                                                                                                          p     O'                                CO            ▶i           R      0                                          3
                                                                                                                                                                                               OQ
*                     3         0
ca                                                                                                         CO                o         c t                                                                P»          a
                                                                                                                                                          P     -b                   3 -         0      CO                  0      H     *    c t       c t         0         ci-
P                                                                                                          w     O           3         0           X      0                   P     oq          3 '                   ▶:{       t r
3                                                                                                          3                                       0             (0           (a                           c r                  0
                                                                                                                                                          CO                         3 *        P
a                                                                                                          CO                (0                    O             Fl           0      c t        c t       0           0
                                                                                                                 y           m         •-t)        Cl     CO     O                                        H -         X         0
w                                                                                                                o           3                     c t    O      3*           c t    c t        c t        3          H »
                                                                                                                                       9
                                                                                                                 n           0         C           0                                 o                    (N          CO
&                                                                                                                        •
                                                                                                                                       4           a
                                                                                                                                                                              3^
                                                                                                                                                                              P
                                                                                                                                                                                                3 ^
                                                                                                                                                                                                0                     c t       O